
	
		I
		111th CONGRESS
		1st Session
		H. R. 2475
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize appropriations for the Department of State
		  for fiscal years 2010 and 2011, to modernize the Foreign Service, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Relations Authorization and
			 Reform Act, Fiscal Years 2010 and 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Appropriate congressional committees
				defined.
				Title I—Authorization of Appropriations
				Sec. 101. Administration of Foreign Affairs.
				Sec. 102. International organizations.
				Sec. 103. International commissions.
				Sec. 104. Migration and refugee assistance.
				Sec. 105. Centers and foundations.
				Title II—Department of State Authorities and
				Activities
				Subtitle A—Basic Authorities and Activities
				Sec. 201. International Litigation Fund.
				Sec. 202. Actuarial valuations.
				Sec. 203. Special agents.
				Sec. 204. Diplomatic security program contracting.
				Subtitle B—Public Diplomacy at the Department of
				State
				Sec. 211. Special Olympics.
				Sec. 212. Extension of program to provide grants to
				American-sponsored schools in predominantly Muslim countries to provide
				scholarships.
				Sec. 213. United States-South Pacific Scholarship
				Program.
				Sec. 214. United States-Caribbean Educational Exchange
				Program.
				Sec. 215. Exchanges between Liberia and the United States for
				women legislators.
				Sec. 216. Public diplomacy plan for Haiti.
				Subtitle C—Consular Services and Related Matters
				Sec. 231. Extension of authority to assess passport
				surcharge.
				Sec. 232. English language and cultural awareness training for
				approved refugee applicants.
				Sec. 233. Tibet.
				Title III—Organization and Personnel Authorities
				Sec. 301. Transatlantic diplomatic fellowship
				program.
				Sec. 302. Security officers exchange program.
				Sec. 303. Suspension of foreign service members without
				pay.
				Sec. 304. Repeal of recertification requirement for Senior
				Foreign Service.
				Sec. 305. Limited appointments in the Foreign
				Service.
				Sec. 306. Compensatory time off for travel.
				Sec. 307. Protection of intellectual property
				rights.
				Sec. 308. Domestic partners as eligible
				family members.
				Title IV—International Organizations
				Sec. 401. Statement of policy regarding peacekeeping operations
				contributions.
				Sec. 402. Enhancing nuclear safeguards.
				Sec. 403. Durban Review Conference funding.
				Sec. 404. Restrictions regarding Iran-led international
				organizations.
				Sec. 405. United Nations Human Rights Council.
				Sec. 406. United Nations Relief and Works Agency.
				Sec. 407. United Nations Development Program ethics
				jurisdiction.
				Sec. 408. Withholding of contributions to United Nations for
				legal fees of certain officers or employees.
				Sec. 409. Review of activities of
				international commissions.
				Title V—United States International Broadcasting
				Sec. 501. Authorization of appropriations for international
				broadcasting.
				Sec. 502. Personal services contracting program.
				Sec. 503. Employment for international
				broadcasting.
				Sec. 504. Domestic release of the Voice of America film
				entitled A Fateful Harvest.
				Sec. 505. Establishing permanent authority for Radio Free
				Asia.
				Title VI—United Nations Transparency, Accountability, and Reform
				Act of 2009
				Sec. 601. Short title.
				Sec. 602. Definitions.
				Subtitle A—Funding of the United Nations
				Sec. 611. Findings.
				Sec. 612. Apportionment of the United Nations regular budget on
				a voluntary basis.
				Sec. 613. Budget justification for United States contributions
				to the regular budget of the United Nations.
				Subtitle B—Transparency and accountability for United States
				contributions to the United Nations
				Sec. 621. Findings.
				Sec. 622. Definitions.
				Sec. 623. Establishment and management of the Office of the
				United States Inspector General for contributions to the United Nations
				System.
				Sec. 624. Transparency for United States
				contributions.
				Sec. 625. Authorization of appropriations.
				Subtitle C—United States policy at the United
				Nations
				Sec. 631. Annual publication.
				Sec. 632. Annual financial disclosure.
				Sec. 633. Policy with respect to expansion of the security
				council.
				Sec. 634. Access to reports and audits.
				Sec. 635. Waiver of immunity.
				Sec. 636. Terrorism and the United Nations.
				Sec. 637. Report on United Nations reform.
				Sec. 638. Report on United Nations personnel.
				Sec. 639. Withholding of United States contributions to
				UNRWA.
				Sec. 640. United Nations treaty bodies.
				Sec. 641. Equality at the United Nations.
				Sec. 642. Anti-Semitism and the United Nations.
				Sec. 643. Regional group inclusion of Israel.
				Subtitle D—United Nations Human Rights Council
				Sec. 651. Findings.
				Sec. 652. Human Rights Council membership and
				funding.
				Subtitle E—International Atomic Energy Agency
				Sec. 661. International Atomic Energy Agency.
				Sec. 662. Sense of Congress regarding the Nuclear Security
				Action Plan of the IAEA.
				Subtitle F—Peacekeeping
				Sec. 671. Reform of United Nations peacekeeping
				operations.
				Sec. 672. Policy relating to reform of United Nations
				peacekeeping operations.
				Sec. 673. Certification.
				Title VII—Western Hemisphere Counterterrorism and
				Nonproliferation Act of 2009
				Sec. 701. Short title; definitions.
				Subtitle A—Counterterrorism in the Western
				Hemisphere
				Sec. 711. Statement of policy regarding regional efforts to
				counter terrorism in the Western Hemisphere.
				Sec. 712. Amendments to annual country reports on
				terrorism.
				Sec. 713. Amendments to annual determination
				procedures.
				Sec. 714. Amendment to international narcotics control strategy
				report.
				Sec. 715. United States efforts in the Western
				Hemisphere.
				Sec. 716. International Law Enforcement Academy in San
				Salvador, El Salvador.
				Sec. 717. Actions regarding the Organization of American
				States.
				Sec. 718. Amendment to Department of State Rewards
				Program.
				Subtitle B—Nonproliferation of nuclear, chemical, and
				biological weapons in the Western Hemisphere
				Sec. 721. Statement of policy regarding the proliferation of
				weapons-related nuclear, chemical, and biological materials, technology, and
				facilities.
				Sec. 722. Statement of policy regarding the small quantities
				protocol.
				Sec. 723. Securing adherence to agreements regarding nuclear
				nonproliferation by countries in the Western Hemisphere.
				Sec. 724. Halting the proliferation of nuclear fuel
				fabrication.
				Sec. 725. Cooperation with the Proliferation Security
				Initiative.
				Sec. 726. Establishment of the Western Hemisphere
				Nonproliferation Partnership Initiative.
				Sec. 727. Prohibited transactions.
				Sec. 728. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Venezuela or Cuba.
				Subtitle C—Western Hemisphere Regional Coordination
				Centers
				Sec. 731. Establishment of the Western Hemisphere Regional
				Coordination Centers.
				Sec. 732. Regional Security Initiative.
				Sec. 733. Authorization of appropriations.
				Subtitle D—Prohibitions on engagement with certain Western
				Hemisphere countries
				Sec. 741. Prohibitions on engagement with certain Western
				Hemisphere countries.
				Subtitle E—Report
				Sec. 751. Report.
				Title VIII—Export Control Reform and Security
				Assistance
				Subtitle A—Defense Trade Controls Performance Improvement Act
				of 2009
				Sec. 801. Short title.
				Sec. 802. Findings.
				Sec. 803. Strategic review and assessment of the United States
				export controls system.
				Sec. 804. Performance goals for processing of applications for
				licenses to export items on United States Munitions List.
				Sec. 805. Requirement to ensure adequate staff and resources
				for the Directorate of Defense Trade Controls of the Department of
				State.
				Sec. 806. Audit by Inspector General of the Department of
				State.
				Sec. 807. Increased flexibility for use of defense trade
				controls registration fees.
				Sec. 808. Review of International Traffic in Arms Regulations
				and United States Munitions List.
				Sec. 809. Special licensing authorization for certain exports
				to NATO member states, Australia, Japan, New Zealand, Israel, and South
				Korea.
				Sec. 810. Availability of information on the status of license
				applications under chapter 3 of the Arms Export Control Act.
				Sec. 811. Sense of Congress.
				Sec. 812. Definitions.
				Sec. 813. Authorization of appropriations.
				Subtitle B—Provisions Relating to Export Licenses
				Sec. 821. Availability to Congress of Presidential directives
				regarding United States arms export policies, practices, and
				regulations.
				Sec. 822. Increase in value of defense articles and services
				for congressional review and expediting congressional review for
				Israel.
				Sec. 823. Diplomatic efforts to strengthen national and
				international arms export controls.
				Sec. 824. Reporting requirement for unlicensed
				exports.
				Sec. 825. Report on value of major defense equipment and
				defense articles exported under section 38 of the Arms Export Control
				Act.
				Sec. 826. Authority to remove satellites and related components
				from the United States Munitions List.
				Sec. 827. Review and report of investigations of violations of
				section 3 of the Arms Export Control Act.
				Sec. 828. Report on self-financing options for export licensing
				functions of DDTC of the Department of State.
				Sec. 829. Clarification of certification requirement relating
				to Israel’s qualitative military edge.
				Sec. 830. Expediting congressional defense export review period
				for Israel.
				Sec. 831. Updating and conforming penalties for violations of
				sections 38 and 39 of the Arms Export Control Act.
				Subtitle C—Miscellaneous provisions
				Sec. 841. Authority to build the capacity of foreign military
				forces.
				Sec. 842. Foreign Military Sales Stockpile Fund.
				Sec. 843. Annual estimate and justification for Foreign
				Military Sales program.
				Sec. 844. Report on United States commitments to the security
				of Israel.
				Sec. 845. War Reserves Stockpile.
				Sec. 846. Excess defense articles for Central and South
				European countries and certain other countries.
				Title IX—Actions to Enhance the Merida Initiative
				Sec. 901. Coordinator of United States Government activities to
				implement the Merida Initiative.
				Sec. 902. Adding the Caribbean to the Merida
				Initiative.
				Sec. 903. CARICOM country defined.
				Sec. 904. Merida Initiative monitoring and evaluation
				mechanism.
				Sec. 905. Merida Initiative defined.
				Title X—Reporting Requirements
				Sec. 1001. Report on United States capacities to prevent
				genocide and mass atrocities.
				Sec. 1002. Reports relating to programs to encourage good
				governance.
				Sec. 1003. Reports on Hong Kong.
				Sec. 1004. Democracy in Georgia.
				Sec. 1005. Diplomatic relations with Israel.
				Sec. 1006. Police training report.
				Sec. 1007. Review of security assistance for Egypt.
				Sec. 1008. Review of security assistance for Yemen.
				Sec. 1009. Review of security assistance for the Government of
				Lebanon.
				Sec. 1010. Report on activities in Haiti.
				Title XI—Miscellaneous Provisions
				Sec. 1101. Assistance to support measures for the reunification
				of Cyprus.
				Sec. 1102. Limitation on assistance to the Former Yugoslav
				Republic of Macedonia.
				Sec. 1103. Statement of policy regarding the Ecumenical
				Patriarchate.
				Sec. 1104. Freedom of the press.
				Sec. 1105. Information for Country Commercial Guides on
				business and investment climates.
				Sec. 1106. International Protecting Girls by Preventing Child
				Marriage.
				Sec. 1107. Program to improve building construction and
				practices in Haiti.
				Sec. 1108. Limitation on assistance to the Palestinian
				Authority.
				Sec. 1109. Jordan civilian nuclear cooperation
				agreement.
				Sec. 1110. United States contributions to the International
				Trust Fund for Demining and Mine Victims Assistance.
				Sec. 1111. Transfer of liquidated assets of certain Enterprise
				Funds to legacy institutions.
				Sec. 1112. Sense of Congress on restrictions on religious
				freedom in Vietnam.
				Sec. 1113. Sense of Congress on Holocaust-era property
				restitution and compensation.
				Title XII—Israel
				Sec. 1201. Foreign Military Financing for Israel.
				Sec. 1202. Support to Israel for missile defense.
				Sec. 1203. United States-Israel civilian nuclear cooperation
				agreement.
				Sec. 1204. United States support for Israel in the Organization
				for Economic Cooperation and Development.
				Sec. 1205. Recognition of Jerusalem as the capital of the state
				of Israel and relocation of the United States Embassy to Jerusalem.
				Title XIII—Iran Refined Petroleum Sanctions
				Sec. 1301. Short title.
				Sec. 1302. Amendments to the Iran Sanctions Act of
				1996.
				Title XIV—Limitation on Nuclear Cooperation with the United Arab
				Emirates
				Sec. 1401. Short title.
				Sec. 1402. Definitions.
				Sec. 1403. Restriction on nuclear cooperation with the United
				Arab Emirates.
				Title XV—Holocaust Insurance Accountability
				Sec. 1601. Short title.
				Sec. 1602. Validity of State laws.
				Sec. 1603. Applicability.
				Sec. 1604. Definitions.
				Title XVI—Belarus Arms Transfers Accountability
				Sec. 1701. Short title.
				Sec. 1702. Sense of Congress.
				Sec. 1703. Report.
				Sec. 1704. State sponsor of terrorism defined.
				Title XVII—Asia-Pacific Economic Cooperation Forum
				Engagement
				Sec. 1801. Asia-Pacific Economic Cooperation.
			
		3.Appropriate
			 congressional committees definedExcept as otherwise provided in this Act,
			 the term appropriate congressional committees means the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate.
		IAuthorization of
			 Appropriations
			101.Administration
			 of Foreign AffairsThe
			 following amounts are authorized to be appropriated for the Department of State
			 under Administration of Foreign Affairs to carry out the
			 authorities, functions, duties, and responsibilities in the conduct of foreign
			 affairs of the United States, and for other purposes authorized by law:
				(1)Diplomatic and
			 Consular Programs
					(A)Authorization of
			 appropriationsFor Diplomatic and Consular
			 Programs $5,543,957,600 for fiscal year 2010, and such sums as may be
			 necessary for fiscal year 2011.
					(B)Worldwide
			 security protectionIn
			 addition to the amounts authorized to be appropriated by subparagraph (A),
			 $1,361,978,171 for fiscal year 2010, and such sums as may be necessary for
			 fiscal year 2011 are authorized to be appropriated for worldwide security
			 protection.
					(C)Public
			 diplomacyOf the amounts
			 authorized to be appropriated under subparagraph (A), such sums as may be
			 necessary for each of fiscal years 2010 and 2011 are authorized to be
			 appropriated for pubic diplomacy.
					(D)Bureau of
			 Democracy, Human Rights, and LaborOf the amounts authorized to be
			 appropriated under subparagraph (A), $20,659,000 for fiscal year 2010, and such
			 sums as may be necessary for fiscal year 2011 are authorized to be appropriated
			 for the Bureau of Democracy, Human Rights, and Labor.
					(2)Capital
			 investment fundFor
			 Capital Investment Fund, $73,627,000 for fiscal year 2010, and
			 such sums as may be necessary for fiscal year 2011.
				(3)Embassy
			 security, construction and maintenanceFor Embassy Security, Construction
			 and Maintenance, $1,815,050,000 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
				(4)Educational and
			 cultural exchange programs
					(A)Authorization of
			 appropriationsFor
			 Educational and Cultural Exchange Programs, $557,906,000 for
			 fiscal year 2010, and such sums as may be necessary for fiscal year
			 2011.
					(B)Tibetan
			 scholarship programOf the
			 amounts authorized to be appropriated under subsection (a), such sums as may be
			 necessary for each of fiscal years 2010 and 2011 are authorized to be
			 appropriated to carry out the Tibetan scholarship program established under
			 section 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations
			 Provisions Act of 1996 (Public Law 104–319; 22 U.S.C. 2151 note).
					(C)Ngawang Choepel
			 Exchange ProgramsOf the
			 amounts authorized to be appropriated under subsection (a), such sums as may be
			 necessary for each of fiscal years 2010 and 2011 are authorized to be
			 appropriated for the Ngawang Choepel Exchange Programs (formerly
			 known as programs of educational and cultural exchange between the
			 United States and the people of Tibet) under section 103(a) of the
			 Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996
			 (Public Law 104–319; 22 U.S.C. 2151 note).
					(5)Civilian
			 Stabilization InitiativeFor
			 Civilian Stabilization Initiative, $46,665,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
				(6)Representation
			 allowancesFor
			 Representation Allowances, $8,175,000 for fiscal year 2010, and
			 such sums as may be necessary for fiscal year 2011.
				(7)Protection of
			 Foreign Missions and Officials
					(A)Authorization of
			 appropriationsFor
			 Protection of Foreign Missions and Officials, $23,658,118 for
			 fiscal year 2010, and such sums as may be necessary for fiscal year
			 2011.
					(B)Reimbursement
			 for past expenses owed by the United StatesIn addition to the
			 amounts authorized to be appropriated under subparagraph (A), there are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2010 and 2011 for Protection of Foreign Missions and
			 Officials to be used to reimburse State and local governments for
			 necessary expenses incurred since 1998 for the protection of foreign missions
			 and officials and recognized by the United States.
					(8)Emergencies in
			 the diplomatic and consular serviceFor Emergencies in the Diplomatic
			 and Consular Service, $9,333,000 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
				(9)Repatriation
			 loansFor Repatriation
			 Loans, $1,403,061 for fiscal year 2010, and such sums as may be
			 necessary for fiscal year 2011.
				(10)Payment to the
			 American institute in TaiwanFor Payment to the American
			 Institute in Taiwan, $17,463,080 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
				(11)Office of the
			 inspector general
					(A)Authorization of
			 appropriationsFor
			 Office of the Inspector General, $101,201,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
					(B)Special
			 Inspector General for Iraq ReconstructionOf the amounts
			 authorized to be appropriated under subparagraph (A), such sums as may be
			 necessary authorized to be for the Special Inspector General for Iraq
			 Reconstruction.
					(C)Special
			 Inspector General for Afghanistan ReconstructionOf the amounts
			 authorized to be appropriated under subparagraph (A), such sums as may be
			 necessary authorized to be for the Special Inspector General for Afghanistan
			 Reconstruction.
					102.International
			 organizations
				(a)Assessed
			 contributions to international organizationsThere are authorized to be appropriated for
			 Contributions to International Organizations, $1,604,400,000 for
			 fiscal year 2010, and such sums as may be necessary for fiscal year 2011, for
			 the Department of State to carry out the authorities, functions, duties, and
			 responsibilities in the conduct of the foreign affairs of the United States
			 with respect to international organizations and to carry out other authorities
			 in law consistent with such purposes.
				(b)Contributions
			 for international peacekeeping activitiesThere are authorized to be appropriated for
			 Contributions for International Peacekeeping Activities,
			 $2,260,000,000 for fiscal year 2010, and such sums as may be necessary for
			 fiscal year 2011, for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities of the United States with respect to
			 international peacekeeping activities and to carry out other authorities in law
			 consistent with such purposes.
				(c)Foreign currency
			 exchange ratesIn addition to amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated such
			 sums as may be necessary for each of fiscal years 2010 and 2011 to offset
			 adverse fluctuations in foreign currency exchange rates. Amounts appropriated
			 under this subsection shall be available for obligation and expenditure only to
			 the extent that the Director of the Office of Management and Budget determines
			 and certifies to Congress that such amounts are necessary due to such
			 fluctuations.
				103.International
			 commissionsThe following
			 amounts are authorized to be appropriated under International
			 Commissions for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States and for other purposes authorized by law:
				(1)International
			 boundary and water commission, United States and MexicoFor
			 International Boundary and Water Commission, United States and
			 Mexico—
					(A)for Salaries and Expenses,
			 $32,256,000 for fiscal year 2010, and such sums as may be necessary for fiscal
			 year 2011; and
					(B)for
			 Construction, $43,250,000 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
					(2)International
			 boundary commission, United States and CanadaFor International Boundary
			 Commission, United States and Canada, $1,970,000 for fiscal year 2010,
			 and such sums as may be necessary for fiscal year 2011.
				(3)International
			 joint commissionFor
			 International Joint Commission, $7,559,000 for fiscal year 2010,
			 and such sums as may be necessary for fiscal year 2011.
				(4)International
			 fisheries commissionsFor
			 International Fisheries Commissions, $29,925,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
				104.Migration and
			 refugee assistance
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for Migration and Refugee
			 Assistance for authorized activities $1,577,500,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
				(b)Refugee
			 resettlement in IsraelOf the amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated
			 $25,000,000 for fiscal years 2010 and such sums as may be necessary for fiscal
			 year 2011 for resettlement of refugees in Israel.
				105.Centers and
			 foundations
				(a)Asia
			 FoundationThere are
			 authorized to be appropriated for The Asia Foundation for
			 authorized activities, $16,592,000 for fiscal year 2010, and such sums as may
			 be necessary for fiscal year 2011.
				(b)National
			 Endowment for DemocracyThere
			 are authorized to be appropriated for the National Endowment for
			 Democracy for authorized activities, $115,000,000 for fiscal year 2010,
			 and such sums as may be necessary for fiscal year 2011.
				(c)Center for
			 Cultural and Technical Interchange Between East and WestThere are authorized to be appropriated for
			 the Center for Cultural and Technical Interchange Between East and
			 West for authorized activities, such sums as may be necessary for each
			 of fiscal years 2010 and 2011.
				IIDepartment of
			 State Authorities and Activities
			ABasic Authorities
			 and Activities
				201.International
			 Litigation FundSection
			 38(d)(3) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2710(d)(3)) is amended by striking by the Department of State from
			 another agency of the United States Government or pursuant to and
			 inserting by the Department of State as a result of a decision of an
			 international tribunal, from another agency of the United States Government, or
			 pursuant to.
				202.Actuarial
			 valuationsThe Foreign Service
			 Act of 1980 is amended—
					(1)in section 818 (22
			 U.S.C. 4058)—
						(A)in the first
			 sentence, by striking Secretary of the Treasury and inserting
			 instead Secretary of State; and
						(B)by amending the
			 second sentence to read as follows: The Secretary of State is authorized
			 to expend from money to the credit of the Fund such sums as may be necessary to
			 administer the provisions of this chapter, including actuarial advice, but only
			 to the extent and in such amounts as are provided in advance in appropriations
			 acts.;
						(2)in section 819 (22
			 U.S.C. 4059), in the first sentence, by striking Secretary of the
			 Treasury the second place it appears and inserting Secretary of
			 State;
					(3)in section 825(b)
			 (22 U.S.C. 4065(b)), by striking Secretary of the Treasury and
			 inserting instead Secretary of State; and
					(4)section 859(c) (22
			 U.S.C. 4071h(c))—
						(A)by striking
			 Secretary of the Treasury and inserting instead Secretary
			 of State; and
						(B)by striking
			 and shall advise the Secretary of State of and inserting instead
			 that will provide.
						203.Special
			 agents
					(a)In
			 generalParagraph (1) of section 37(a) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to read as
			 follows:
						
							(1)conduct
				investigations concerning—
								(A)illegal passport
				or visa issuance or use;
								(B)identity theft or
				document fraud affecting or relating to the programs, functions, and
				authorities of the Department of State; and
								(C)Federal offenses
				committed within the special maritime and territorial jurisdiction of the
				United States as defined in paragraph (9) of section 7 of title 18, United
				States Code, except as that jurisdiction relates to the premises of United
				States military missions and related
				residences;
								.
					(b)Rule of
			 constructionNothing in paragraph (1) of such section 37(a) (as
			 amended by subsection (a) of this section) shall be construed to limit the
			 investigative authority of any other Federal department or agency.
					204.Diplomatic security
			 program contractingSection
			 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22
			 U.S.C. 4864) is amended—
					(1)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by striking With respect and inserting
			 Except as provided in subsection (d), with respect; and
						(B)in paragraph (3),
			 by striking subsection (d) and inserting subsection
			 (e);
						(2)by redesignating
			 subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h),
			 respectively;
					(3)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Award of local
				guard and protective service contracts in high risk areasWith respect to local guard contracts for
				Foreign Service buildings located in high risk areas which exceed $250,000 and
				were or are entered into after September 1, 2008, the Secretary of State
				shall—
								(1)comply with
				paragraphs (1) through (6) of subsection (c) in the award of such
				contracts;
								(2)in evaluating proposals for such contracts,
				award contracts to the firm representing the best value to the Government in
				accordance with the best value tradeoff process described in subpart 15.1 of
				the Federal Acquisition Regulation (48 C.F.R. 15.101–1);
								(3)ensure that in all contracts awarded under
				this subsection, contractor personnel providing local guard or protective
				services are classified as—
									(A)employees of the
				offeror;
									(B)if the offeror is
				a joint venture, as the employees of one of the persons or parties constituting
				the joint venture; or
									(C)as employees of a
				subcontractor to the offeror, and not as independent contractors to the offeror
				or any other entity performing under such
				contracts.
									;
				and
					(4)in subsection (e),
			 as redesignated by paragraph (2) of this section—
						(A)in paragraph (3),
			 by striking and at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding after
			 paragraph (4) the following new paragraph:
							
								(5)the term high risk areas
				means—
									(A)an area designated
				as a contingency operation in accordance with section 101(a)(13) of title 10,
				United States Code; or
									(B)an area determined by the Assistance
				Secretary of Diplomatic Security to present an increased threat of serious
				damage or harm to United States diplomatic facilities or
				personnel.
									.
						BPublic Diplomacy
			 at the Department of State
				211.Special
			 Olympics
					(a)FindingsCongress finds the following:
						(1)Special Olympics
			 International has been recognized for more than four decades as the world
			 leader in providing life-changing sports training and competition experiences
			 for persons with intellectual disabilities at all levels of severity.
						(2)While Special
			 Olympics sports programming is widely respected around the world, less
			 well-known are a number of supporting initiatives targeted to changing
			 attitudes toward people with intellectual disabilities, developing leaders
			 among the intellectual disability population, supporting families of people
			 with these disabilities, improving access to health services, and enhancing
			 government policies and programs for people with intellectual
			 disabilities.
						(3)Special Olympics
			 has documented the challenge of ignorance and poor attitudes toward
			 intellectual disability worldwide and its capacity to change discriminatory
			 attitudes to understanding, acceptance, and advocacy for people with
			 intellectual disabilities. It does so through an array of educational and
			 attitude change activities that affect multiple levels of society. These
			 activities have received financial support from the Bureau of Educational and
			 Cultural Affairs (ECA) of the Department of State, among other sources.
						(b)Administration
			 of programSection 3(b) of
			 the Special Olympics Sport and Empowerment Act of 2004 (Public Law 108–406) is
			 amended, in the matter preceding paragraph (1) by striking Secretary of
			 State and inserting Secretary of State, acting through the
			 Assistant Secretary of State for Educational and Cultural
			 Affairs.
					212.Extension of program
			 to provide grants to American-sponsored schools in predominantly Muslim
			 countries to provide scholarshipsSection 7113 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2452c) is
			 amended—
					(1)in subsection
			 (g)—
						(A)by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
						(B)by striking
			 April 15, 2006, and April 15, 2008 and inserting June 15,
			 2010, and June 15, 2011; and
						(2)in subsection (h),
			 by striking 2007 and 2008 and inserting 2010 and
			 2011.
					213.United States-South
			 Pacific Scholarship Program
					(a)FindingsCongress
			 finds the following:
						(1)The United
			 States-South Pacific Scholarship Program (USSP), authorized by Congress and
			 funded by the Bureau of Educational and Cultural Affairs of the Department of
			 State, is a competitive, merit-based scholarship program that ensures that
			 Pacific Islanders have an opportunity to pursue higher education in the United
			 States and to obtain first-hand knowledge of United States institutions.
						(2)It is expected
			 that these students will one day assume leadership roles in their
			 countries.
						(3)As the Chairman of
			 the Subcommittee on Territories and Insular Affairs, the late Congressman
			 Phillip Burton was a voice for Pacific Island populations.
						(4)He was also a
			 voice for workers, the poor, and the elderly.
						(5)Congressman Burton
			 was one of the most brilliant and productive legislators in United States
			 politics.
						(6)He served in
			 Congress from 1964 to 1983.
						(7)He worked every
			 day of his life to ensure social justice and human dignity for all
			 people.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)so that future
			 generations will know his name and remember his service, it is fitting that the
			 leadership and vision of Phillip Burton, especially as the Chairman of the
			 Subcommittee on Territories and Insular Affairs, which indirectly impacted
			 United States foreign policy in the South Pacific region, should be honored;
			 and
						(2)the United States-South Pacific Scholarship
			 Program should be renamed the Phillip Burton Scholarship Program for South
			 Pacific Island Students.
						(c)Funding
						(1)In
			 generalOf the amounts
			 authorized to be appropriated pursuant to section 101(4), such sums as may be
			 necessary are authorized to be appropriated for each of fiscal years 2010 and
			 2011 to be made available for the United States-South Pacific Scholarship
			 Program.
						(2)NameScholarships
			 awarded under the Program shall be referred to as Burton
			 Scholarships and recipients of such scholarships shall be referred to
			 as Burton Scholars.
						214.United
			 States-Caribbean Educational Exchange Program
					(a)DefinitionsIn this section:
						(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
							(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
							(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
							(2)CARICOM
			 countryThe term
			 CARICOM country means a country that has been a full member
			 country of the Caribbean Community (CARICOM) for at least five years or the
			 Dominican Republic, but does not include—
							(A)a country having
			 observer or associate status in CARICOM;
							(B)a country the
			 government of which the Secretary of State has determined, for purposes of
			 section 6(j) of the Export Administration Act of 1979 (as continued in effect
			 pursuant to the International Emergency Economic Powers Act), section 40 of the
			 Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or
			 any other provision of law, is a government that has repeatedly provided
			 support for acts of international terrorism; or
							(C)a country that
			 fails to adhere to human rights standards pursuant to sections 116 and 502B(2)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n and 2304).
							(3)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
						(4)United States
			 cooperating agencyThe term
			 United States cooperating agency means—
							(A)an institution of higher education (as such
			 term is defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a))), including, to the maximum extent practicable, a historically
			 Black college or university that is a part B institution (as such term is
			 defined in section 322(2) of such Act (20 U.S.C. 1061(2))) or a
			 Hispanic-serving institution (as such term is defined in section 502(5) of such
			 Act (20 U.S.C. 1101a(5)));
							(B)a higher education
			 association;
							(C)a nongovernmental
			 organization incorporated in the United States; or
							(D)a consortium
			 consisting of two or more such institutions, associations, or nongovernmental
			 organizations.
							(b)Program
			 authorizedThe Secretary of State is authorized to establish an
			 educational exchange program between the United States and CARICOM countries,
			 to be known as the Shirley A. Chisholm United States-Caribbean
			 Educational Exchange Program, under which—
						(1)secondary school
			 students from CARICOM countries will—
							(A)attend a public or
			 private secondary school in the United States; and
							(B)participate in activities designed to
			 promote a greater understanding of the values and culture of the United States;
			 and
							(2)undergraduate
			 students, graduate students, post-graduate students, and scholars from CARICOM
			 countries will—
							(A)attend a public or
			 private college or university, including a community college, in the United
			 States; and
							(B)participate in activities designed to
			 promote a greater understanding of the values and culture of the United
			 States.
							(c)Elements of
			 programThe program
			 authorized under subsection (b) shall meet the following requirements:
						(1)The program will offer scholarships to
			 students and scholars based on merit and need. It is the sense of Congress that
			 scholarships should be offered to students and scholars who evidence merit,
			 achievement, and strong potential for the studies such students and scholars
			 wish to undertake under the program and 60 percent of scholarships offered
			 under the program should be based on financial need.
						(2)The program will seek to achieve gender
			 equality in granting scholarships under the program.
						(3)Fields of study under the program will
			 support the labor market and development needs of CARICOM countries, assuring a
			 pool of technical experts to address such needs.
						(4)The program will limit participation
			 to—
							(A)one year of study
			 for secondary school students;
							(B)two years of study for undergraduate
			 students; and
							(C)12 months of study for graduate students,
			 post-graduate students, and scholars.
							(5)For a period of time equal to the period of
			 time of participation in the program, but not to exceed two years, the program
			 will require participants who are students and scholars described in subsection
			 (a)(2) to—
							(A)agree to return to
			 live in a CARICOM country and maintain residence in such country, within six
			 months of completion of academic studies; or
							(B)agree to obtain
			 employment that directly benefits the growth, progress, and development of one
			 or more CARICOM countries and the people of such countries.
							(6)The Secretary may waive, shorten the
			 duration, or otherwise alter the requirements of paragraph (4) in limited
			 circumstances of hardship, humanitarian needs, for specific educational
			 purposes, or in furtherance of the national interests of the United
			 States.
						(d)Role of United
			 States cooperating agenciesThe Secretary shall consult with United
			 States cooperating agencies in developing the program authorized under
			 subsection (b). The Secretary is authorized to provide grants to United States
			 cooperating agencies in carrying out the program authorized under subsection
			 (b).
					(e)Monitoring and
			 evaluation of program
						(1)In
			 generalThe Secretary shall monitor and evaluate the
			 effectiveness and efficiency of the program authorized under subsection (b). In
			 so doing, the Secretary shall, among other things, evaluate the program’s
			 positive or negative effects on brain drain from the
			 participating CARICOM countries and suggest ways in which the program may be
			 improved to promote the basic goal of alleviating brain drain from the
			 participating CARICOM countries.
						(2)RequirementsIn
			 carrying out paragraph (1), the Secretary shall review on a regular
			 basis—
							(A)financial
			 information relating to the program;
							(B)budget plans for
			 the program;
							(C)adjustments to
			 plans established for the program;
							(D)graduation rates
			 of participants in the program;
							(E)the percentage of
			 participants who are students described in subsection (b)(1) who pursue higher
			 education;
							(F)the percentage of
			 participants who return to their home country or another CARICOM
			 country;
							(G)the types of
			 careers pursued by participants in the program and the extent to which such
			 careers are linked to the political, economic, and social development needs of
			 CARICOM countries; and
							(H)the impact of gender, country of origin,
			 financial need of students, and other relevant factors on the data collected
			 under subparagraphs (D) through (G).
							(f)Reporting
			 requirements
						(1)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this section, the Secretary of State shall submit to the appropriate
			 congressional committees a report on plans to implement the program authorized
			 under this section.
						(2)Matters to be
			 includedThe report required by paragraph (1) shall
			 include—
							(A)a plan for
			 selecting participants in the program, including an estimate of the number of
			 secondary school students, undergraduate students, graduate students,
			 post-graduate students, and scholars from each country, by educational level,
			 who will be selected as participants in the program for each fiscal
			 year;
							(B)a timeline for selecting United States
			 cooperating agencies that will assist in implementing the program;
							(C)a financial plan that—
								(i)identifies budget
			 plans for each educational level under the program; and
								(ii)identifies plans
			 or systems to ensure that the costs to public school, college, and university
			 education under the program and the costs to private school, college, and
			 university education under the program are reasonably allocated; and
								(D)a plan to provide outreach to and linkages
			 with schools, colleges and universities, and nongovernmental organizations in
			 both the United States and CARICOM countries for implementation of the
			 program.
							(3)Updates of
			 report
							(A)In
			 generalThe Secretary shall submit to the appropriate
			 congressional committees updates of the report required by paragraph (1) for
			 each fiscal year for which amounts are appropriated pursuant to the
			 authorization of appropriations under subsection (g).
							(B)Matters to be
			 includedSuch updates shall include the following:
								(i)Information on
			 United States cooperating agencies that are selected to assist in implementing
			 the programs authorized under this section.
								(ii)An analysis of the positive and negative
			 impacts the program authorized under this section will have or is having on
			 brain drain from the participating CARICOM countries.
								(g)Authorization of
			 appropriationsOf the amounts authorized to be appropriated
			 pursuant to section 101(4), there are authorized to be appropriated such sums
			 as may be necessary for each of fiscal years 2010 and 2011 to carry out this
			 section.
					215.Exchanges between
			 Liberia and the United States for women legislators
					(a)PurposeIt is the purpose of this section to
			 provide financial assistance to—
						(1)establish an
			 exchange program for Liberian women legislators and women staff members of the
			 Liberian Congress;
						(2)expand Liberian
			 participation in exchange programs of the Department of State; and
						(3)promote the
			 advancement of women in the field of politics, with the aim of eventually
			 reducing the rates of domestic abuse, illiteracy, and sexism in Liberia.
						(b)ProgramThe
			 Secretary of State shall establish an exchange program in cooperation with the
			 Women’s Legislative Caucus in Liberia to provide scholarships to fund exchanges
			 to enable Liberian women legislators and exceptional women Liberian
			 Congressional staffers to encourage more women to participate in, and continue
			 to be active in, politics and the democratic process in Liberia.
					(c)Scholarship
			 definedIn this section, the term scholarship
			 means an amount to be used for full or partial support of living expenses in
			 the United States for a participant in the exchange program established under
			 subsection (b), including travel expenses to, from, and within the United
			 States.
					216.Public diplomacy
			 plan for HaitiThe Secretary
			 of State shall develop a public diplomacy plan to be implemented in the event
			 that Temporary Protected Status (TPS) is extended to Haitian nationals in the
			 United States to effectively inform Haitians living in Haiti that—
					(1)TPS only permits
			 people already in the United States as of a specifically designated date to
			 remain in the United States;
					(2)there are
			 extraordinary dangers of travel by sea to the United States in unsafe,
			 overcrowded vessels;
					(3)any Haitian
			 interdicted at sea traveling to the United States will be repatriated to Haiti;
			 and
					(4)the United States
			 will continue its large assistance program to help the people of Haiti recover
			 from recent hurricanes, restore stability, and promote economic growth.
					CConsular Services
			 and Related Matters
				231.Extension of
			 authority to assess passport surchargeSection 1 of the Passport Act of June 4,
			 1920 (22 U.S.C. 214), is amended in subsection (b)(2) by striking
			 2010 and inserting 2015.
				232.English
			 language and cultural awareness training for approved refugee
			 applicants
					(a)In
			 generalThe Secretary of State should establish formal training
			 programs in five overseas refugee processing regions to provide English as a
			 second language, cultural orientation, and work orientation training for
			 refugees who have been approved for admission to the United States before their
			 departure for the United States.
					(b)Design and
			 implementationIn designing and implementing the training
			 programs referred to in subsection (a), the Secretary should ensure that
			 nongovernmental organizations with direct ties to the United States refugee
			 resettlement program are utilized in such training programs.
					(c)Impact on
			 processing timesThe Secretary should ensure that such training
			 programs occur within current processing times and do not unduly delay the
			 departure for the United States of refugees who have been approved for
			 admission to the United States.
					(d)Timeline for
			 implementation and report to Congress
						(1)Timeline for
			 implementationIt is the sense of Congress that not later than
			 one year after the date of the enactment of this Act, such training programs
			 should be operating in at least one overseas refugee processing region, and not
			 later than two years after the date of the enactment of this Act, such training
			 programs should be operating in each of the five overseas refugee processing
			 regions.
						(2)Report to
			 CongressNot later than 18 months after the date of the enactment
			 of this Act, the Secretary shall submit to the appropriate congressional
			 committees a report on the implementation of this section.
						(e)Rule of
			 constructionNothing in this section shall be construed to
			 require that a refugee participate in such a training program as a precondition
			 for the admission to the United States of such refugee.
					233.Tibet
					(a)Tibet
			 negotiationsSection 613(a)
			 of the Tibetan Policy Act of 2002 (Public Law 107–228; 22 U.S.C. 6901 note) is
			 amended—
						(1)in paragraph (1),
			 by inserting before the period at the end the following: and should
			 coordinate with other governments in multilateral efforts toward this
			 goal;
						(2)by redesignating
			 paragraph (2) as paragraph (3); and
						(3)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Policy
				coordinationThe President
				shall direct the National Security Council to ensure that, in accordance with
				this Act, United States policy on Tibet is coordinated and communicated with
				all Executive Branch agencies in contact with the Government of
				China.
								.
						(b)Bilateral
			 assistanceSection 616 of the
			 Tibetan Policy Act of 2002 is amended—
						(1)by redesignating
			 subsection (d) as subsection (e); and
						(2)by inserting after
			 subsection (c) the following new subsection:
							
								(d)United States
				assistanceThe President
				shall provide grants to nongovernmental organizations to support sustainable
				economic development, cultural and historical preservation, health care,
				education, and environmental sustainability projects for Tibetan communities in
				the Tibet Autonomous Region and in other Tibetan communities in China, in
				accordance with the principles specified in subsection (e) and subject to the
				review and approval of the Special Coordinator for Tibetan Issues under section
				621(d).
								.
						(c)Special
			 Coordinator for Tibetan IssuesSection 621 of the Tibetan Policy Act of
			 2002 is amended—
						(1)in subsection
			 (d)—
							(A)in paragraph (5),
			 by striking and at the end;
							(B)by redesignating
			 paragraph (6) as paragraph (7); and
							(C)by inserting after
			 paragraph (5) the following new paragraph:
								
									(6)review and approve all projects carried out
				pursuant to section
				616(d);
									.
							(2)by adding at the
			 end the following new subsection:
							
								(e)PersonnelThe Secretary shall assign dedicated
				personnel to the Office of the Special Coordinator for Tibetan Issues
				sufficient to assist in the management of the responsibilities of this section
				and section
				616(d)(2).
								.
						(d)Diplomatic
			 representation relating to Tibet
						(1)United States
			 Embassy in Beijing
							(A)In
			 generalThe Secretary of
			 State is authorized to establish a Tibet Section within the United States
			 Embassy in Beijing, People’s Republic of China, for the purposes of following
			 political, economic, and social developments inside Tibet, including Tibetan
			 areas of Qinghai, Sichuan, Gansu, and Yunnan provinces, until such time as a
			 United States consulate in Tibet is established. Such Tibet Section shall have
			 the primary responsibility for reporting on human rights issues in Tibet and
			 shall work in close cooperation with the Office of the Special Coordinator for
			 Tibetan Issues. The chief of such Tibet Section should be of senior
			 rank.
							(B)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101(a), there are authorized to be appropriated such sums as may be
			 necessary for each of fiscal years 2010 and 2011 to carry out this
			 paragraph.
							(2)In
			 TibetSection 618 of the
			 Tibetan Policy Act of 2002 is amended to read as follows:
							
								618.Establishment
				of a United States Consulate in Lhasa, TibetThe Secretary shall seek to establish a
				United States consulate in Lhasa, Tibet, to provide services to United States
				citizens traveling to Tibet and to monitor political, economic, and cultural
				developments in Tibet, including Tibetan areas of Qinghai, Sichuan, Gansu, and
				Yunnan
				provinces.
								.
						(e)Religious
			 persecution in TibetSection 620(b) of the Tibetan Policy Act of
			 2002 is amended by adding before the period at the end the following: ,
			 including the reincarnation system of Tibetan Buddhism.
					IIIOrganization and
			 Personnel Authorities
			301.Transatlantic
			 diplomatic fellowship program
				(a)Fellowship
			 authorizedChapter 5 of title I of the Foreign Service Act of
			 1980 (22 U.S.C. 3981 et seq.) is amended by adding at the end the following new
			 section:
					
						506.Transatlantic
				diplomatic fellowship program
							(a)In
				generalThe Secretary is
				authorized to establish the Transatlantic Diplomatic Fellowship Program. Under
				the program, the Secretary may assign a member of the Service, for not more
				than one year, to a position with any designated country or designated entity
				that permits an employee to be assigned to a position with the
				Department.
							(b)Salary and
				benefitsThe salary and benefits of a member of the Service shall
				be paid as described in subsection (b) of section 503 during a period in which
				such member is participating in the Transatlantic Diplomatic Fellowship
				Program. The salary and benefits of an employee of a designated country or
				designated entity participating in such program shall be paid by such country
				or entity during the period in which such employee is participating in the
				program.
							(c)DefinitionsIn
				this section:
								(1)The term
				designated country means a member country of—
									(A)the North Atlantic
				Treaty Organization; or
									(B)the European
				Union.
									(2)The term
				designated entity means—
									(A)the North Atlantic
				Treaty Organization; or
									(B)the European
				Union.
									(d)Rule of
				constructionNothing in this section shall be construed
				to—
								(1)authorize the
				appointment as an officer or employee of the United States of—
									(A)an individual
				whose allegiance is to any country, government, or foreign or international
				entity other than to the United States; or
									(B)an individual who
				has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5,
				United States Code, and any other provision of law concerning eligibility for
				appointment as, and continuation of employment as, an officer or employee of
				the United States; or
									(2)authorize the
				Secretary to assign a member of the Service to a position with any foreign
				country whose laws, or foreign or international entity whose rules, require
				such member to give allegiance or loyalty to such country or entity while
				assigned to such
				position.
								.
				(b)Technical and
			 conforming amendmentsThe Foreign Service Act of 1980 is
			 amended—
					(1)in section 503 (22
			 U.S.C. 3983)—
						(A)in the section
			 heading, by striking AND and inserting FOREIGN GOVERNMENTS, OR;
			 and
						(B)in subsection
			 (a)(1), by inserting before the semicolon at the end the following: , or
			 with a foreign government under sections 506 or 507; and
						(2)in section 2, in
			 the table of contents—
						(A)by striking the
			 item relating to section 503 and inserting the following new item:
							
								
									Sec. 503. Assignments to agencies,
				international organizations, foreign governments, or other
				bodies.
								
								;
							and(B)by adding after
			 the item relating to section 505 the following new item:
							
								
									Sec. 506. Transatlantic diplomatic
				fellowship
				program.
								
								.
						302.Security
			 officers exchange program
				(a)In
			 generalChapter 5 of title I of the Foreign Service Act of 1980
			 (22 U.S.C. 3981 et seq.) is amended by adding after section 506 (as added by
			 section 311 of this Act) the following new section:
					
						507.Security
				officers exchange program
							(a)In
				generalThe Secretary is
				authorized to establish the Security Officers Exchange Program. Under the
				program, the Secretary may assign a member of the Service, for not more than a
				total of three years, to a position with any country or international
				organization designated by the Secretary pursuant to subsection (c) that
				permits an employee to be assigned to a position with the Department.
							(b)Salary and
				benefitsThe salary and benefits of the members of the Service
				shall be paid as described in subsection (b) of section 503 during a period in
				which such officer is participating in the Security Officers Exchange Program.
				The salary and benefits of an employee of a designated country or international
				organization participating in such program shall be paid by such country or
				international organization during the period in which such employee is
				participating in the program.
							(c)DesignationThe
				Secretary may designate a country or international organization to participate
				in this program if the Secretary determines that such participation is in the
				national security interests of the United States.
							(d)Rule of
				constructionNothing in this section shall be construed
				to—
								(1)authorize the
				appointment as an officer or employee of the United States of—
									(A)an individual
				whose allegiance is to any country, government, or foreign or international
				entity other than to the United States; or
									(B)an individual who
				has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5,
				United States Code, and any other provision of law concerning eligibility for
				appointment as, and continuation of employment as, an officer or employee of
				the United States; or
									(2)authorize the
				Secretary to assign a member of the Service to a position with any foreign
				country whose laws, or foreign or international entity whose rules, require
				such member to give allegiance or loyalty to such country or entity while
				assigned to such
				position.
								.
				(b)Technical and
			 conforming amendmentSection 2 of the Foreign Service Act of 1980
			 is amended, in the table of contents, by adding after the item relating to
			 section 506 (as added by section 311(b)(2) of this Act) the following new
			 item:
					
						
							Sec. 507. Security officers exchange
				program.
						
						.
				303.Suspension of
			 foreign service members without pay
				(a)SuspensionSection
			 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended by adding at
			 the end the following new subsection:
					
						(c)(1)In order to promote the
				efficiency of the Service, the Secretary may suspend a member of the Foreign
				Service without pay when the member’s security clearance is suspended or when
				there is reasonable cause to believe that the member has committed a crime for
				which a sentence of imprisonment may be imposed.
							(2)Any member of the Foreign Service for
				whom a suspension is proposed shall be entitled to—
								(A)written notice stating the specific
				reasons for the proposed suspension;
								(B)a reasonable time to respond orally
				and in writing to the proposed suspension;
								(C)representation by an attorney or other
				representative; and
								(D)a final written decision, including
				the specific reasons for such decision, as soon as practicable.
								(3)Any member suspended under this
				section may file a grievance in accordance with the procedures applicable to
				grievances under chapter 11 of this title.
							(4)In the case of a grievance filed
				under paragraph (3)—
								(A)the review by the Foreign Service
				Grievance Board shall be limited to a determination of whether the provisions
				of paragraphs (1) and (2) have been fulfilled; and
								(B)the Foreign Service Grievance Board
				may not exercise the authority provided under section 1106(8).
								(5)In this subsection:
								(A)The term reasonable
				time means—
									(i)with respect to a member of the
				Foreign Service assigned to duty in the United States, 15 days after receiving
				notice of the proposed suspension; and
									(ii)with respect to a member of the
				Foreign Service assigned to duty outside the United States, 30 days after
				receiving notice of the proposed suspension.
									(B)The term suspend or
				suspension means the placing of a member of the Foreign Service
				in a temporary status without duties and
				pay.
								.
				(b)Conforming and
			 clerical amendments
					(1)Amendment of
			 section headingSuch section, as amended by subsection (a) of
			 this section, is further amended, in the section heading, by inserting
			 ;
			 suspension before the period at the end.
					(2)Clerical
			 amendmentThe item relating to such section in the table of
			 contents in section 2 of such Act is amended to read as follows:
						
							
								Sec. 610. Separation for cause;
				suspension.
							
							.
					304.Repeal of
			 recertification requirement for Senior Foreign ServiceSection 305(d) of the Foreign Service Act of
			 1980 (22 U.S.C. 3945(d)) is hereby repealed.
			305.Limited
			 appointments in the Foreign ServiceSection 309 of the Foreign Service Act of
			 1980 (22 U.S.C. 3949), is amended—
				(1)in subsection (a),
			 by striking subsection (b) and inserting subsections (b)
			 or (c);
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (3)—
						(i)by
			 inserting (A), after if; and
						(ii)by
			 inserting before the semicolon at the end the following: , or (B), the
			 career candidate is serving in the uniformed services, as defined by the
			 Uniformed Services Employment and Reemployment Rights Act of 1994 (38 U.S.C.
			 4301 et seq.), and the limited appointment expires in the course of such
			 service;
						(B)in paragraph (4),
			 by striking and at the end;
					(C)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding after
			 paragraph (5) the following new paragraph:
						
							(6)in exceptional
				circumstances where the Secretary determines the needs of the Service require
				the extension of a limited appointment (A), for a period of time not to exceed
				12 months (provided such period of time does not permit additional review by
				the boards under section 306), or (B), for the minimum time needed to settle a
				grievance, claim, or complaint not otherwise provided for in this
				section.
							;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(c)Non-career Foreign
				Service employees who have served five consecutive years under a limited
				appointment may be reappointed to a subsequent limited appointment provided
				there is a one year break in service between each appointment. The Secretary
				may in cases of special need waive the requirement for a one year break in
				service.
						.
				306.Compensatory
			 time off for travelSection
			 5550b of title 5, United States Code, is amended by adding at the end the
			 following new subsection:
				
					(c)The maximum amount
				of compensatory time off earned under this section may not exceed 104 hours
				during any leave year (as defined by regulations established by the Office of
				Personnel
				Management).
					.
			307.Protection of
			 intellectual property rights
				(a)Resources To
			 protect intellectual property rightsThe Secretary of State shall ensure that
			 the protection in foreign countries of the intellectual property rights of
			 United States persons in other countries is a significant component of United
			 States foreign policy in general and in relations with individual countries.
			 The Secretary of State, in consultation with the Director General of the United
			 States and Foreign Commercial Service and other agencies as appropriate, shall
			 ensure that adequate resources are available at diplomatic missions in any
			 country that is identified under section 182(a)(1) of the Trade Act of 1974 (19
			 U.S.C. 2242(a)(1)) to ensure—
					(1)support for enforcement action against
			 violations of the intellectual property rights of United States persons in such
			 country; and
					(2)cooperation with
			 the host government to reform its applicable laws, regulations, practices, and
			 agencies to enable that government to fulfill its international and bilateral
			 obligations with respect to intellectual property rights.
					(b)New
			 appointmentsThe Secretary of
			 State, in consultation with the Director General of the United States and
			 Foreign Commercial Service, shall appoint 10 intellectual property attachés to
			 serve in United States embassies or other diplomatic missions. The 10
			 appointments shall be in addition to personnel serving, on the date of the
			 enactment of this Act, in the capacity of intellectual property attachés from
			 any department or agency of the United States at United States embassies or
			 other diplomatic missions.
				(c)Priority
			 Assignments
					(1)In
			 generalSubject to paragraph (2), in designating the embassies or
			 other missions to which attachés are assigned under subsection (b), the
			 Secretary of State shall give priority to those countries where the activities
			 of an attaché may be carried out with the greatest potential benefit to
			 reducing counterfeit and pirated products in the United States market, to
			 protecting the intellectual property rights of United States persons and their
			 licensees, and to protecting the interests of United States persons otherwise
			 harmed by violations of intellectual property rights in those countries.
					(2)Assignments to
			 priority countriesIn
			 carrying out paragraph (1), the Secretary of State shall consider assigning
			 intellectual property attachés—
						(A)to the countries
			 that have been identified under section 182(a)(1) of the Trade Act of 1974 (19
			 U.S.C. 2242(a)(1)); and
						(B)to the country
			 where the Organization for Economic Cooperation and Development has its
			 headquarters.
						(d)Duties and
			 responsibilities of intellectual property attachésThe
			 intellectual property attachés appointed under subsection (b), as well as
			 others serving as intellectual property attachés of any other department or
			 agency of the United States, shall have the following responsibilities:
					(1)To promote
			 cooperation with foreign governments in the enforcement of intellectual
			 property laws generally, and in the enforcement of laws against counterfeiting
			 and piracy in particular.
					(2)To assist United
			 States persons holding intellectual property rights, and the licensees of such
			 United States persons, in their efforts to combat counterfeiting and piracy of
			 their products or works within the host country, including counterfeit or
			 pirated goods exported from or transshipped through that country.
					(3)To chair an
			 intellectual property protection task force consisting of representatives from
			 all other relevant sections or bureaus of the embassy or other mission.
					(4)To coordinate with
			 representatives of the embassies or missions of other countries in information
			 sharing, private or public communications with the government of the host
			 country, and other forms of cooperation for the purpose of improving
			 enforcement against counterfeiting and piracy.
					(5)As appropriate and
			 in accordance with applicable laws and the diplomatic status of the attachés,
			 to engage in public education efforts against counterfeiting and piracy in the
			 host country.
					(6)To coordinate
			 training and technical assistance programs of the United States Government
			 within the host country that are aimed at improving the enforcement of laws
			 against counterfeiting and piracy.
					(7)To identify and
			 promote other means to more effectively combat counterfeiting and piracy
			 activities under the jurisdiction of the host country.
					(e)TrainingThe
			 Secretary of State shall ensure that each attaché appointed under subsection
			 (b) is fully trained for the responsibilities of the position before assuming
			 duties at the United States embassy or other mission in question.
				(f)CoordinationThe activities of intellectual property
			 attachés under this section shall be carried out in coordination with the
			 United States Intellectual Property Enforcement Coordinator appointed under
			 section 301 of the Prioritizing Resources and Organization for Intellectual
			 Property Act of 2008 (15 U.S.C. 8111).
				(g)Report to
			 Congress
					(1)In
			 generalThe Secretary of State shall submit to the Congress, not
			 later than December 31 of each year, a report on the appointment, designation
			 for assignment, and activities of all intellectual property attachés of any
			 Federal department or agency who are serving at United States embassies or
			 other diplomatic missions.
					(2)ContentsEach
			 report under paragraph (1) shall include the following:
						(A)A description of the progress, or lack
			 thereof, in the preceding year regarding the resolution of general and specific
			 intellectual property disputes in each country identified under section
			 182(a)(1) of the Trade Act of 1974 (19 U.S.C. 2242(a)(1)), including any
			 changes by the host government in applicable laws and regulations and their
			 enforcement.
						(B)An assessment of the obstacles preventing
			 the host government of each country described in subparagraph (A) from
			 implementing adequate measures to fulfill its international and bilateral
			 obligations with respect to intellectual property rights.
						(C)An assessment of the adequacy of the
			 resources of the Department of State employed to carry out subparagraphs (A)
			 and (B) and, if necessary, an assessment of the need for additional resources
			 for such purposes.
						(h)DefinitionsIn
			 this section:
					(1)Counterfeiting;
			 counterfeit goods
						(A)CounterfeitingThe
			 term counterfeiting means activities related to production of or
			 trafficking in goods, including packaging, that bear a spurious mark or
			 designation that is identical to or substantially indistinguishable from a mark
			 or designation protected under trademark laws or related legislation.
						(B)Counterfeit
			 goodsThe term
			 counterfeit goods means those goods described in subparagraph
			 (A).
						(2)Intellectual
			 property rightsThe term
			 intellectual property rights means the rights of holders of
			 copyrights, patents, trademarks, other forms of intellectual property, and
			 trade secrets.
					(3)Piracy; pirated
			 goods
						(A)PiracyThe
			 term piracy means activities related to production of or
			 trafficking in unauthorized copies or phonorecords of works protected under
			 copyright law or related legislation.
						(B)Pirated
			 goodsThe term pirated
			 goods means those copies or phonorecords described in subparagraph
			 (A).
						(4)United States
			 personThe term United States person means—
						(A)any United States resident or
			 national,
						(B)any corporation,
			 partnership, other business entity, or other organization, that is organized
			 under the laws of the United States, and
						(C)any foreign subsidiary or affiliate
			 (including any permanent foreign establishment) of any corporation,
			 partnership, business entity, or organization described in subparagraph (B),
			 that is controlled in fact by such corporation, partnership, business entity,
			 or organization,
						except that
			 such term does not include an individual who resides outside the United States
			 and is employed by an individual or entity other than an individual or entity
			 described in subparagraph (A), (B), or (C).(i)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101, there are authorized to be appropriated for each fiscal year such
			 sums as may be necessary for the training and support of the intellectual
			 property attachés appointed under subsection (b) and of other personnel serving
			 as intellectual property attachés of any other department or agency of the
			 United States.
				308.Domestic
			 partners as eligible family membersIt should be the policy of the United States
			 to amend or promulgate the personnel regulations necessary to ensure that
			 same-sex domestic partners of United States Foreign Service Officers are
			 provided with the same benefits, protections, and services currently provided
			 to Eligible Family Members under the Foreign Affairs Manual, including
			 inclusion in travel orders, and access to training, emergency and medical
			 evacuations, post health units, visa support, and preferential status for
			 employment at post.
			IVInternational
			 Organizations
			401.Statement of
			 policy regarding peacekeeping operations contributionsIt remains the policy of the United States,
			 pursuant to section 404(b)(2)(B) of the Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236; 22 U.S.C. 287e note) that
			 United States assessed contributions for a United Nations peacekeeping
			 operation shall not exceed 25 percent of the total of all assessed
			 contributions for such operation.
			402.Enhancing
			 nuclear safeguards
				(a)FindingsCongress
			 makes the following findings:
					(1)The Treaty on the Non-Proliferation of
			 Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and
			 entered into force March 5, 1970 (commonly known as the Nuclear
			 Non-Proliferation Treaty or NPT), and the safeguards
			 system of the International Atomic Energy Agency (IAEA) are indispensable to
			 international peace and security.
					(2)Congress has long
			 supported efforts aimed at effective and efficient assurances of nuclear fuel
			 supply, the strengthening of IAEA safeguards, and assistance to the developing
			 world for nuclear and non-nuclear energy sources, as embodied in the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.).
					(3)According to some
			 experts, global energy demand will grow by 50 percent in the next 20 years,
			 predominantly in the developing world.
					(4)The Government
			 Accountability Office (GAO) stated in testimony before Congress in September
			 2006 that while IAEA is increasingly relying on the analytical skills of
			 its staff to detect countries undeclared nuclear activities, the agency
			 is facing a looming human capital crisis.
					(5)The Director
			 General of the IAEA told the Board of Governors of the IAEA in March 2009 that
			 the deteriorating conditions in our laboratories, for example, threaten
			 both our ability to deliver our programmed, as well as our independent
			 analytical capability.
					(6)Considerable
			 investment is needed for the IAEA’s Safeguards Analytical Laboratory (SAL), to
			 meet future IAEA requirements as its workload is growing, the laboratory’s
			 infrastructure is aging, and IAEA requirements have become more demanding, and
			 while initial plans have been made for laboratory enhancement and are currently
			 pending budgetary approval (sometime in 2009), the simple fact is that, as more
			 countries implement IAEA safeguards, many more nuclear samples come to SAL for
			 analysis.
					(7)The existing
			 funding, planning, and execution of IAEA safeguards is not sufficient to meet
			 the predicted growth in the future of civilian nuclear power, and therefore any
			 growth in civilian nuclear power must be evaluated against the challenges it
			 poses to verification of the assurances of peace and security provided by the
			 IAEA safeguards system.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated $10,000,000
			 for the refurbishment or possible replacement of the IAEA’s Safeguards
			 Analytical Laboratory.
				(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on the refurbishment or possible replacement
			 of the IAEA’s Safeguards Analytical Laboratory pursuant to subsection
			 (b).
				403.Durban Review
			 Conference fundingNone of the
			 funds authorized to be appropriated by this Act may be used by the Secretary of
			 State as a contribution for any part of the Durban Review Conference or its
			 preparatory or follow-on activities.
			404.Restrictions
			 regarding Iran-led international organizationsNone of the funds authorized to be
			 appropriated by this Act may be used by the Secretary of State as a
			 contribution for any organization, agency, or program within the United Nations
			 system in which Iran holds a position of leadership.
			405.United Nations
			 Human Rights CouncilNone of
			 the funds authorized to be appropriated by this Act may be used by the
			 Secretary of State as a contribution for the United Nations Human Rights
			 Council.
			406.United Nations
			 Relief and Works AgencyNone
			 of the funds authorized to be appropriated by this Act may be used by the
			 Secretary of State as a contribution for the United Nations Relief and Works
			 Agency.
			407.United Nations
			 Development Program ethics jurisdictionThe Secretary of State shall withhold 10
			 percent from the United States voluntary contribution for fiscal year 2010 to
			 the United Nations Development Program until the Secretary of State certifies
			 to the Committee on Foreign Affairs and the Committee on Appropriations of the
			 House of Representatives and the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate that the United Nations Development
			 Program has acceded to the jurisdiction of the United Nations Ethics
			 Office.
			408.Withholding of
			 contributions to United Nations for legal fees of certain officers or
			 employeesThe United States
			 may not contribute to the United Nations any funds to be used to pay or
			 reimburse legal expenses incurred by current or former United Nations officers
			 or employees in connection with proceedings arising out of alleged malfeasance
			 in connection with the employment of such officers or employees with the United
			 Nations. The President shall ensure that no United States contributions to the
			 United Nations are used for such purposes, including, where necessary, by
			 withholding from United States contributions to the regularly assessed biennial
			 budget of the United Nations amounts equal to any amounts so paid or
			 reimbursed.
			409.Review of
			 activities of international commissions
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, and two years thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report on the activities of each of the international commissions specified in
			 section 103.
				(b)Report
			 elementsThe reports required under subsection (a) shall include
			 information on the following:
					(1)Amounts obligated
			 and expended during the two previous fiscal years by each of such
			 commissions.
					(2)A
			 description of the projects carried out during such years by each of such
			 commissions and a description of the management and implementation of such
			 projects, including the use of private contractors.
					(3)Projects
			 anticipated during the next two fiscal years relating to the activities of each
			 of such commissions because of obligations that the United States has entered
			 into based on any treaty between the United States and another country.
					(c)Submission of
			 reportsThe reports required under subsection (a) may be combined
			 with the annual budget justification submitted by the President in accordance
			 with section 1105(a) of title 31, United States Code.
				VUnited States
			 International Broadcasting
			501.Authorization of
			 appropriations for international broadcastingThe following amounts are authorized to be
			 appropriated to carry out United States international broadcasting activities
			 under the United States Information and Educational Exchange Act of 1948, the
			 Radio Broadcasting to Cuba Act, the Television Broadcasting to Cuba Act, the
			 United States International Broadcasting Act of 1994, and the Foreign Affairs
			 Reform and Restructuring Act of 1998, and to carry out other authorities in law
			 consistent with such purposes:
				(1)For
			 International Broadcasting Operations, $730,241,919 for fiscal
			 year 2010 and such sums as may be necessary for fiscal year 2011.
				(2)For
			 Broadcasting Capital Improvements, $11,713,952 for fiscal year
			 2010 and such sums as may be necessary for fiscal year 2011.
				(3)For
			 Broadcasting to Cuba, $32,500,000 for fiscal year 2010 and such
			 sums as may be necessary for fiscal year 2011.
				502.Personal
			 services contracting programSection 504(c) of the Foreign Relations
			 Authorization Act, Fiscal Year 2003, (Public Law 107–228; 22 U.S.C. 6206 note),
			 is amended by striking 2009 and inserting
			 2011.
			503.Employment for
			 international broadcastingSection 804(1) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1474(1)) is amended
			 by inserting after suitably qualified United States citizens the
			 following: (for purposes of this paragraph, the term suitably
			 qualified United States citizens means those United States citizen
			 applicants who are equally or better qualified than non-United States citizen
			 applicants).
			504.Domestic
			 release of the Voice of America film entitled A Fateful
			 Harvest
				(a)In
			 generalNotwithstanding
			 section 208 of the Foreign Relations Authorization Act, Fiscal Years 1986 and
			 1987 (22 U.S.C. 1461–1a) and section 501(b) of the United States Information
			 and Educational Exchange Act of 1948 (22 U.S.C. 1461(b)), the Director of the
			 International Broadcasting Bureau shall provide a master copy of the film
			 entitled A Fateful Harvest to the Archivist of the United States
			 for domestic release in accordance with subsection (b).
				(b)Domestic
			 releaseUpon evidence that
			 necessary United States rights and licenses have been secured by the person
			 seeking domestic release of the film referred to in subsection (a), the
			 Archivist shall—
					(1)deposit the film in the National Archives
			 of the United States; and
					(2)make copies of the
			 film available for purchase and public viewing within the United States.
					505.Establishing
			 permanent authority for Radio Free AsiaSection 309 of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6208) is amended—
				(1)in subsection
			 (c)(2), by striking , and shall further specify that funds to carry out
			 the activities of Radio Free Asia may not be available after September 30,
			 2010;
				(2)by striking
			 subsection (f); and
				(3)by redesignating
			 subsections (g) and (h) as subsection (f) and (g), respectively.
				VIUnited Nations
			 Transparency, Accountability, and Reform Act of 2009
			601.Short
			 titleThis title may be cited
			 as the United Nations Transparency, Accountability, and Reform Act of
			 2009.
			602.DefinitionsIn this title :
				(1)EmployeeThe
			 term employee means an individual who is employed in the general
			 services, professional staff, or senior management of the United Nations,
			 including consultants, contractors and subcontractors.
				(2)General
			 AssemblyThe term General Assembly means the
			 General Assembly of the United Nations.
				(3)Member
			 StateThe term Member State means a Member State
			 of the United Nations. Such term is synonymous with the term
			 country.
				(4)SecretaryThe
			 term Secretary means the Secretary of State.
				(5)Secretary
			 GeneralThe term Secretary General means the
			 Secretary General of the United Nations.
				(6)Security
			 CouncilThe term Security Council means the
			 Security Council of the United Nations.
				(7)UNThe
			 term UN means the United Nations.
				(8)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
					(A)the Committees on
			 Foreign Affairs, Appropriations, and Oversight and Government Reform of the
			 House; and
					(B)the Committees on
			 Foreign Relations, Appropriations, and Homeland Security and Governmental
			 Affairs of the Senate.
					AFunding of the
			 United Nations
				611.FindingsCongress finds the following:
					(1)The United States
			 pays billions of dollars into the United Nations system every year (over
			 5,300,000,000 dollars in 2005, according to the White House Office of
			 Management and Budget), significantly more than any other country.
					(2)Under current
			 rules and contribution levels, it is possible to assemble the two-thirds
			 majority needed for important United Nations budget votes with a group of
			 countries that, taken together, pay less than 1 percent of the total United
			 Nations regular budget.
					(3)The disconnect
			 between contribution levels and management control creates significant perverse
			 incentives in terms of United Nations spending, transparency, and
			 accountability.
					(4)The United Nations
			 system suffers from unacceptably high levels of waste, fraud, and abuse, which
			 seriously impair its ability to fulfill the lofty ideals of its
			 founding.
					(5)Amidst the
			 continuing financial, corruption, and sexual abuse scandals of the past several
			 years, American public disapproval of United Nations has reached all-time
			 highs. A 2008 Gallup poll revealed that 65 percent of Americans believe that
			 the United Nations is doing a poor job, a negative assessment shared by a
			 majority of respondents from both political parties. Research polling by
			 another firm in late 2006 found that 71 percent of Americans think that the
			 United Nations is no longer effective and needs to be
			 significantly reformed, while 75 percent think that the United Nations
			 needs to be held more accountable.
					(6)Significant
			 improvements in United Nations transparency and accountability are necessary
			 for improving public perceptions of and American support for United Nations
			 operations.
					(7)Because of their
			 need to justify future contributions from donors, voluntarily funded
			 organizations have more incentive to be responsive and efficient in their
			 operations than organizations funded by compulsory contributions that are not
			 tied to performance.
					(8)Article XVII of
			 the Charter of the United Nations, which states that [t]he expenses of
			 the Organization shall be borne by the Members as apportioned by the General
			 Assembly, leaves to the discretion of the General Assembly the basis of
			 apportionment, which could be done on the basis of voluntary pledges by Member
			 States.
					(9)Unlike United
			 States assessed contributions to the United Nations regular budget, which are
			 statutorily capped at 22 percent of the total, there is no cap on voluntary
			 contributions.
					(10)The United
			 States, which contributes generously to international organizations whose
			 activities it recognizes as credible, worthwhile, and efficient, contributes
			 more than 22 percent of the budget of certain voluntarily funded United Nations
			 Specialized Agencies.
					612.Apportionment
			 of the United Nations regular budget on a voluntary basis
					(a)United States
			 policy
						(1)Shifting of
			 fundingIt is the policy of the United States to seek to shift
			 the funding mechanism for the regular budget of the United Nations from an
			 assessed to a voluntary basis.
						(2)DirectionThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to shift the funding mechanism for the regular budget of the
			 United Nations to a voluntary basis, and to make it a priority to build support
			 for such a transformational change among Member States, particularly key United
			 Nations donors.
						(b)Certification of
			 predominantly voluntary UN regular budget findingA certification
			 described in this section is a certification by the Secretary of State to the
			 Appropriate Congressional Committees that at least 80 percent of the total
			 regular budget of the United Nations is apportioned on a voluntary basis. Each
			 such certification shall be shall be effective for a period of no more than 1
			 year, and shall be promptly revoked by the Secretary, with notice to the
			 Appropriate Congressional Committees, if the underlying circumstances change so
			 as not to warrant such certification.
					(c)Withholding of
			 nonvoluntary contributions
						(1)In
			 generalBeginning two years after the effective date of this Act
			 and notwithstanding any other provision of law, no funds may be obligated or
			 expended for a United States assessed contribution to the regular budget of the
			 United Nations in an amount greater than 50 percent of the United States share
			 of assessed contributions for the regular budget of the United Nations unless
			 there is in effect a certification by the Secretary, as described in subsection
			 (b).
						(2)ReleaseFor
			 a period of three years after appropriation, funds appropriated for use as a
			 United States contribution to the regular budget of the United Nations but
			 withheld from obligation and expenditure pursuant to paragraph (1) may be
			 obligated and expended for that purpose upon the certification described in
			 subsection (b). After three years, in the absence of such certification, those
			 funds shall revert to the United States Treasury.
						613.Budget
			 justification for United States contributions to the regular budget of the
			 United Nations
					(a)Detailed
			 itemizationThe annual congressional budget justification shall
			 include a detailed itemized request in support of the contribution of the
			 United States to the regular budget of the United Nations.
					(b)Contents of
			 detailed itemizationThe detailed itemization required under
			 subsection (a) shall—
						(1)contain
			 information relating to the amounts requested in support of each of the various
			 sections and titles of the regular budget of the United Nations; and
						(2)compare the
			 amounts requested for the current year with the actual or estimated amounts
			 contributed by the United States in previous fiscal years for the same sections
			 and titles.
						(c)Adjustments and
			 notificationIf the United Nations proposes an adjustment to its
			 regular assessed budget, the Secretary of State shall, at the time such
			 adjustment is presented to the Advisory Committee on Administrative and
			 Budgetary Questions (ACABQ), notify and consult with the appropriate
			 congressional committees.
					BTransparency and
			 accountability for United States contributions to the United Nations
				621.FindingsCongress finds the following:
					(1)As underscored by
			 continuing revelations of waste, fraud, and abuse, oversight and accountability
			 mechanisms within the United Nations system remain significantly deficient,
			 despite decades of reform attempts, including those initiated by Secretaries
			 General of the United Nations.
					(2)Notwithstanding
			 the personal intentions of any Secretary General of the United Nations to
			 promote institutional transparency and accountability within the United Nations
			 System, the Secretary General lacks the power to impose far reaching management
			 reforms without the concurrence of the General Assembly.
					(3)Groupings of
			 Member States whose voting power in the General Assembly significantly outpaces
			 their proportional contributions to the United Nations system have repeatedly
			 and successfully defeated, delayed, and diluted various reform proposals that
			 would have enabled more detailed oversight and scrutiny of United Nations
			 system operations and expenditures.
					(4)To an unacceptable
			 degree, major donor states, including the United States, lack access to
			 reasonably detailed, reliable information that would allow them to determine
			 how their contributions have been spent by various United Nations system
			 entities, further contributing to the lack of accountability within the United
			 Nations system.
					622.DefinitionsIn this title:
					(1)United Nations
			 EntityThe term United Nations Entity means any
			 United Nations agency, commission, conference, council, court, department,
			 forum, fund, institute, office, organization, partnership, program, subsidiary
			 body, tribunal, trust, university or academic body, related organization or
			 subsidiary body, wherever located, that flies the United Nations flag or is
			 authorized to use the United Nations logo, including but not limited to those
			 United Nations affiliated agencies and bodies identified as recipients of
			 United States contributions under section 1225(b)(3)(E) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364).
					(2)United Nations
			 SystemThe term United Nations System means the
			 aggregation of all United Nations Entities, as defined in paragraph (1).
					(3)United States
			 ContributionThe term United States Contribution
			 means an assessed or voluntary contribution, whether financial, in-kind, or
			 otherwise, from the United States Federal Government to a United Nations
			 Entity, including contributions passed through other entities for ultimate use
			 by a United Nations Entity. United States Contributions include, but are not
			 limited to, those contributions identified pursuant to section 1225(b)(3)(E) of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364).
					(4)Transparency
			 CertificationThe term Transparency Certification
			 means an annual, written affirmation by the head or authorized designee of a
			 United Nations Entity that the Entity will cooperate with the Inspector
			 General, including by providing the Inspector General, upon request, with full
			 access to Oversight Information as defined in this title.
					(5)Oversight
			 InformationThe term Oversight Information
			 includes—
						(A)internally and
			 externally commissioned audits, program reviews, performance reports, and
			 evaluations;
						(B)financial
			 statements, records, and billing systems;
						(C)program budgets
			 and program budget implications, including revised estimates and reports
			 produced by or provided to the Secretary General and the Secretary General’s
			 agents on budget related matters;
						(D)operational plans,
			 budgets, and budgetary analyses for peacekeeping operations;
						(E)analyses and
			 reports regarding the scale of assessments;
						(F)databases and
			 other data systems containing financial or programmatic information;
						(G)documents or other
			 records alleging or involving improper use of resources, misconduct,
			 mismanagement, or other violations of rules and regulations applicable to the
			 United Nations Entity; and
						(H)other
			 documentation relevant to the audit and investigative work of the United States
			 Inspector General for Contributions to the United Nations System.
						623.Establishment
			 and management of the Office of the United States Inspector General for
			 contributions to the United Nations System
					(a)PurposeThe
			 purpose of this section is to make possible the independent and objective
			 conduct of audits and investigations relating to United States Contributions to
			 the United Nations System and the use of those contributions by United Nations
			 Entities, in an effort to eliminate and deter waste, fraud, and abuse in the
			 use of those contributions, and thereby to contribute to the development of
			 greater transparency, accountability, and internal controls throughout the
			 United Nations System.
					(b)EstablishmentThere
			 is hereby established the Office of the United States Inspector General for
			 Contributions to the United Nations System.
					(c)Inspector
			 General
						(1)AppointmentThe
			 head of the Office of the United States Inspector General for Contributions to
			 the United Nations System is the Inspector General for Contributions to the
			 United Nations System, who shall be appointed by the President, by and with the
			 advice and consent of the Senate, on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations.
						(2)NominationThe
			 nomination of an individual as Inspector General shall be made not later than
			 30 days after the enactment of this Act.
						(3)RemovalThe
			 Inspector General may be removed from office by the President. The President
			 shall communicate the reasons for any such removal to both Houses of
			 Congress.
						(4)CompensationThe
			 annual rate of basic pay of the Inspector General shall be the annual rate of
			 basic pay provided for positions at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code.
						(5)Relationship to
			 Board
							(A)Except as provided
			 in subparagraph (B), the Inspector General shall report directly to and be
			 under the general supervision of, the Board of Directors created in subsection
			 (d).
							(B)Neither the Board,
			 any officer of the Board, nor any officer of a federal department or agency
			 shall prevent or prohibit the Inspector General from initiating, carrying out,
			 or completing any audit or investigation.
							(6)Duties
							(A)In
			 generalIt shall be the duty of the Inspector General to conduct,
			 supervise, and coordinate audits and investigations of—
								(i)the
			 treatment, handling, expenditure, and use of United States Contributions by and
			 to United Nations Entities; and
								(ii)the
			 adequacy of accounting, oversight, and internal control mechanisms at United
			 Nations Entities that receive United States Contributions.
								(B)SupervisionThe
			 Inspector General shall establish, maintain, and oversee such systems,
			 procedures, and controls as the Inspector General considers appropriate to
			 discharge the duty under subparagraph (A).
							(C)OperationThe
			 Inspector General shall carry out the duties specified in subparagraphs (A) and
			 (B) in accordance with section 4(b)(1) of the Inspector General Act of
			 1978.
							(D)Maintenance of
			 recordsThe Inspector General shall collect and maintain current
			 records regarding Transparency Certifications by all United Nations Entities
			 that receive United States Contributions.
							(E)NotificationThe
			 Inspector General shall keep the Board of Directors and the Congress fully and
			 promptly informed of how United Nations Entities are spending United States
			 Contributions by means of reports, testimony, and briefings.
							(F)Referrals
								(i)The
			 Inspector General shall promptly report to the United States Attorney General
			 when Inspector General has reasonable grounds to believe a United States
			 federal criminal law has been violated by a United Nations Entity or one of its
			 employees, contractors, or representatives.
								(ii)The
			 Inspector General shall promptly report, when appropriate, to the Secretary
			 General or the head of the appropriate United Nations Entity cases where the
			 Inspector General reasonably believes that mismanagement, misfeasance, or
			 malfeasance is likely to have taken place within a United Nations Entity and
			 disciplinary proceedings are likely justified.
								(7)Personnel,
			 facilities, and other resources
							(A)In
			 generalThe Inspector General may select, appoint, and employ
			 such officers and employees as may be necessary for carrying out the duties of
			 the Inspector General.
							(B)ServicesThe
			 inspector general may obtain services as authorized by section 3109 of title 5,
			 United States Code, at daily rates not to exceed the equivalent rate prescribed
			 for grade GS–15 of the General Schedule by section 5332 of such title.
							(C)Real
			 propertyThe Inspector General may lease, purchase, or otherwise
			 acquire, improve, and use such real property wherever situated, as may be
			 necessary for carrying out this section.
							(D)ContractsTo
			 the extent and in such amounts as may be provided in advance by appropriations
			 Acts, the Inspector General my enter into contracts and other arrangements for
			 audits, studies, analyses, and other services with public agencies and with
			 private persons, and make such payments as may be necessary to carry out the
			 duties of the Inspector General.
							(E)DetaileesUpon
			 request by the Inspector General, the head of an agency may detail any employee
			 of such agency to the Office of the United States Inspector General for
			 Contributions to the United Nations System on a reimbursable basis. Any
			 employee so detailed remains, for the purpose of preserving such employee’s
			 allowances, privileges, rights, seniority, and other benefits, an employee of
			 the agency from which detailed.
							(8)Cooperation by
			 United States Government Entities
							(A)In
			 generalIn carrying out the duties, responsibilities, and
			 authorities of the Inspector General under this section, the Inspector General
			 shall receive the cooperation of inspectors general of other Federal Government
			 agencies.
							(B)AssistanceUpon
			 request of the Inspector General for information or assistance from any
			 department, agency, or other entity of the Federal Government, the head of such
			 entity shall, insofar as is practicable and not in contravention of any
			 existing law, furnish such information or assistance to the Inspector General,
			 or an authorized designee.
							(C)ReportWhenever
			 information or assistance requested by the Inspector General is, in the
			 judgment of the Inspector General, unreasonably refused or not provided, the
			 Inspector General shall report the circumstances to the Board of Directors and
			 to the Appropriate Congressional Committees without delay.
							(9)Confirmation of
			 transparency by United Nations Entities
							(A)Prompt notice by
			 Inspector GeneralWhenever information or assistance requested
			 from a United Nations Entity by the Inspector General pursuant to a
			 Transparency Certification is, in the opinion of the Inspector General,
			 unreasonably refused or not provided in a timely manner, the Inspector General
			 shall notify the Board of Directors, the head of that particular United Nations
			 Entity, and the Secretary General of the circumstances in writing, without
			 delay.
							(B)Notice of
			 complianceIf and when the information or assistance being sought
			 by the Inspector General in connection with a notification pursuant to
			 subparagraph (A) is provided to the satisfaction of the Inspector General, the
			 Inspector General shall so notify in writing the United Nations Entity, the
			 Board of Directors, and the Appropriate Congressional Committees.
							(C)NoncomplianceIf
			 the information or assistance being sought by the Inspector General in
			 connection with a notification pursuant to subparagraph (A) is not provided to
			 the satisfaction of the Inspector General within 90 days of that notification,
			 then the United Nations Entity that is the subject of the notification is
			 deemed to be noncompliant with its Transparency Certification, and the
			 Inspector General shall provide prompt, written notification of that fact to
			 the Board of Directors, Appropriate Congressional Committees, the head of that
			 United Nations Entity, the Secretary General, and any office or agency of the
			 Federal Government that has provided that United Nations Entity with any United
			 States Contribution during the prior 2 years.
							(D)Restoration of
			 complianceAfter the situation has been resolved to the
			 satisfaction of the Board of Directors, a finding of Transparency Certification
			 noncompliance pursuant to subparagraph (B) may be reversed by an affirmative
			 vote of at least 5 of the 7 members of the Board of Directors. The Board shall
			 promptly provide notification of such restoration, along with a description of
			 the basis for the Board’s decision, to the Inspector General, Appropriate
			 Congressional Committees, the head of the affected United Nations Entity, the
			 Secretary General, and the head of any office or agency of the Federal
			 Government that has provided that United Nations Entity with any United States
			 Contribution during the prior 2 years.
							(E)Cost
			 reimbursementThe Inspector General may reimburse United Nations
			 Entities for the reasonable cost of providing to the Inspector General
			 information or assistance sought pursuant to a Transparency Certification for
			 the purpose of performing the duties described in paragraph (6).
							(10)Reports
							(A)Audit and
			 investigation reportsPromptly upon completion, the Inspector
			 General shall provide copies of each audit and investigation report completed
			 pursuant to paragraph (6) to the Board of Directors, the Appropriate
			 Congressional Committees, and, to the extent permissible under United States
			 law, the head of each United Nations Entity that is the subject of that
			 particular report.
							(B)Semiannual
			 reportsNot later than May 30, 2010, and semiannually thereafter,
			 the Inspector General shall submit to the Appropriate Congressional Committees
			 a report that, among other things—
								(i)meets the
			 requirements of section 5 of the Inspector General Act of 1978; and
								(ii)includes a list
			 of and detailed description of the circumstances surrounding any notification
			 of noncompliance issued pursuant to paragraph (9)(C) during the covered
			 timeframe, and whether and when Board of Directors has reversed such finding of
			 noncompliance.
								(C)Prohibited
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
								(i)specifically
			 prohibited from disclosure by any other provision of law;
								(ii)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
								(iii)a
			 part of an ongoing criminal investigation.
								(D)Privacy
			 protectionsThe Inspector General shall exempt from public
			 disclosure information received from a United Nations Entity or developed
			 during an audit or investigation that the Inspector General believes—
								(i)constitutes a
			 trade secret or privileged and confidential personal financial
			 information;
								(ii)accuses a
			 particular person of a crime;
								(iii)would, if
			 publicly disclosed, constitute a clearly unwarranted invasion of personal
			 privacy; and
								(iv)would compromise
			 an ongoing law enforcement investigation or judicial trial in the United
			 States.
								(E)PublicationSubject
			 only to the exceptions detailed in subparagraphs (C) and (D), the Inspector
			 General shall promptly publish each report under this subsection on a publicly
			 available and searchable Internet website.
							(d)Board of
			 Directors
						(1)EstablishmentThe
			 Office of the United States Inspector General for Contributions to the United
			 Nations System shall have a Board of Directors.
						(2)DutiesThe
			 Board shall receive information and reports of audits and investigations from
			 the Office and the Inspector General, provide general direction and supervision
			 to the Office and the Inspector General, and determine the restoration of
			 compliance by any United Nations Entity with its Transparency Certification
			 pursuant to subsection (c)(9)(D).
						(3)MembershipThe
			 Board shall consist of the Secretary of State (or the Secretary’s designee),
			 the Secretary of Labor (or the Secretary’s designee), the Secretary of
			 Agriculture (or the Secretary’s designee), the Secretary of Defense (or the
			 Secretary’s designee), the Administrator of the Environmental Protection Agency
			 (or the Administrator’s designee), the Secretary of the Treasury (or the
			 Secretary’s designee), and the Director of the Office of Management and Budget
			 (or the Director’s designee).
						(4)ChairmanshipThe
			 Board shall be chaired by a board member, and the chairmanship shall rotate
			 among the member departments and agencies on an annual basis. The first chair
			 shall be the Director or designee from the Office of Management and
			 Budget.
						624.Transparency
			 for United States contributions
					(a)Funding
			 prerequisitesNotwithstanding any other provision of law, no
			 funds made available for use as a United States Contribution to any United
			 Nations Entity may be obligated or expended if—
						(1)the intended
			 United Nations Entity recipient has not provided to the Inspector General
			 within the preceding year a Transparency Certification as defined in section
			 _22(4); or
						(2)the intended
			 United Nations Entity recipient is noncompliant with its Transparency
			 Certification as described in section _23(c)(9)(C).
						(b)Treatment of
			 funds withheld for noncomplianceAt the conclusion of each fiscal
			 year, any funds that had been appropriated for use as a United States
			 Contribution to a United Nations Entity during that fiscal year, but could not
			 be obligated or expended because of the restrictions of paragraph (1), shall be
			 returned to the United States Treasury, and are not subject to reprogramming
			 for any other use. Any such funds returned to the Treasury shall not be
			 considered arrears to be repaid to any United Nations Entity.
					(c)Presidential
			 waiverThe President may waive the limitations of this subsection
			 with respect to a particular United States Contribution to a particular United
			 Nations Entity within a single fiscal year if the President determines that it
			 is required by the national security interests of the United States and
			 provides notification and explanation of that determination to the Appropriate
			 Congressional Committees.
					625.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 activities of this title, provided that such sums be not less than one half of
			 1 percent of the total amount of all assessed and voluntary contributions of
			 the United States Government to the United Nations and United Nations
			 affiliated agencies and related bodies during the prior fiscal year, as
			 identified pursuant to section 1225(b)(3)(E) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).
				CUnited States
			 policy at the United Nations
				631.Annual
			 publicationThe President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to ensure the United Nations publishes annually, including on a
			 publicly searchable internet website, a list of all United Nations subsidiary
			 bodies and their functions, budgets, staff, and contributions, both voluntary
			 and assessed, sorted by donor.
				632.Annual
			 financial disclosureThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to implement a system for the required filing of individual
			 annual financial disclosure forms by each employee of the United Nations and
			 its specialized agencies, programs, and funds at the P–5 level and above, which
			 shall be made available to the Office of Internal Oversight Services and, upon
			 request, to Member States and their public.
				633.Policy with
			 respect to expansion of the security councilIt shall be the policy of the United States
			 to use the voice, vote, and influence of the United States at the United
			 Nations to oppose any proposals on expansion of the Security Council if such
			 expansion would—
					(1)diminish the
			 influence of the United States on the Security Council;
					(2)include veto
			 rights for any new members of the Security Council; or
					(3)undermine the
			 effectiveness of the Security Council.
					634.Access to
			 reports and auditsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to ensure that Member States may, upon request, have access to
			 all reports and audits completed by the Board of External Auditors.
				635.Waiver of
			 immunityThe President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice, vote, and influence of the United States at the United Nations to
			 ensure that the Secretary General exercises the right and duty of the Secretary
			 General under section 20 of the Convention on the Privileges and Immunities of
			 the United Nations to waive the immunity of any United Nations official in any
			 case in which such immunity would impede the course of justice. In exercising
			 such waiver, the Secretary General is urged to interpret the interests of the
			 United Nations as favoring the investigation or prosecution of a United Nations
			 official who is credibly under investigation for having committed a serious
			 criminal offense or who is credibly charged with a serious criminal
			 offense.
				636.Terrorism and
			 the United NationsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to work toward adoption by the general assembly of—
					(1)a
			 definition of terrorism that—
						(A)builds upon the
			 recommendations of the December 2004 report of the High-Level Panel on Threats,
			 Challenges, and Change;
						(B)includes as an
			 essential component of such definition any action that is intended to cause
			 death or serious bodily harm to civilians with the purpose of intimidating a
			 population or compelling a government or an international organization to do,
			 or abstain from doing, any act; and
						(C)does not propose a
			 legal or moral equivalence between an action described in paragraph (1)(B) and
			 measures taken by a government or international organization in self-defense
			 against an action described in paragraph (1)(B); and
						(2)a
			 comprehensive convention on terrorism that includes the definition described in
			 paragraph (1).
					637.Report on
			 United Nations reform
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and annually for each of the next three years, the Secretary shall
			 submit to the appropriate congressional committees a report on United Nations
			 reform.
					(b)ContentsThe
			 report required under subsection (a) shall describe—
						(1)progress toward
			 the goal of shifting the funding for the United Nations Regular Budget to a
			 voluntary basis as identified in section _12 above, and a detailed description
			 of efforts and activities by United States diplomats and officials toward that
			 end;
						(2)progress toward
			 each of the policy goals identified in the prior sections of this title, and a
			 detailed, goal-specific description of efforts and activities by United States
			 diplomats and officials toward those ends;
						(3)the status of the
			 implementation of management reforms within the United Nations and its
			 specialized agencies;
						(4)the number of
			 outputs, reports, or other mandates generated by General Assembly resolutions
			 that have been eliminated;
						(5)the progress of
			 the General Assembly to modernize and streamline the committee structure and
			 its specific recommendations on oversight and committee outputs, consistent
			 with the March 2005 report of the Secretary General entitled In larger
			 freedom: towards development, security and human rights for all;
						(6)the status of the
			 review by the General Assembly of all mandates older than 5 years and how
			 resources have been redirected to new challenges, consistent with such March
			 2005 report of the Secretary General;
						(7)the continued
			 utility and relevance of the Economic and Financial Committee and the Social,
			 Humanitarian, and Cultural Committee, in light of the duplicative agendas of
			 those committees and the Economic and Social Council; and
						(8)whether the United
			 Nations or any of its specialized agencies has contracted with any party
			 included on the Lists of Parties Excluded from Federal Procurement and
			 Nonprocurement Programs.
						638.Report on
			 United Nations personnel
					(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report—
						(1)concerning the
			 progress of the General Assembly to modernize human resource practices,
			 consistent with the March 2005 report of the Secretary General entitled
			 In larger freedom: towards development, security and human rights for
			 all; and
						(2)containing the
			 information described in subsection (b).
						(b)ContentsThe
			 report shall include—
						(1)a
			 comprehensive evaluation of human resources reforms at the United Nations,
			 including an evaluation of—
							(A)tenure;
							(B)performance
			 reviews;
							(C)the promotion
			 system;
							(D)a merit-based
			 hiring system and enhanced regulations concerning termination of employment of
			 employees; and
							(E)the implementation
			 of a code of conduct and ethics training;
							(2)the implementation
			 of a system of procedures for filing complaints and protective measures for
			 work-place harassment, including sexual harassment;
						(3)policy
			 recommendations relating to the establishment of a rotation requirement for
			 nonadministrative positions;
						(4)policy
			 recommendations relating to the establishment of a prohibition preventing
			 personnel and officials assigned to the mission of a member state to the united
			 nations from transferring to a position within the United Nations Secretariat
			 that is compensated at the P–5 level and above;
						(5)policy
			 recommendations relating to a reduction in travel allowances and attendant
			 oversight with respect to accommodations and airline flights; and
						(6)an evaluation of
			 the recommendations of the Secretary General relating to greater flexibility
			 for the Secretary General in staffing decisions to accommodate changing
			 priorities.
						639.Withholding of
			 United States contributions to UNRWA
					(a)WithholdingContributions
			 by the United States to the regular budget of the United Nations Relief and
			 Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor
			 or related entity, or to the regular budget of the United Nations for the
			 support of UNRWA or a successor entity (through staff positions provided by the
			 United Nations Secretariat, or otherwise), may be provided only during a period
			 for which a certification described in subsection (b) is in effect.
					(b)CertificationA
			 certification described in this paragraph is a written determination by the
			 Secretary, based on all information available after diligent inquiry, and
			 transmitted to the Appropriate Congressional Committees along with a detailed
			 description of the factual basis therefor, that—
						(1)no official,
			 employee, consultant, contractor, subcontractor, representative, or affiliate
			 of UNRWA—
							(A)is a member of a
			 foreign terrorist organization;
							(B)has propagated,
			 disseminated, or incited anti-American, anti-Israel, or anti-Semitic rhetoric
			 or propaganda; or
							(C)has used any UNRWA
			 resources, including publications or Web sites, to propagate or disseminate
			 political materials, including political rhetoric regarding the
			 Israeli-Palestinian conflict;
							(2)no UNRWA school,
			 hospital, clinic, other facility, or other infrastructure or resource is being
			 used by a foreign terrorist organization for operations, planning, training,
			 recruitment, fundraising, indoctrination, communications, sanctuary, storage of
			 weapons or other materials, or any other purposes;
						(3)UNRWA is subject
			 to comprehensive financial audits by an internationally recognized third party
			 independent auditing firm and has implemented an effective system of vetting
			 and oversight to prevent the use, receipt, or diversion of any UNRWA resources
			 by any foreign terrorist organization or members thereof;
						(4)no UNRWA-funded
			 school or educational institution uses textbooks or other educational materials
			 that propagate or disseminate anti-American, anti-Israel, or anti-Semitic
			 rhetoric, propaganda or incitement; and
						(5)no recipient of
			 UNRWA funds or loans is a member of a foreign terrorist organization.
						(c)DefinitionIn
			 this section, the term foreign terrorist organization means an
			 organization designated as a foreign terrorist organization by the Secretary of
			 State in accordance with section 219(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1189(a)).
					(d)Effective
			 duration of certificationThe certification described in
			 subsection (b) shall be effective for a period of 180 days from the date of
			 transmission to the Appropriate Congressional Committees, or until the
			 Secretary receives information rendering that certification factually
			 inaccurate, whichever is earliest. In the event that a certification becomes
			 ineffective, the Secretary shall promptly transmit to the Appropriate
			 Congressional Committees a description of any information that precludes the
			 renewal or continuation of the certification.
					(e)LimitationDuring
			 a period for which a certification described in subsection (b) is in effect,
			 the United States may not contribute to the United Nations Relief and Works
			 Agency for Palestine Refugees in the Near East (UNRWA) or a successor entity an
			 annual amount—
						(1)greater than the
			 highest annual contribution to UNRWA made by a member country of the League of
			 Arab States;
						(2)that, as a
			 proportion of the total UNRWA budget, exceeds the proportion of the total
			 budget for the United Nations High Commissioner for Refugees (UNHCR) paid by
			 the United States; or
						(3)that exceeds 22
			 percent of the total budget of UNRWA.
						(f)Sense of
			 CongressIt is the sense of Congress that, in order to alleviate
			 the suffering of Palestinian refugees, responsibility for those refugees should
			 be fully transferred to the Office of the United Nations High Commissioner for
			 Refugees.
					640.United Nations
			 treaty bodiesThe United
			 States shall withhold from United States contributions to the regular assessed
			 budget of the United Nations for a biennial period amounts that are
			 proportional to the percentage of such budget that are expended with respect to
			 a United Nations human rights treaty monitoring body or committee that was
			 established by—
					(1)a
			 convention (without any protocols) or an international covenant (without any
			 protocols) to which the United States is not party; or
					(2)a
			 convention, with a subsequent protocol, if the United States is a party to
			 neither.
					641.Equality at the
			 United Nations
					(a)Department of
			 State review and report
						(1)In
			 generalTo avoid duplicative efforts and funding with respect to
			 Palestinian interests and to ensure balance in the approach to
			 Israeli-Palestinian issues, the Secretary shall, not later than 180 days after
			 the date of the enactment of this Act—
							(A)complete an audit
			 of the functions of the entities listed in paragraph (2); and
							(B)submit to the
			 appropriate congressional committees a report containing audit findings and
			 conclusions, and recommendations for the elimination of such duplicative
			 entities and efforts.
							(2)EntitiesThe
			 entities referred to in paragraph (1) are the following:
							(A)The United Nations
			 Division for Palestinian Rights.
							(B)The Committee on
			 the Exercise of the Inalienable Rights of the Palestinian People.
							(C)The United Nations
			 Special Coordinator for the Middle East Peace Process and Personal
			 Representative to the Palestine Liberation Organization and the Palestinian
			 Authority.
							(D)The NGO Network on
			 the Question of Palestine.
							(E)The Special
			 Committee to Investigate Israeli Practices Affecting the Human Rights of the
			 Palestinian People and Other Arabs of the Occupied Territories.
							(F)Any other entity
			 the Secretary determines results in duplicative efforts or funding or fails to
			 ensure balance in the approach to Israeli-Palestinian issues.
							(b)Implementation
			 by permanent representative
						(1)In
			 generalThe President shall direct the United States Permanent
			 Representative to the United Nations to use the voice, vote, and influence of
			 the United States at the United Nations to seek the implementation of the
			 recommendations contained in the report required under subsection
			 (a)(1)(B).
						(2)Withholding of
			 fundsUntil such recommendations have been implemented, the
			 United States shall withhold from United States contributions to the regular
			 assessed budget of the United Nations for a biennial period amounts that are
			 proportional to the percentage of such budget that are expended for such
			 entities.
						(c)GAO
			 auditThe Comptroller General of the United States of the
			 Government Accountability Office shall conduct an audit of—
						(1)the status of the
			 implementation of the recommendations contained in the report required under
			 subsection (a)(1)(B); and
						(2)United States
			 actions and achievements under subsection (b).
						642.Anti-Semitism
			 and the United NationsThe
			 President shall direct the United States permanent representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to make every effort to—
					(1)ensure the
			 issuance and implementation of a directive by the Secretary General or the
			 Secretariat, as appropriate, that—
						(A)requires all
			 employees of the United Nations and its specialized agencies to officially and
			 publicly condemn anti-Semitic statements made at any session of the United
			 Nations or its specialized agencies, or at any other session sponsored by the
			 United Nations;
						(B)requires employees
			 of the United Nations and its specialized agencies, programs, and funds to be
			 subject to punitive action, including immediate dismissal, for making
			 anti-Semitic statements or references;
						(C)proposes specific
			 recommendations to the General Assembly for the establishment of mechanisms to
			 hold accountable employees and officials of the United Nations and its
			 specialized agencies, programs, and funds, or Member States, that make such
			 anti-Semitic statements or references in any forum of the United Nations or of
			 its specialized agencies;
						(D)continues to
			 develop and implements education awareness programs about the Holocaust and
			 anti-Semitism throughout the world, as part of an effort to combat intolerance
			 and hatred; and
						(E)requires the
			 Office of the United Nations High Commissioner for Human Rights (OHCHR) to
			 develop programming and other measures that address anti-Semitism;
						(2)secure the
			 adoption of a resolution by the General Assembly that establishes the
			 mechanisms described in paragraph (1)(C); and
					(3)continue working
			 toward further reduction of anti-Semitic language and anti-Israel resolutions
			 in the United Nations and its specialized agencies, programs, and funds.
					643.Regional group
			 inclusion of IsraelThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to expand the Western European and Others Group (WEOG) in the
			 United Nations to include Israel as a permanent member with full rights and
			 privileges.
				DUnited Nations
			 Human Rights Council
				651.FindingsCongress finds the following:
					(1)Since its
			 establishment in 2006, the United Nations Human Rights Council has failed to
			 meaningfully promote the protection of internationally recognized human rights,
			 and has proven to be even more problematic than the United Nations Human Rights
			 Commission that it was created to replace.
					(2)The United Nations
			 Human Rights Council suffers from significant structural flaws, such as the
			 fact that it draws its members from the General Assembly without any
			 substantive membership criteria, with the perverse result that a number of the
			 world’s worst human rights abusers are members of the council.
					(3)The structure and
			 composition of the United Nations Human Rights Council have made it subject to
			 gross political manipulation, with the result that, during its two and one-half
			 years of operation, the Council has passed 20 resolutions censuring the
			 democratic state of Israel, as compared to only 4 censuring the dictatorship in
			 Burma, just one censuring the North Korean regime, and none condemning the
			 severe, ongoing human rights abuses in Sudan, China, Cuba, Zimbabwe, Belarus,
			 and elsewhere.
					652.Human Rights
			 Council membership and funding
					(a)In
			 generalFor each fiscal year subsequent to the effective date of
			 this Act until the Secretary of State submits to Congress a certification that
			 the requirements described in subsection (b) have been satisfied—
						(1)the Secretary of
			 State shall withhold from a United States contribution each fiscal year to a
			 regularly assessed biennial budget of the United Nations an amount that is
			 equal to the percentage of such contribution that the Secretary determines
			 would be allocated by the United Nations to support the United Nations Human
			 Rights Council;
						(2)the Secretary of
			 State shall not make a voluntary contribution to the United Nations Human
			 Rights Council; and
						(3)the United States
			 shall not run for a seat on the United Nations Human Rights Council.
						(b)CertificationThe
			 annual certification referred to in subsection (a) is a certification made by
			 the Secretary to Congress that the United Nations Human Rights Council does not
			 include a Member State—
						(1)subject to
			 sanctions by the Security Council;
						(2)under a Security
			 Council-mandated investigation for human rights abuses;
						(3)subject, within
			 the prior 5 years, to a country-specific resolution passed under Agenda Item 9
			 by the former United Nations Human Rights Commission;
						(4)which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism; or
						(5)which the
			 President has designated as a country of particular concern for religious
			 freedom under section 402(b) of the International Religious Freedom Act of
			 1998.
						EInternational
			 Atomic Energy Agency
				661.International
			 Atomic Energy Agency
					(a)Enforcement and
			 Compliance
						(1)Office of
			 Compliance
							(A)EstablishmentThe
			 President shall direct the United States Permanent Representative to
			 International Atomic Energy Agency (IAEA) to use the voice, vote, and influence
			 of the United States at the IAEA to establish an Office of Compliance in the
			 Secretariat of the IAEA.
							(B)OperationThe
			 Office of Compliance shall—
								(i)function as an
			 independent body composed of technical experts who shall work in consultation
			 with IAEA inspectors to assess compliance by IAEA Member States and provide
			 recommendations to the IAEA Board of Governors concerning penalties to be
			 imposed on IAEA Member States that fail to fulfill their obligations under IAEA
			 Board resolutions;
								(ii)base its
			 assessments and recommendations on IAEA inspection reports; and
								(iii)take into
			 consideration information provided by IAEA Board Members that are 1 of the 5
			 nuclear weapons states as recognized by the Treaty on the Non-Proliferation of
			 Nuclear Weapons (21 UST 483) (commonly referred to as the Nuclear
			 Nonproliferation Treaty or the NPT).
								(C)StaffingThe
			 Office of Compliance shall be staffed from existing personnel in the Department
			 of Safeguards of the IAEA or the Department of Nuclear Safety and Security of
			 the IAEA.
							(2)Committee on
			 safeguards and verificationThe President shall direct the United
			 States Permanent Representative to the IAEA to use the voice, vote, and
			 influence of the United States at the IAEA to ensure that the Committee on
			 Safeguards and Verification established in 2005 shall develop and seek to put
			 into force a workplan of concrete measures that will—
							(A)improve the
			 ability of the IAEA to monitor and enforce compliance by Member States of the
			 IAEA with the Nuclear Nonproliferation Treaty and the Statute of the
			 International Atomic Energy Agency; and
							(B)enhance the
			 ability of the IAEA, beyond the verification mechanisms and authorities
			 contained in the Additional Protocol to the Safeguards Agreements between the
			 IAEA and Member States of the IAEA, to detect with a high degree of confidence
			 undeclared nuclear activities by a Member State.
							(3)Penalties with
			 respect to the IAEA
							(A)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to ensure that a Member State of the IAEA that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations has its privileges
			 suspended, including—
								(i)limiting its
			 ability to vote on its case;
								(ii)being prevented
			 from receiving any technical assistance; and
								(iii)being prevented
			 from hosting meetings.
								(B)Termination of
			 penaltiesThe penalties specified under subparagraph (A) shall be
			 terminated when such investigation is concluded and such Member State is no
			 longer in such breach or noncompliance.
							(4)Penalties with
			 respect to the nuclear nonproliferation treatyThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to ensure that a
			 Member State of the IAEA that is found to be in breach of, in noncompliance
			 with, or has withdrawn from the Nuclear Nonproliferation Treaty shall return to
			 the IAEA all nuclear materials and technology received from the IAEA, any
			 Member State of the IAEA, or any Member State of the Nuclear Nonproliferation
			 Treaty.
						(b)United states
			 contributions
						(1)Voluntary
			 contributionsVoluntary contributions of the United States to the
			 IAEA should primarily be used to fund activities relating to Nuclear Safety and
			 Security or activities relating to Nuclear Verification.
						(2)Limitation on
			 use of fundsThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to—
							(A)ensure that funds
			 for safeguards inspections are prioritized for countries that have newly
			 established nuclear programs or are initiating nuclear programs; and
							(B)block the
			 allocation of funds for any other IAEA development, environmental, or nuclear
			 science assistance or activity to a country—
								(i)the
			 government of which the Secretary of State has determined, for purposes of
			 section 6(j) of the Export Administration Act of 1979, section 620A of the
			 Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism and the government of which the Secretary
			 has determined has not dismantled and surrendered its weapons of mass
			 destruction programs under international verification;
								(ii)that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
								(iii)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
								(3)Detail of
			 expendituresThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to secure, as part of the regular budget
			 presentation of the IAEA to Member States of the IAEA, a detailed breakdown by
			 country of expenditures of the IAEA for safeguards inspections and nuclear
			 security activities.
						(c)Membership
						(1)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to block the membership on the Board of Governors of the
			 IAEA for a Member State of the IAEA that has not signed and ratified the
			 Additional Protocol and—
							(A)is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
							(B)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
							(2)CriteriaThe
			 United States Permanent Representative to the IAEA shall make every effort to
			 modify the criteria for Board membership to reflect the principles described in
			 paragraph (1).
						(d)Small quantities
			 protocolThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure that the IAEA changes the
			 policy regarding the Small Quantities Protocol in order to—
						(1)rescind and
			 eliminate the Small Quantities Protocol;
						(2)require that any
			 IAEA Member State that has previously signed a Small Quantities Protocol to
			 sign, ratify, and implement the Additional Protocol, provide immediate access
			 for IAEA inspectors to its nuclear-related facilities, and agree to the
			 strongest inspections regime of its nuclear efforts; and
						(3)require that any
			 IAEA Member State that does not comply with paragraph (2) to be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State and subject to the penalties described in subsection
			 (a)(3).
						(e)Nuclear program
			 of Iran
						(1)United States
			 actionThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure the adoption of a resolution
			 by the IAEA Board of Governors that, in addition to the restrictions already
			 imposed, makes Iran ineligible to receive any nuclear material, technology,
			 equipment, or assistance from any IAEA Member State and ineligible for any IAEA
			 assistance not related to safeguards inspections or nuclear security until the
			 IAEA Board of Governors determines that Iran—
							(A)is providing full
			 access to IAEA inspectors to its nuclear-related facilities;
							(B)has fully
			 implemented and is in compliance with the Additional Protocol; and
							(C)has permanently
			 ceased and dismantled all activities and programs related to nuclear-enrichment
			 and reprocessing.
							(2)PenaltiesIf
			 an IAEA Member State is determined to have violated the prohibition on
			 assistance to Iran described in paragraph (1) before the IAEA Board of
			 Governors determines that Iran has satisfied the conditions described in
			 subparagraphs (A) through (C) of such paragraph, such Member State shall be
			 subject to the penalties described in subsection (a)(3), shall be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State, and shall be ineligible to receive any IAEA assistance not
			 related to safeguards inspections or nuclear security until such time as the
			 IAEA Board of Governors makes such determination with respect to Iran.
						(f)ReportNot
			 later than 6 months after the date of the enactment of this Act and annually
			 for 2 years thereafter, the President shall submit to the appropriate
			 congressional committees a report on the implementation of this section.
					662.Sense of
			 Congress regarding the Nuclear Security Action Plan of the IAEAIt is the sense of Congress that the
			 national security interests of the United States are enhanced by the Nuclear
			 Security Action Plan of the IAEA and the Board of Governors should recommend,
			 and the General Conference should adopt, a resolution incorporating the Nuclear
			 Security Action Plan into the regular budget of the IAEA.
				FPeacekeeping
				671.Reform of
			 United Nations peacekeeping operationsIt is the sense of Congress that—
					(1)although United
			 Nations peacekeeping operations have contributed greatly toward the promotion
			 of peace and stability for nearly 6 decades and the majority of peacekeeping
			 personnel who have served under the United Nations flag have done so with honor
			 and courage, the record of United Nations peacekeeping has been severely
			 tarnished by operational failures and unconscionable acts of misconduct;
					(2)in response to
			 such failures, in 2000 and 2005, respectively, the Secretary General charged
			 the high-level Panel on United Nations Peace Operations, led by former Foreign
			 Minister of Algeria Lakhdar Brahimi, and his Special Advisor on the Prevention
			 of Sexual Exploitation and Abuse, His Royal Highness Prince Zeid Ra’ad Zeid
			 Al-Hussein of Jordan, to provide honest assessments of the United Nations’
			 shortcomings and make recommendations that would help restore the confidence of
			 the international community in United Nations peacekeeping operations;
					(3)audits of
			 procurement practices in the Department of Peacekeeping Operations, conducted
			 by the Office of Internal Oversight Services, also have uncovered
			 significant corruption schemes, including a 2007 audit of
			 peacekeeping contracts valued at $1.4 billion, of which more than $614 million,
			 or 44 percent, were subject to corruption;
					(4)despite the fact
			 that the United Nations has had more than eight years to implement the reforms
			 contained in the Brahimi Report, nearly four years to implement the reforms in
			 the Zeid Report, and the fact that Secretary General Ban Ki-Moon, his
			 predecessor Kofi Annan, and the Special Committee on Peacekeeping Operations
			 repeatedly have expressed their commitment to implementing fundamental,
			 systematic changes as a matter of urgency, a number of critical reforms
			 continue to be blocked or delayed by Members States who arguably benefit from
			 maintenance of the status quo; and
					(5)if the reputation
			 of and confidence in United Nations peacekeeping operations is to be restored,
			 fundamental and far-reaching reforms, particularly in the areas of planning,
			 management, procurement, training, conduct, and discipline, must be implemented
			 without further delay.
					672.Policy relating
			 to reform of United Nations peacekeeping operationsIt shall be the policy of the United States
			 to pursue reform of United Nations peacekeeping operations in the following
			 areas:
					(1)Planning and
			 management
						(A)Global
			 auditAs the size, cost, and number of United Nations
			 peacekeeping operations have increased substantially over the past decade, an
			 independent audit of each such operation, with a view toward
			 right-sizing operations and ensuring that such operations are
			 cost effective, should be conducted and its findings reported to the Security
			 Council.
						(B)Procurement and
			 transparencyA modern logistics system and transparent,
			 streamlined procurement procedures should be established within the United
			 Nations Department of Field Support to ensure that all peacekeeping missions
			 are resourced appropriately and in a timely fashion while individual
			 accountability for waste, fraud and abuse within United Nations peacekeeping
			 missions is established and uniformly enforced.
						(C)Review of
			 mandates and closing operationsIn conjunction with the audit
			 described in subparagraph (A), the United Nations Department of Peacekeeping
			 Operations should conduct a comprehensive review of all United Nations
			 peacekeeping operation mandates, with a view toward identifying objectives that
			 are practical and achievable, and report its findings to the Security Council.
			 In particular, the review should consider the following:
							(i)Except in
			 extraordinary cases, including genocide, the United Nations Department of
			 Peacekeeping Operations should not be tasked with activities that are
			 impractical or unachievable without the cooperation of the Member State(s)
			 hosting a United Nations peacekeeping operation, or which amount to de-facto
			 Trusteeship outside of the procedures established for such under chapter XII of
			 the United Nations Charter, thereby creating unrealistic expectations and
			 obfuscating the primary responsibility of the Member States themselves in
			 creating and maintaining conditions for peace.
							(ii)Long-standing
			 operations that are static and cannot fulfill their mandate should be downsized
			 or closed.
							(iii)Where there is
			 legitimate concern that the withdrawal from a country of an otherwise static
			 United Nations peacekeeping operation would result in the resumption of major
			 conflict, a burden-sharing arrangement that reduces the level of assessed
			 contributions, similar to that currently supporting the United Nations
			 Peacekeeping Force in Cyprus, should be explored and instituted.
							(D)LeadershipAs
			 peacekeeping operations become larger and increasingly complex, the Secretariat
			 should adopt a minimum standard of qualifications for senior leaders and
			 managers, with particular emphasis on specific skills and experience, and
			 current senior leaders and managers who do not meet those standards should be
			 removed.
						(E)Pre-deployment
			 trainingPre-deployment training on interpretation of the mandate
			 of the operation, specifically in the areas of use of force, civilian
			 protection and field conditions, the Code of Conduct, HIV/AIDS, and human
			 rights should be mandatory, and all personnel, regardless of category or rank,
			 should be required to sign an oath that each has received and understands such
			 training as a condition of participation in the operation.
						(F)Gratis military
			 personnelThe General Assembly should seek to strengthen the
			 capacity the United Nations Department of Peacekeeping Operations and ease the
			 extraordinary burden currently placed upon the limited number of headquarters
			 staff by lifting restrictions on the utilization of gratis military personnel
			 by the Department so that the Department may accept secondments from Member
			 States of military personnel with expertise in mission planning, logistics, and
			 other operational specialties.
						(2)Conduct and
			 discipline
						(A)Adoption of a
			 uniform code of conductA single, uniform Code of Conduct that
			 has the status of a binding rule and applies equally to all personnel serving
			 in United Nations peacekeeping operations, regardless of category or rank,
			 including military personnel, should be adopted and incorporated into legal
			 documents governing participation in such an operation, including all contracts
			 and Memorandums of Understanding, promulgated and effectively enforced.
						(B)Understanding
			 the code of conductAll personnel, regardless of category or
			 rank, should receive training on the Code of Conduct prior to deployment with a
			 peacekeeping operation, in addition to periodic follow-on training. In
			 particular—
							(i)all
			 personnel, regardless of category or rank, should be provided with a personal
			 copy of the Code of Conduct that has been translated into the national language
			 of such personnel, regardless of whether such language is an official language
			 of the United Nations;
							(ii)all
			 personnel, regardless of category or rank, should sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code
			 of Conduct, and that each understands the consequences of violating the Code of
			 Conduct, including immediate termination of participation in and permanent
			 exclusion from all current and future peacekeeping operations , as well as the
			 assumption of personal liability for victims compensation, as a condition of
			 appointment to any such operation; and
							(iii)peacekeeping
			 operations should conduct educational outreach programs to reach local
			 communities where peacekeeping personnel of such operations are based,
			 including explaining prohibited acts on the part of United Nations peacekeeping
			 personnel and identifying the individual to whom the local population may
			 direct complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
							(C)Monitoring
			 mechanismsDedicated monitoring mechanisms, such as the Conduct
			 and Discipline Units already deployed to support United Nations peacekeeping
			 operations in Haiti, Sudan, Kosovo, Burundi, Liberia, Lebanon, Timor Leste,
			 Cote d’Ivoire, Western Sahara, and the Democratic Republic of Congo, should be
			 present in each operation to monitor compliance with the Code of Conduct,
			 and—
							(i)should report
			 simultaneously to the Head of Mission, the United Nations Department of
			 Peacekeeping Operations, and the Associate Director of OIOS for Peacekeeping
			 Operations (established under section 1114(b)(9)); and
							(ii)should be tasked
			 with designing and implementing mission-specific measures to prevent
			 misconduct, conduct follow-on training for personnel, coordinate community
			 outreach programs, and assist in investigations, as OIOS determines necessary
			 and appropriate.
							(D)InvestigationsA
			 permanent, professional, and independent investigative body should be
			 established and introduced into United Nations peacekeeping operations. In
			 particular—
							(i)the
			 investigative body should include professionals with experience in
			 investigating sex crimes and the illegal exploitation of resources, as
			 appropriate, as well as experts who can provide guidance on standards of proof
			 and evidentiary requirements necessary for any subsequent legal action;
							(ii)provisions should
			 be included in all Memorandums of Understanding, including a Model Memorandum
			 of Understanding, that obligate Member States that contribute troops to a
			 peacekeeping operation to designate a military prosecutor who will participate
			 in any investigation into credible allegations of misconduct brought against an
			 individual of such Member State, so that evidence is collected and preserved in
			 a manner consistent with the military law of such Member State;
							(iii)the
			 investigative body should be regionally based to ensure rapid deployment and
			 should be equipped with modern forensics equipment for the purpose of
			 positively identifying perpetrators and, where necessary, for determining
			 paternity; and
							(iv)the
			 investigative body should report directly to the Associate Director of OIOS for
			 Peacekeeping Operations, while providing copies of any reports to the
			 Department of Peacekeeping Operations, the Head of Mission, and the Member
			 State concerned.
							(E)Follow-upThe
			 Conduct and Discipline Team in the headquarters of the United Nations
			 Department of Peacekeeping Operations should be appropriately staffed,
			 resourced, and tasked with—
							(i)promulgating
			 measures to prevent misconduct;
							(ii)receiving reports
			 by field personnel and coordinating the Department’s response to allegations of
			 misconduct;
							(iii)gathering
			 follow-up information on completed investigations, particularly by focusing on
			 disciplinary actions against the individual concerned taken by the United
			 Nations or by the Member State that is contributing troops to which such
			 individual belongs, and sharing such information with the Security Council, the
			 Head of Mission, and the community hosting the peacekeeping operation;
			 and
							(iv)contributing
			 pertinent data on conduct and discipline to the data base required pursuant to
			 subparagraph (H).
							(F)Financial
			 liability and victims assistanceAlthough peacekeeping operations
			 should provide immediate medical assistance to victims of sexual abuse or
			 exploitation, the responsibility for providing longer-term treatment, care, or
			 restitution lies solely with the individual found guilty of the misconduct. In
			 particular, the following reforms should be implemented:
							(i)The
			 United Nations should not assume responsibility for providing long-term
			 treatment or compensation by creating a Victims Trust Fund, or
			 any other such similar fund, financed through assessed contributions to United
			 Nations peacekeeping operations, thereby shielding individuals from personal
			 liability and reinforcing an atmosphere of impunity.
							(ii)If
			 an individual responsible for misconduct has been repatriated, reassigned,
			 redeployed, or is otherwise unable to provide assistance, responsibility for
			 providing assistance to a victim should be assigned to the Member State that
			 contributed the contingent to which such individual belonged or to the manager
			 concerned.
							(iii)In
			 the case of misconduct by a member of a military contingent, appropriate funds
			 shall be withheld from the troop contributing country concerned.
							(iv)In
			 the case of misconduct by a civilian employee or contractor of the United
			 Nations, appropriate wages shall be garnished from such individual or fines
			 shall be imposed against such individual, consistent with existing United
			 Nations Staff Rules, and retirement funds shall not be shielded from
			 liability.
							(G)Managers and
			 commandersThe manner in which managers and commanders handle
			 cases of misconduct by those serving under them should be included in their
			 individual performance evaluations, so that managers and commanders who take
			 decisive action to deter and address misconduct are rewarded, while those who
			 create a permissive environment or impede investigations are penalized or
			 relieved of duty, as appropriate.
						(H)Data
			 baseA centralized data base, including personnel photos and
			 fingerprints, should be created and maintained within the United Nations
			 Department of Peacekeeping Operations, the Office of Field Support, and other
			 relevant United Nations bodies without further delay to track cases of
			 misconduct, including the outcome of investigations and subsequent
			 prosecutions, to ensure that personnel who have engaged in misconduct or other
			 criminal activities, regardless of category or rank, are permanently barred
			 from participation in future peacekeeping operations.
						(I)Cooperation of
			 member statesIf a Member State routinely refuses to cooperate
			 with the directives contained herein or acts to shield its nationals from
			 personal liability, that Member State should be barred from contributing troops
			 or personnel to future peacekeeping operations.
						(J)WelfarePeacekeeping
			 operations should continue to seek to maintain a minimum standard of welfare
			 for mission personnel to ameliorate conditions of service, while adjustments
			 are made to the discretionary welfare payments currently provided to Member
			 States that contribute troops to offset the cost of operation-provided
			 recreational facilities, as necessary and appropriate.
						673.Certification
					(a)New or expanded
			 peacekeeping operations contingent upon presidential certification of
			 peacekeeping operations reforms
						(1)No new or
			 expanded peacekeeping operations
							(A)CertificationExcept
			 as provided in subparagraph (B), until the Secretary of State certifies that
			 the requirements described in paragraph (2) have been satisfied, the President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to oppose the creation of new, or expansion of existing, United Nations
			 peacekeeping operations.
							(B)Exception and
			 notificationThe requirements described under paragraph (2) may
			 be waived with respect to a particular peacekeeping operation if the President
			 determines that failure to deploy new or additional peacekeepers in such
			 situation will significantly contribute to the widespread loss of human life,
			 genocide, or the endangerment of a vital national security interest of the
			 United States. If the President makes such a determination, the President
			 shall, not later than 15 days before the exercise of such waiver, notify the
			 appropriate congressional committees of such determination and resulting
			 waiver.
							(2)Certification of
			 peacekeeping operations reformsThe certification referred to in
			 paragraph (1) is a certification made by the Secretary to the appropriate
			 congressional committees that the following reforms, or an equivalent set of
			 reforms, related to peacekeeping operations have been adopted by the United
			 Nations Department of Peacekeeping Operations or the General Assembly, as
			 appropriate:
							(A)A single, uniform
			 Code of Conduct that has the status of a binding rule and applies equally to
			 all personnel serving in United Nations peacekeeping operations, regardless of
			 category or rank, has been adopted by the General Assembly and duly
			 incorporated into all contracts and a Model Memorandum of Understanding, and
			 mechanisms have been established for training such personnel concerning the
			 requirements of the Code and enforcement of the Code.
							(B)All personnel,
			 regardless of category or rank, serving in a peacekeeping operation have been
			 trained concerning the requirements of the Code of Conduct and each has been
			 given a personal copy of the Code, translated into the national language of
			 such personnel.
							(C)All personnel,
			 regardless of category or rank, are required to sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code,
			 and that each understands the consequences of violating the Code, including
			 immediate termination of participation in and permanent exclusion from all
			 current and future peacekeeping operations, as well as the assumption of
			 personal liability for victims compensation as a condition of the appointment
			 to such operation.
							(D)All peacekeeping
			 operations have designed and implemented educational outreach programs to reach
			 local communities where peacekeeping personnel of such operations are based to
			 explain prohibited acts on the part of United Nations peacekeeping personnel
			 and to identify the individual to whom the local population may direct
			 complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
							(E)The creation of a
			 centralized data base, including personnel photos and fingerprints, has been
			 completed and is being maintained in the United Nations Department of
			 Peacekeeping Operations that tracks cases of misconduct, including the outcomes
			 of investigations and subsequent prosecutions, to ensure that personnel,
			 regardless of category or rank, who have engaged in misconduct or other
			 criminal activities are permanently barred from participation in future
			 peacekeeping operations.
							(F)A Model Memorandum
			 of Understanding between the United Nations and each Member State that
			 contributes troops to a peacekeeping operation has been adopted by the United
			 Nations Department of Peacekeeping Operations that specifically obligates each
			 such Member State to—
								(i)uphold the uniform
			 Code of Conduct which shall apply equally to all personnel serving in United
			 Nations peacekeeping operations, regardless of category or rank;
								(ii)designate a
			 competent legal authority, preferably a prosecutor with expertise in the area
			 of sexual exploitation and abuse where appropriate, to participate in any
			 investigation into an allegation of misconduct brought against an individual of
			 such Member State;
								(iii)refer to its
			 competent national or military authority for possible prosecution, if
			 warranted, any investigation of a violation of the Code of Conduct or other
			 criminal activity by an individual of such Member State;
								(iv)report to the
			 Department of Peacekeeping Operations on the outcome of any such
			 investigation;
								(v)undertake to
			 conduct on-site court martial proceedings, where practical and appropriate,
			 relating to allegations of misconduct alleged against an individual of such
			 Member State; and
								(vi)assume
			 responsibility for the provision of appropriate assistance to a victim of
			 misconduct committed by an individual of such Member State.
								(G)A professional and
			 independent investigative and audit function has been established within the
			 United Nations Department of Peacekeeping Operations and the OIOS to monitor
			 United Nations peacekeeping operations.
							VIIWestern
			 Hemisphere Counterterrorism and Nonproliferation Act of 2009
			701.Short title;
			 definitions
				(a)Short
			 titleThis title may be cited as the Western Hemisphere
			 Counterterrorism and Nonproliferation Act of 2009.
				(b)DefinitionsIn
			 this title:
					(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(A)the Committee on
			 Foreign Affairs and the Committee on Homeland Security of the House of
			 Representatives; and
						(B)the Committee on
			 Foreign Relations and the Committee on Homeland Security and Governmental
			 Affairs of the Senate.
						(2)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
						(A)any assistance under the Foreign Assistance
			 Act of 1961 (including programs under title IV of chapter 2 of part I of such
			 Act, relating to the Overseas Private Investment Corporation), other
			 than—
							(i)disaster relief assistance, including any
			 assistance under chapter 9 of part I of such Act;
							(ii)assistance which
			 involves the provision of food (including monetization of food) or medicine;
			 and
							(iii)assistance for
			 refugees;
							(B)sales, or financing on any terms, under the
			 Arms Export Control Act; and
						(C)financing under the Export-Import Bank Act
			 of 1945.
						(3)State sponsor of
			 terrorismThe term
			 state sponsor of terrorism means a country the government of
			 which has been determined by the Secretary of State, for purposes of section
			 6(j) of the Export Administration Act of 1979, section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
					ACounterterrorism
			 in the Western Hemisphere
				711.Statement of
			 policy regarding regional efforts to counter terrorism in the Western
			 HemisphereTo enhance the
			 security of the Western Hemisphere and bolster regional capacity to counter
			 terrorism, it shall be the policy of the United States to promote the signing,
			 ratification, and implementation by all countries in the Western Hemisphere of
			 the following:
					(1)OAS AG/RES. 1840 (XXXII–O/02)
			 Inter-American Convention Against Terrorism.
					(2)Financial Action
			 Task Force (FATF) 40 Recommendations on Money Laundering (ML) and 9 Special
			 Recommendations (SR) on Terrorist Financing (TF).
					(3)The 1963 ICAO
			 Convention on Offences and Certain Other Acts Committed on Board
			 Aircraft.
					(4)The 1970 ICAO Convention for the
			 Suppression of Unlawful Seizure of Aircraft.
					(5)The 1971 ICAO Convention for the
			 Suppression of Unlawful Acts Against the Safety of Civil Aviation.
					(6)The 1973 United Nations Convention on the
			 Prevention and Punishment of Crimes Against Internationally Protected Person,
			 including Diplomatic Agents.
					(7)The 1979 United Nations International
			 Convention Against the Taking of Hostages.
					(8)The 1988 ICAO Protocol for the Suppression
			 of Unlawful Acts of Violence at Airports Serving International Civil Aviation,
			 Supplementary to the Convention for the Suppression of Unlawful Acts Against
			 the Safety of Civil Aviation.
					(9)The 1988 IMO Convention for the Suppression
			 of Unlawful Acts against the Safety of Maritime Navigation.
					(10)The 1988 IMO Protocol for the Suppression
			 of Unlawful Acts against the Safety of Fixed Platforms Located on the
			 Continental Shelf.
					(11)The 1991 ICAO Convention on the Marking of
			 Plastic Explosives for the Purpose of Detection.
					(12)The 1997 United Nations International
			 Convention for the Suppression of Terrorist Bombings.
					(13)The 1999 United Nations International
			 Convention for the Suppression of the Financing of Terrorism.
					(14)The 2001 United Nations S/Res/1373 Creation
			 of Counter Terrorism Committee (CTC).
					(15)The 2005 United Nations S/Res/1624
			 Prohibition of incitement to commit terrorist act or acts.
					712.Amendments to
			 annual country reports on terrorismSection 140(b) of the Foreign Relations
			 Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(b)) is
			 amended—
					(1)in paragraph
			 (4)(D), by striking and at the end;
					(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
					(3)by redesignating
			 the second paragraph (3) and the second paragraph (4) as paragraphs (6) and
			 (7), respectively;
					(4)in paragraph (6),
			 as so redesignated, by striking and at the end;
					(5)in paragraph (7),
			 as so redesignated, by striking the period at the end; and
					(6)by adding after
			 such paragraph (7) the following new paragraphs:
						
							(8)a comprehensive
				assessment of all United States assistance available to combat terrorism in
				each country that is a subject of such report; and
							(9)with respect to
				countries in the Western Hemisphere that are the subjects of such report, the
				level in each such country of threat posed by radical Islamist
				terrorism.
							.
					713.Amendments to
			 annual determination proceduresSection 706 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2291j–1) is
			 amended—
					(1)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)(ii); by striking and at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C);
						(C)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)designate each country, if any, identified
				in such report in which a link has been determined to exist between illicit
				drug trafficking and a designated foreign terrorist organization and that has
				failed demonstrably, during the previous 12 months, to make substantial
				efforts—
									(i)to adhere to its
				obligations under international counterterrorism agreements; and
									(ii)to implement effective counterterrorism
				measures, including action on such issues as the rule of law, denying safe
				haven to terrorists, financing and money laundering, and law enforcement;
				and
									;
				and
						(D)in subparagraph
			 (C), as so redesignated, by inserting before the period at the end the
			 following: under subparagraph (A) or (B);
						(2)in paragraph
			 (3)—
						(A)in subparagraph
			 (A), by striking or at the end;
						(B)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; or;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)subsequent to the designation being made
				under paragraph (2)(B), the country has made substantial efforts—
									(i)to
				adhere to its obligations under international counterterrorism agreements;
				and
									(ii)to implement
				effective counterterrorism measures, including action on such issues as the
				rule of law, denying safe haven to terrorists, financing and money laundering,
				and law
				enforcement.
									;
						(3)by redesignating
			 paragraph (8) as paragraph (9); and
					(4)by inserting after
			 paragraph (7) the following new paragraph:
						
							(8)Bilateral
				agreementsIf a country
				designated under subparagraphs (A) and (B) of paragraph (2) does not receive a
				determination under subparagraphs (B) or (C) of paragraph (3), the Secretary of
				State shall negotiate with such country a bilateral agreement describing
				actions to be taken by the United States and such country to satisfy such
				determinations during the one year period following such a designation. Such a
				bilateral agreement should include a needs assessment, a bilateral action plan,
				the provision of United States training and assistance, the use of
				International Law Enforcement Academy facilities in the region, and an exchange
				of model laws and best
				practices.
							.
					714.Amendment to
			 international narcotics control strategy reportSection 489(a) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following new
			 paragraph:
					
						(9)A separate section that contains
				information relating to any links between illicit narcotics trafficking or
				money laundering and terrorists, terrorist acts, or designated foreign
				terrorist organizations (as such term is used in section 219 of the Immigration
				and Nationality Act (8 U.S.C. 1189)), and any actions taken by the United
				States Government or foreign government to address such
				links.
						.
				715.United States
			 efforts in the Western Hemisphere
					(a)DeterminationFor any country in the Western Hemisphere
			 that the President has determined—
						(1)is engaged in
			 military cooperation with a state sponsor of terrorism,
						(2)is engaged in
			 nonmarket-based trade with a state sponsor of terrorism,
						(3)is carrying out
			 policies that threaten United States national security interests, or
						(4)is not fully
			 cooperating with United States counterterrorism or nonproliferation
			 efforts,
						the President is authorized to
			 impose any of the sanctions described in subsection (b).(b)SanctionsFor any country in the Western Hemisphere
			 with respect to which the President has made a determination in accordance with
			 subsection (a), the President is authorized to—
						(1)suspend United States nonhumanitarian
			 foreign assistance to the government of that country; and
						(2)prohibit the sale, provision, or transfer
			 of articles, including the issuance of any specific license or grant of any
			 other specific permission or authority to export any goods or technology
			 under—
							(A)the Export Administration Act of
			 1979;
							(B)the Arms Export Control Act;
							(C)the Atomic Energy Act of 1954; or
							(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or re-export of goods or services.
							716.International
			 Law Enforcement Academy in San Salvador, El Salvador
					(a)Sense of
			 CongressIt is the sense of
			 Congress that the International Law Enforcement Academy (ILEA) in San Salvador,
			 El Salvador, should continue to serve as a critical component of United States
			 regional counterterrorism efforts.
					(b)NegotiationThe Secretary of State shall negotiate with
			 the appropriate agency entities to ensure that counterterrorism, including
			 radical Islamist extremism within the Western Hemisphere, nonproliferation, and
			 border security courses are instituted as part of the core curriculum at the
			 International Law Enforcement Academy in San Salvador.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to—
						(1)complete all
			 physical aspects of the ILEA facility in San Salvador; and
						(2)implement the ILEA
			 Global Network.
						717.Actions
			 regarding the Organization of American States
					(a)Declaration
			 regarding terrorismThe
			 Secretary of State shall direct the United States Representative to the
			 Organization of American States (OAS) to use the voice, vote, and influence of
			 the United States at the OAS to move for a declaration at the first meeting of
			 Member States of the OAS convened after the date of the enactment of this Act
			 calling on countries to systematically deny the use of their territories by
			 terrorists or terrorist organizations.
					(b)Reduction in
			 United States contribution
						(1)In
			 generalThe Secretary of
			 State shall reduce by 50 percent the amount of the United States assessed
			 contribution to the OAS for fiscal year 2009 and each subsequent fiscal
			 year.
						(2)Use of
			 funds
							(A)In
			 generalOf the amount reduced
			 pursuant to paragraph (1), not less than ten percent of such amount shall be
			 added to United States voluntary contributions to each of the organizations
			 specified in subparagraph (B) and the remaining amount shall be used to
			 establish and maintain the Western Hemisphere Regional Coordination Centers
			 under section 731.
							(B)Organizations
			 specifiedThe organizations referred to in subparagraph (A) are
			 the following:
								(i)The OAS
			 Inter-American Committee Against Terrorism (CICTE).
								(ii)The OAS Inter-American Drug Abuse Control
			 Commission (CICAD).
								718.Amendment to
			 Department of State Rewards ProgramSection 36(b) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended—
					(1)in paragraph (6),
			 by striking or at the end;
					(2)in paragraph
			 (7)(B), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(8)the arrest or conviction in any country of
				any individual wanted on terrorism charges pursuant to red notices duly issued
				by Interpol, if such reward would help advance United States interests or the
				interests of United States allies in the global struggle against international
				terrorism.
							.
					BNonproliferation
			 of nuclear, chemical, and biological weapons in the Western Hemisphere
				721.Statement of policy
			 regarding the proliferation of weapons-related nuclear, chemical, and
			 biological materials, technology, and facilities
					(a)In
			 generalTo enhance the
			 prevention of the proliferation of weapons-related nuclear, chemical, and
			 biological materials, technology, and facilities, it shall be the policy of the
			 United States to—
						(1)promote the negotiation and implementation
			 by all countries of—
							(A)a comprehensive safeguards agreement with
			 the International Atomic Energy Agency (IAEA); and
							(B)an Additional Protocol to the safeguards
			 agreement;
							(2)secure guarantees by all countries of
			 unrestricted access by IAEA personnel to all nuclear-related materials and
			 facilities in territories under the control of the host country;
						(3)promote the implementation by all countries
			 of United Nations Security Council Resolution 1540; and
						(4)promote the accession to and ratification
			 and implementation of—
							(A)the Convention on the Prohibition of the
			 Development, Production, Stockpiling and Use of Chemical Weapons and on their
			 Destruction (also referred to as the Chemical Weapons Convention);
							(B)the 1980 IAEA Convention on the Physical
			 Protection of Nuclear Material;
							(C)the 2005 United Nations International
			 Convention for the Suppression of Acts of Nuclear Terrorism; and
							(D)the Convention on the Prohibition of the
			 Development and Stockpiling of Bacteriological (Biological) and Toxin Weapons
			 and on their Destruction (also referred to as the Biological Weapons
			 Convention).
							(b)Additional
			 Protocol definedIn this
			 section, the term Additional Protocol means the Protocol
			 Additional to an agreement between a country and the International Atomic
			 Energy Agency for the Application of Safeguards.
					722.Statement of
			 policy regarding the small quantities protocolBecause a Small Quantities Protocol (SQP)
			 sets aside many of the operative provisions of a general safeguards agreement,
			 the ability of the IAEA to verify that nuclear materials and facilities in a
			 country with an SQP are not being diverted for illicit purposes is
			 significantly impaired. For this reason, it shall be the policy of the United
			 States to—
					(1)oppose the negotiation by the IAEA of an
			 SQP for any country that did not have an SQP as of January 1, 2008; and
					(2)encourage every country with an SQP to
			 withdraw formally from or renegotiate that agreement for the purpose of
			 increasing transparency and eliminating any exemption or provision that could
			 restrict the ability of the IAEA to verify that a country’s nuclear materials
			 and facilities are not being diverted to impermissible uses.
					723.Securing
			 adherence to agreements regarding nuclear nonproliferation by countries in the
			 Western Hemisphere
					(a)In
			 generalThe President shall
			 use all available political, economic, and diplomatic tools to ensure that each
			 country in the Western Hemisphere—
						(1)has signed and implemented a comprehensive
			 safeguards agreement with the IAEA;
						(2)has signed and implemented an Additional
			 Protocol to its safeguards agreement;
						(3)guarantees unrestricted access for IAEA
			 personnel to all nuclear-related facilities;
						(4)has implemented the provisions of United
			 Nations Security Council Resolution 1540;
						(5)has acceded to, ratified, and fully
			 implemented the conventions referred to in section _22(a)(4);
						(6)does not negotiate
			 with the IAEA an SQP if that country did not have an SQP as of January 1, 2008;
			 and
						(7)withdraws formally
			 from or renegotiates an SQP agreement if a country has such an
			 agreement.
						(b)SanctionsFor any Western Hemisphere country that has
			 not satisfied all of the requirements specified in subsection (a), the
			 President is authorized to—
						(1)suspend United States nonhumanitarian
			 foreign assistance to the government of that country; and
						(2)prohibit the sale, provision, or transfer
			 of articles, including the issuance of any specific license or grant of any
			 other specific permission or authority to export any goods or technology
			 under—
							(A)the Export Administration Act of
			 1979;
							(B)the Arms Export Control Act;
							(C)the Atomic Energy Act of 1954; or
							(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or re-export of goods or services.
							724.Halting the
			 proliferation of nuclear fuel fabrication
					(a)Statement of
			 policyIt shall be the policy
			 of the United States to oppose the development or acquisition by any country of
			 a capacity to fabricate nuclear fuel if such country did not have such capacity
			 as of January 1, 2008.
					(b)Prevention of
			 capacity To fabricate nuclear fuelThe President shall use all available
			 political, economic, and diplomatic tools, and shall use the voice, vote, and
			 influence of the United States in all international organizations and
			 associations of which it is a member, including the IAEA and the Nuclear
			 Suppliers Group, to prevent the development or acquisition by any country of a
			 capacity to fabricate nuclear fuel if such country did not have such capacity
			 as of January 1, 2008.
					(c)Nuclear
			 technical cooperation with the IAEAThe President shall direct the United
			 States Permanent Representative to the IAEA to use the voice, vote, and
			 influence of the United States at the IAEA to block the allocation of funds for
			 any IAEA development, environmental, or nuclear science assistance or activity
			 to a country the government of which—
						(1)the Secretary of State has determined, for
			 purposes of section 6(j) of the Export Administration Act of 1979, section 620A
			 of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control
			 Act, or other provision of law, is a government that has repeatedly provided
			 support for acts of international terrorism;
						(2)is actively cooperating with a government
			 as described in paragraph (1);
						(3)is under investigation for a breach of or
			 noncompliance with its IAEA obligations or the purposes and principles of the
			 Charter of the United Nations; or
						(4)is in violation of its IAEA obligations or
			 the purposes and principles of the Charter of the United Nations.
						725.Cooperation
			 with the Proliferation Security Initiative
					(a)FindingsCongress finds the following:
						(1)From its inception on May 31, 2003, the
			 Proliferation Security Initiative, also referred to as the PSI, has repeatedly
			 demonstrated its effectiveness in preventing the proliferation of weapons of
			 mass destruction.
						(2)In his February 11, 2004, address at the
			 National Defense University regarding additional measures to enhance global
			 efforts against the proliferation of weapons of mass destruction President Bush
			 proposed that the work of the Proliferation Security Initiative be
			 expanded to address more than shipments and transfers. Building on the tools
			 we've developed to fight terrorists, we can take direct action against
			 proliferation networks. We need greater cooperation not just among intelligence
			 and military services, but in law enforcement, as well. PSI participants and
			 other willing nations should use the Interpol and all other means to bring to
			 justice those who traffic in deadly weapons, to shut down their labs, to seize
			 their materials, to freeze their assets. We must act on every lead. We will
			 find the middlemen, the suppliers and the buyers..
						(3)The number of countries participating in
			 PSI has steadily increased, thereby greatly enhancing its effectiveness.
						(4)Many countries in the Western Hemisphere
			 formally or informally cooperate with the PSI.
						(5)Expanded law enforcement cooperation
			 throughout the Western Hemisphere, including by means of greater coordination
			 of policies, improved communications, and enhanced capabilities would
			 significantly promote the objectives of the PSI.
						(b)Sense of
			 Congress concerning strengthening cooperation regarding
			 nonproliferationIt is the sense of Congress that—
						(1)it is in the national security interest of
			 the United States to establish comprehensive cooperation to prevent the
			 proliferation of nuclear, chemical, and biological materials in the Western
			 Hemisphere; and
						(2)the Secretary of
			 State should seek to secure the formal or informal cooperation by Western
			 Hemisphere countries for the purpose of securing the goals of the Proliferation
			 Security Initiative announced by the President on May 31, 2003.
						726.Establishment
			 of the Western Hemisphere Nonproliferation Partnership Initiative
					(a)In
			 generalThe Secretary of
			 State is authorized, in consultation with relevant United States Government
			 agencies, to negotiate with the leaders of the governments of countries in the
			 Western Hemisphere on a bilateral or multilateral basis, as appropriate,
			 international agreements under which such governments work in partnership to
			 establish an initiative to be known as the Western Hemisphere
			 Nonproliferation Partnership Initiative (NPI).
					(b)Purpose
						(1)In
			 generalThe NPI shall—
							(A)encourage the
			 establishment of contacts and cooperative relationships, including the sharing
			 of intelligence, between the responsible individuals and agencies of each
			 participant country with their counterparts in the United States Government and
			 in other participating countries; and
							(B)encourage
			 bilateral and multilateral support, cooperation, and coordination of national
			 programs and efforts to promote effective and in-depth cooperation to counter
			 the illicit acquisition or trade of weapons-related nuclear, chemical, or
			 biological materials, technology, or facilities.
							(2)Cooperative
			 programsThe cooperative programs referred to under paragraph
			 (1)(B) shall include the following:
							(A)Training for government officials and
			 agents from participating countries regarding the development and operation of
			 NPI programs.
							(B)Assistance in developing a comprehensive
			 legal and regulatory framework in each country, as appropriate, to enable the
			 establishment and effective implementation of export controls and the capacity
			 to track nuclear, chemical, and biological materials, equipment, technology,
			 and facilities.
							(C)Provision of equipment, development of
			 infrastructure, and the acquisition of other resources required by
			 participating countries to effectively carry out the tasks referred to in
			 subparagraphs (A) and (B).
							727.Prohibited
			 transactions
					(a)In
			 generalNo defense article or
			 defense service may be sold or licensed for export under this title in a fiscal
			 year to a foreign country that the President determines and certifies to
			 Congress, not later than May 15 of the calendar year in which such fiscal year
			 begins, is carrying out policies aimed at undermining United States national
			 security interests or is not cooperating fully with United States
			 nonproliferation efforts.
					(b)WaiverThe President may waive the prohibition
			 under subsection (a) with respect to a specific transaction if the President
			 determines that such transaction is important to the national security
			 interests of the United States.
					728.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of Venezuela
			 or Cuba
					(a)In
			 generalNotwithstanding any other provision of law or any
			 international agreement, no agreement for cooperation between the United States
			 and the government of any country that is assisting the nuclear program of
			 Venezuela or Cuba or transferring advanced conventional weapons or missiles to
			 Venezuela or Cuba may be submitted to the President or to Congress pursuant to
			 section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), no such
			 agreement may enter into force with such country, no license may be issued for
			 export directly or indirectly to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that would be
			 subject to such agreement, and no approval may be given for the transfer or
			 retransfer directly or indirectly to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that would be
			 subject to such agreement, until the President determines and reports to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate that the government of the country that is
			 assisting the nuclear program of Venezuela or Cuba or transferring advanced
			 conventional weapons or missiles to Venezuela or Cuba—
						(1)has suspended all
			 nuclear assistance to Venezuela or Cuba and all transfers of advanced
			 conventional weapons and missiles to Venezuela or Cuba; and
						(2)is committed to
			 maintaining such suspension until Venezuela or Cuba has implemented measures
			 that would permit the President to make the determination described in
			 paragraph (1).
						(b)Rules of
			 constructionThe restrictions described in subsection (a)—
						(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 required by the Atomic Energy Act of 1954 and any other law; and
						(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
						(c)DefinitionsIn
			 this section:
						(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
						(2)Assisting the
			 nuclear program of Venezuela or CubaThe term assisting
			 the nuclear program of Venezuela or Cuba means the intentional transfer
			 to Venezuela or Cuba by a government, or by a person subject to the
			 jurisdiction of a government with the knowledge and acquiescence of such
			 government, of goods, services, or technology listed on the Nuclear Suppliers
			 Group Guidelines for the Export of Nuclear Material, Equipment and Technology
			 (published by the International Atomic Energy Agency as Information Circular
			 INFCIRC/254/Rev. 3/Part 1, and subsequent revisions) or Guidelines for
			 Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIR/254/Rev. 3/Part 2, and subsequent revisions).
						(3)Country that is
			 assisting the nuclear program of Venezuela or Cuba or transferring advanced
			 conventional weapons or missiles to Venezuela or CubaThe term
			 country that is assisting the nuclear program of Venezuela or Cuba or
			 transferring advanced conventional weapons or missiles to Venezuela or
			 Cuba means—
							(A)Russia; and
							(B)any other country
			 determined by the President to be assisting the nuclear program of Venezuela or
			 Cuba or transferring advanced conventional weapons or missiles to Venezuela or
			 Cuba.
							(4)Transferring
			 advanced conventional weapons or missiles to Venezuela or
			 CubaThe term transferring advanced conventional weapons
			 or missiles to Venezuela or Cuba means the intentional transfer to
			 Venezuela or Cuba by a government, or by a person subject to the jurisdiction
			 of a government with the knowledge and acquiescence of such government, of
			 goods, services, or technology listed on—
							(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
							(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
							CWestern Hemisphere
			 Regional Coordination Centers
				731.Establishment
			 of the Western Hemisphere Regional Coordination Centers
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)the United States
			 Government should carry out a comprehensive and integrated approach to United
			 States counterterrorism and nonproliferation efforts, both domestically and
			 abroad; and
						(2)the Secretary of
			 State should seek to engage leaders of the governments of countries in the
			 Western Hemisphere to develop a comprehensive multilateral strategy to counter
			 current and emerging threats and prevent the proliferation of nuclear,
			 chemical, and biological weapons.
						(b)PurposeWestern
			 Hemisphere Regional Coordination Centers shall serve as joint operational
			 facilities dedicated to coordinating efforts, capacity, and intelligence among
			 participating countries to counter current and emerging threats and prevent the
			 proliferation of nuclear, chemical, and biological weapons throughout the
			 Western Hemisphere.
					(c)EstablishmentThe Secretary of State shall negotiate with
			 the leaders of the governments of countries in the Western Hemisphere on a
			 bilateral or multilateral basis, as appropriate, international agreements under
			 which such governments work in partnership to establish centers to be known as
			 the Western Hemisphere Regional Coordination Centers
			 (RCC).
					(d)Cooperation with
			 governments in the Western Hemisphere
						(1)In
			 generalThe Secretary of
			 State shall negotiate with—
							(A)the governments of
			 countries in Central and South America agreements for the establishment of one
			 RCC in a country in Central America and one RCC in a country in South America;
			 and
							(B)the Government of
			 Brazil, the Government of Argentina, and the Government of Paraguay an
			 agreement for the establishment of a RCC specifically in the tri-border
			 area.
							(2)CoordinationThe
			 Secretary of State shall negotiate with the leaders of the governments of
			 countries in the Western Hemisphere on a bilateral or multilateral basis, as
			 appropriate, agreements under which a method is established for staffing
			 parallel representatives, from each participating country or region, for each
			 United States agency represented at the relevant RCC.
						(e)Participation of
			 United States Government agencies
						(1)In
			 generalThe Secretary of
			 State, in consultation with the Director of National Intelligence and the
			 Secretary of Defense, shall determine which departments and agencies of the
			 United States Government, including the Department of Defense, the Department
			 of Energy, the Department of Homeland Security, the Department of the Treasury,
			 the Department of Justice, the Drug Enforcement Agency, and the Federal Bureau
			 of Investigation, are necessary to ensure the establishment and operation of
			 the RCCs. The Secretary of State, in consultation with the Director of National
			 Intelligence and the Secretary of Defense, shall negotiate agreements with the
			 heads of such agencies to ensure their full participation and cooperation in
			 such establishment and operation.
						(2)Assignment of
			 regional attaches and advisorsThe Secretary of State shall transfer to
			 appropriate RCCs regional attaches and advisors serving at United States
			 diplomatic and consular missions in the Western Hemisphere.
						(f)Structure
						(1)Management of
			 the RCCsThe Secretary of
			 State, in consultation with the Director of National Intelligence and the
			 Secretary of Defense, shall be responsible for the management of the RCCs,
			 including development of the budget, priorities, and programs of the
			 RCCs.
						(2)Staffing and
			 dutiesEach RCC shall have one United States Director, at least
			 one but not more than two United States Deputy Directors, and one host country
			 General Director. The United States Director and United States Deputy Directors
			 may be employees of any of the United States national security agencies and
			 shall be chosen by the Secretary of State, in consultation with the Director of
			 National Intelligence and Secretary of Defense. The Director and Deputy
			 Directors of each RCC shall keep the Chief of Mission of the United States
			 Embassies in the host country of such RCC fully informed of activities and
			 operations of such RCC.
						(3)RCC Policy
			 Board
							(A)EstablishmentThere is established the RCC Policy
			 Board.
							(B)CompositionThe
			 RCC Policy Board shall be comprised of senior representatives from the
			 departments and agencies determined by the Secretary of State, in consultation
			 with the Director of National Intelligence and the Secretary of Defense, to be
			 necessary to ensure the establishment and operation of the RCCs in accordance
			 with subsection (e).
							(C)DutiesThe
			 Policy Board shall monitor and provide guidance and oversight for the RCCs to
			 ensure that their operations are consistent with United States foreign policy
			 and law enforcement goals.
							(D)MeetingsThe
			 Policy Board shall meet bi-monthly and shall be co-chaired by officers from the
			 Office of the Coordinator for Counterterrorism of the Department of State and
			 the National Counterterrorism Center of the Office of the Director of National
			 Intelligence.
							732.Regional
			 Security Initiative
					(a)Sense of
			 CongressIt is the sense of
			 Congress that the Latin America Regional Strategic Initiative (RSI) should
			 serve as a critical component of United States regional counterterrorism and
			 nonproliferation efforts.
					(b)Participation
			 with the RCCsThe Latin America RSI shall conduct at least one
			 inter-agency meeting at one of the three RCCs each fiscal year. The Director, a
			 Deputy Director, or both, of each RCC shall participate in all RSI meetings
			 organized by the Department of State.
					(c)ReportNot
			 later than 45 days after the conclusion of each RSI meeting, the Secretary of
			 State shall submit to the appropriate congressional committees a report, which
			 shall include a classified annex if necessary, that describes—
						(1)the defined
			 objectives of the RSI;
						(2)the extent to
			 which such objectives have been achieved;
						(3)the steps taken by
			 the United States to accomplish such objectives;
						(4)the extent of
			 cooperation by other countries in the Western Hemisphere toward achieving such
			 objectives; and
						(5)the steps the
			 United States will take in the subsequent months to accomplish such
			 objectives.
						733.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2010 and 2011 and each subsequent fiscal year to carry out this
			 subtitle.
				DProhibitions on
			 engagement with certain Western Hemisphere countries
				741.Prohibitions on
			 engagement with certain Western Hemisphere countriesNothing in this title shall be construed as
			 weakening or removing any prohibitions on United States engagement with or
			 assistance to any country in the Western Hemisphere that the Secretary of State
			 has designated as a state sponsor of terrorism for a minimum of three
			 consecutive years.
				EReport
				751.Report
					(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act and annually thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report on the activities carried out to achieve the objectives described in
			 subtitles B and C that describe—
						(1)the extent to
			 which each such objective has been achieved;
						(2)the steps taken by
			 the United States and countries in the Western Hemisphere in the preceding
			 calendar year to accomplish such objectives;
						(3)the extent of
			 cooperation by other countries in the Western Hemisphere toward achieving such
			 objectives; and
						(4)the steps the
			 United States will take in the current calendar year to accomplish such
			 objectives.
						(b)Preparation and
			 form of reportThe report required under subsection (a) shall
			 rely on public information to the extent possible, and shall include a
			 classified annex, if necessary.
					VIIIExport Control
			 Reform and Security Assistance
			ADefense Trade
			 Controls Performance Improvement Act of 2009
				801.Short
			 titleThis subtitle may be
			 cited as the Defense Trade Controls
			 Performance Improvement Act of 2009.
				802.FindingsCongress finds the following:
					(1)In a time of international terrorist
			 threats and a dynamic global economic and security environment, United States
			 policy with regard to export controls is in urgent need of a comprehensive
			 review in order to ensure such controls are protecting the national security
			 and foreign policy interests of the United States.
					(2)In January 2007,
			 the Government Accountability Office designated the effective identification
			 and protection of critical technologies as a government-wide, high-risk area,
			 warranting a strategic reexamination of existing programs, including programs
			 relating to arms export controls.
					(3)Federal Government
			 agencies must review licenses for export of munitions in a thorough and timely
			 manner to ensure that the United States is able to assist United States allies
			 and to prevent nuclear and conventional weapons from getting into the hands of
			 enemies of the United States.
					(4)Both staffing and
			 funding that relate to the Department of State’s arms export control
			 responsibilities have not kept pace with the increased workload relating to
			 such responsibilities, especially during the current decade.
					(5)Outsourcing and off-shoring of defense
			 production and the policy of many United States trading partners to require
			 offsets for major sales of defense and aerospace articles present a potential
			 threat to United States national security and economic well-being and serve to
			 weaken the defense industrial base.
					(6)Export control policies can have a negative
			 impact on United States employment, nonproliferation goals, and the health of
			 the defense industrial base, particularly when facilitating the overseas
			 transfer of technology or production and other forms of outsourcing, such as
			 offsets (direct and indirect), co-production, subcontracts, overseas investment
			 and joint ventures in defense and commercial industries. Federal Government
			 agencies must develop new and effective procedures for ensuring that export
			 control systems address these problems and the threat they pose to national
			 security.
					(7)In the report to
			 Congress required by the Conference Report (Report 109–272) accompanying the
			 bill, H.R. 2862 (the Science, State, Justice, Commerce and Related Agencies
			 Appropriations Act, 2006; Public Law 109–108), the Department of State
			 concluded that—
						(A)defense trade
			 licensing has become much more complex in recent years as a consequence of the
			 increasing globalization of the defense industry;
						(B)the most important
			 challenge to the Department of State’s licensing process has been the sheer
			 growth in volume of applicants for licenses and agreements, without the
			 corresponding increase in licensing officers; and
						(C)the increase in
			 licensing volume without a corresponding increase in trained and experienced
			 personnel has resulted in delays and increased processing times.
						(8)In 2006, the
			 Department of State processed over three times as many licensing applications
			 as the Department of Commerce with about a fifth of the staff of the Department
			 of Commerce.
					(9)On July 27, 2007,
			 in testimony delivered to the Subcommittee on Terrorism, Nonproliferation and
			 Trade of the Committee on Foreign Affairs of the House of Representatives to
			 examine the effectiveness of the United States export control regime, the
			 Government Accountability Office found that—
						(A)the United States
			 Government needs to conduct assessments to determine its overall effectiveness
			 in the area of arms export control; and
						(B)the processing
			 times of the Department of State doubled over the period from 2002 to
			 2006.
						(10)(A)Allowing a continuation
			 of the status quo in resources for defense trade licensing could ultimately
			 harm the United States defense industrial base. The 2007 Institute for Defense
			 Analysis report entitled Export Controls and the U.S. Defense Industrial
			 Base found that the large backlog and long processing times by the
			 Department of State for applications for licenses to export defense items led
			 to an impairment of United States firms in some sectors to conduct global
			 business relative to foreign competitors.
						(B)Additionally, the report found that
			 United States commercial firms have been reluctant to engage in research and
			 development activities for the Department of Defense because this raises the
			 future prospects that the products based on this research and development, even
			 if intrinsically commercial, will be saddled by Department of State munitions
			 controls due to the link to that research.
						(11)According to the
			 Department of State’s fiscal year 2008 budget justification to Congress,
			 commercial exports licensed or approved under the Arms Export Control Act
			 exceeded $30,000,000,000, with nearly eighty percent of these items exported to
			 United States NATO allies and other major non-NATO allies.
					(12)A Government Accountability Office report
			 of October 9, 2001 (GAO–02–120), documented ambiguous export control
			 jurisdiction affecting 25 percent of the items that the United States
			 Government agreed to control as part of its commitments to the Missile
			 Technology Control Regime. The United States Government has not clearly
			 determined which department has jurisdiction over these items, which increases
			 the risk that these items will fall into the wrong hands. During both the
			 108th, 109th, and 110th Congresses, the House of Representatives passed
			 legislation mandating that the Administration clarify this issue.
					(13)During 2007 and 2008, the management and
			 staff of the Directorate of Defense Trade Controls of the Department of State
			 have, through extraordinary effort and dedication, eliminated the large backlog
			 of open applications and have reduced average processing times for license
			 applications; however, the Directorate remains understaffed and long delays
			 remain for complicated cases.
					803.Strategic
			 review and assessment of the United States export controls system
					(a)Review and
			 assessment
						(1)In
			 generalNot later than March 31, 2010, the President shall
			 conduct a comprehensive and systematic review and assessment of the United
			 States arms export controls system in the context of the national security
			 interests and strategic foreign policy objectives of the United States.
						(2)ElementsThe
			 review and assessment required under paragraph (1) shall—
							(A)determine the
			 overall effectiveness of the United States arms export controls system in order
			 to, where appropriate, strengthen controls, improve efficiency, and reduce
			 unnecessary redundancies across Federal Government agencies, through
			 administrative actions, including regulations, and to formulate legislative
			 proposals for new authorities that are needed;
							(B)develop processes
			 to ensure better coordination of arms export control activities of the
			 Department of State with activities of other departments and agencies of the
			 United States that are responsible for enforcing United States arms export
			 control laws;
							(C)ensure that
			 weapons-related nuclear technology, other technology related to weapons of mass
			 destruction, and all items on the Missile Technology Control Regime Annex are
			 subject to stringent control by the United States Government;
							(D)determine the overall effect of arms export
			 controls on counterterrorism, law enforcement, and infrastructure protection
			 missions of the Department of Homeland Security;
							(E)determine the effects of export controls
			 policies and the practices of the export control agencies on the United States
			 defense industrial base and United States employment in the industries affected
			 by export controls;
							(F)contain a detailed summary of known
			 attempts by unauthorized end-users (such as international arms traffickers,
			 foreign intelligence agencies, and foreign terrorist organizations) to acquire
			 items on the United States Munitions List and related technical data,
			 including—
								(i)data
			 on—
									(I)commodities
			 sought, such as M–4 rifles, night vision devices, F–14 spare parts;
									(II)parties involved,
			 such as the intended end-users, brokers, consignees, and shippers;
									(III)attempted acquisition of technology and
			 technical data critical to manufacture items on the United States Munitions
			 List;
									(IV)destination
			 countries and transit countries;
									(V)modes of
			 transport;
									(VI)trafficking
			 methods, such as use of false documentation and front companies registered
			 under flags of convenience;
									(VII)whether the attempted illicit transfer was
			 successful; and
									(VIII)any administrative or criminal enforcement
			 actions taken by the United States and any other government in relation to the
			 attempted illicit transfer;
									(ii)a
			 thorough evaluation of the Blue Lantern Program, including the adequacy of
			 current staffing and funding levels;
								(iii)a
			 detailed analysis of licensing exemptions and their successful exploitation by
			 unauthorized end-users; and
								(iv)an
			 examination of the extent to which the increased tendency toward outsourcing
			 and off-shoring of defense production harm United States national security and
			 weaken the defense industrial base, including direct and indirect impact on
			 employment, and formulate policies to address these trends as well as the
			 policy of some United States trading partners to require offsets for major
			 sales of defense articles; and
								(G)assess the extent to which export control
			 policies and practices under the Arms Export Control Act promote the protection
			 of basic human rights.
							(b)Congressional
			 briefingsThe President shall
			 provide periodic briefings to the appropriate congressional committees on the
			 progress of the review and assessment conducted under subsection (a). The
			 requirement to provide congressional briefings under this subsection shall
			 terminate on the date on which the President transmits to the appropriate
			 congressional committees the report required under subsection (c).
					(c)ReportNot later than 18 months after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees and the Committee on Armed Services of the House of
			 Representatives and the Committee on Armed Services of the Senate a report that
			 contains the results of the review and assessment conducted under subsection
			 (a). The report required by this subsection shall contain a certification that
			 the requirement of subsection (a)(2)(C) has been met, or if the requirement has
			 not been met, the reasons therefor. The report required by this subsection
			 shall be submitted in unclassified form, but may contain a classified annex, if
			 necessary.
					804.Performance
			 goals for processing of applications for licenses to export items on United
			 States Munitions List
					(a)In
			 generalThe Secretary of
			 State, acting through the head of the Directorate of Defense Trade Controls of
			 the Department of State, shall establish and maintain the following
			 goals:
						(1)The processing time for review of each
			 application for a license to export items on the United States Munitions List
			 (other than a Manufacturing License Agreement) shall be not more than 60 days
			 from the date of receipt of the application.
						(2)The processing time for review of each
			 application for a commodity jurisdiction determination shall be not more than
			 60 days from the date of receipt of the application.
						(3)The total number of applications described
			 in paragraph (1) that are unprocessed shall be not more than 7 percent of the
			 total number of such applications submitted in the preceding calendar
			 year.
						(b)Additional
			 review(1)If an application described in paragraph
			 (1) or (2) of subsection (a) is not processed within the time period described
			 in the respective paragraph of such subsection, then the Managing Director of
			 the Directorate of Defense Trade Controls or the Deputy Assistant Secretary for
			 Defense Trade and Regional Security of the Department of State, as appropriate,
			 shall review the status of the application to determine if further action is
			 required to process the application.
						(2)If an application described in paragraph
			 (1) or (2) of subsection (a) is not processed within 90 days from the date of
			 receipt of the application, then the Assistant Secretary for Political-Military
			 Affairs of the Department of State shall—
							(A)review the status of the application
			 to determine if further action is required to process the application;
			 and
							(B)submit to the appropriate
			 congressional committees a notification of the review conducted under
			 subparagraph (A), including a description of the application, the reason for
			 delay in processing the application, and a proposal for further action to
			 process the application.
							(3)For each calendar year, the Managing
			 Director of the Directorate of Defense Trade Controls shall review not less
			 than 2 percent of the total number of applications described in paragraphs (1)
			 and (2) of subsection (a) to ensure that the processing of such applications,
			 including decisions to approve, deny, or return without action, is consistent
			 with both policy and regulatory requirements of the Department of State.
						(c)Statements of
			 policy
						(1)United States
			 alliesCongress states that—
							(A)it shall be the
			 policy of the Directorate of Defense Trade Controls of the Department of State
			 to ensure that, to the maximum extent practicable, the processing time for
			 review of applications described in subsection (a)(1) to export items that are
			 not subject to the requirements of section 36 (b) or (c) of the Arms Export
			 Control Act (22 U.S.C. 2776 (b) or (c)) to United States allies in direct
			 support of combat operations or peacekeeping or humanitarian operations with
			 United States Armed Forces is not more than 7 days from the date of receipt of
			 the application; and
							(B)it shall be the goal, as appropriate, of
			 the Directorate of Defense Trade Controls to ensure that, to the maximum extent
			 practicable, the processing time for review of applications described in
			 subsection (a)(1) to export items that are not subject to the requirements of
			 section 36 (b) or (c) of the Arms Export Control Act to government security
			 agencies of United States NATO allies, Australia, New Zealand, Japan, South
			 Korea, Israel, and, as appropriate, other major non-NATO allies for any purpose
			 other than the purpose described in paragraph (1) is not more than 30 days from
			 the date of receipt of the application.
							(2)Priority for
			 applications for export of U.S.-origin equipmentIn meeting the goals established by this
			 section, it shall be the policy of the Directorate of Defense Trade Controls of
			 the Department of State to prioritize the processing of applications for
			 licenses and agreements necessary for the export of United States-origin
			 equipment over applications for Manufacturing License Agreements.
						(d)ReportNot later than December 31, 2011, and
			 December 31, 2012, the Secretary of State shall submit to the appropriate
			 congressional committees a report that contains a detailed description
			 of—
						(1)(A)the average processing
			 time for and number of applications described in subsection (a)(1) to—
								(i)United States NATO allies,
			 Australia, New Zealand, Japan, South Korea, and Israel;
								(ii)other major non-NATO allies;
			 and
								(iii)all other countries; and
								(B)to the extent practicable, the average
			 processing time for and number of applications described in subsection (b)(1)
			 by item category;
							(2)the average processing time for and number
			 of applications described in subsection (a)(2);
						(3)the average processing time for and number
			 of applications for agreements described in part 124 of title 22, Code of
			 Federal Regulations (relating to the International Traffic in Arms Regulations
			 (other than Manufacturing License Agreements));
						(4)the average
			 processing times for applications for Manufacturing License Agreements;
						(5)any management decisions of the Directorate
			 of Defense Trade Controls of the Department of State that have been made in
			 response to data contained in paragraphs (1) through (3); and
						(6)any advances in
			 technology that will allow the time-frames described in subsection (a)(1) to be
			 substantially reduced.
						(e)Congressional
			 briefingsIf, at the end of
			 any month beginning after the date of the enactment of this Act, the total
			 number of applications described in subsection (a)(1) that are unprocessed is
			 more than 7 percent of the total number of such applications submitted in the
			 preceding calendar year, then the Secretary of State, acting through the Under
			 Secretary for Arms Control and International Security, the Assistant Secretary
			 for Political-Military Affairs, or the Deputy Assistant Secretary for Defense
			 Trade and Regional Security of the Department of State, as appropriate, shall
			 brief the appropriate congressional committees on such matters and the
			 corrective measures that the Directorate of Defense Trade Controls will take to
			 comply with the requirements of subsection (a).
					(f)Transparency of
			 commodity jurisdiction determinations
						(1)Declaration of
			 policyCongress declares that
			 the complete confidentiality surrounding several hundred commodity jurisdiction
			 determinations made each year by the Department of State pursuant to the
			 International Traffic in Arms Regulations is not necessary to protect
			 legitimate proprietary interests of persons or their prices and customers, is
			 not in the best security and foreign policy interests of the United States, is
			 inconsistent with the need to ensure a level playing field for United States
			 exporters, and detracts from United States efforts to promote greater
			 transparency and responsibility by other countries in their export control
			 systems.
						(2)Publication on
			 Internet WebsiteThe Secretary of State shall—
							(A)upon making a commodity jurisdiction
			 determination referred to in paragraph (1) publish on the Internet website of
			 the Department of State not later than 30 days after the date of the
			 determination—
								(i)the name of the manufacturer of the
			 item;
								(ii)a brief general description of the
			 item;
								(iii)the model or
			 part number of the item; and
								(iv)the United States Munitions List
			 designation under which the item has been designated, except that—
									(I)the name of the
			 person or business organization that sought the commodity jurisdiction
			 determination shall not be published if the person or business organization is
			 not the manufacturer of the item; and
									(II)the names of the customers, the price of
			 the item, and any proprietary information relating to the item indicated by the
			 person or business organization that sought the commodity jurisdiction
			 determination shall not be published; and
									(B)maintain on the Internet website of the
			 Department of State an archive, that is accessible to the general public and
			 other departments and agencies of the United States, of the information
			 published under subparagraph (A).
							(g)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit the President or Congress from undertaking a thorough review of the
			 national security and foreign policy implications of a proposed export of items
			 on the United States Munitions List.
					805.Requirement to
			 ensure adequate staff and resources for the Directorate of Defense Trade
			 Controls of the Department of State
					(a)RequirementThe Secretary of State shall ensure that
			 the Directorate of Defense Trade Controls of the Department of State has the
			 necessary staff and resources to carry out this subtitle and the amendments
			 made by this subtitle.
					(b)Minimum number
			 of licensing officersFor
			 fiscal year 2011 and each subsequent fiscal year, the Secretary of State shall
			 ensure that the Directorate of Defense Trade Controls has at least 1 licensing
			 officer for every 1,250 applications for licenses and other authorizations to
			 export items on the United States Munitions List by not later than the third
			 quarter of such fiscal year, based on the number of licenses and other
			 authorizations expected to be received during such fiscal year. The Secretary
			 shall ensure that in meeting the requirement of this subsection, the
			 performance of other functions of the Directorate of Defense Trade Controls is
			 maintained and adequate staff is provided for those functions.
					(c)Minimum number
			 of staff for commodity jurisdiction determinationsFor
			 each of the fiscal years 2010 through 2012, the Secretary of State shall ensure
			 that the Directorate of Defense Trade Controls has, to the extent practicable,
			 not less than three individuals assigned to review applications for commodity
			 jurisdiction determinations.
					(d)Enforcement
			 resourcesIn accordance with
			 section 127.4 of title 22, Code of Federal Regulations, U.S. Immigration and
			 Customs Enforcement is authorized to investigate violations of the
			 International Traffic in Arms Regulations on behalf of the Directorate of
			 Defense Trade Controls of the Department of State. The Secretary of State shall
			 ensure that the Directorate of Defense Trade Controls has adequate staffing for
			 enforcement of the International Traffic in Arms Regulations.
					806.Audit by
			 Inspector General of the Department of State
					(a)AuditNot later than the end of each of the
			 fiscal years 2011 and 2012, the Inspector General of the Department of State
			 shall conduct an independent audit to determine the extent to which the
			 Department of State is meeting the requirements of sections 804 and 805.
					(b)ReportThe
			 Inspector General shall submit to the appropriate congressional committees a
			 report that contains the result of each audit conducted under subsection
			 (a).
					807.Increased
			 flexibility for use of defense trade controls registration fees
					(a)In
			 generalSection 45 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2717) is
			 amended—
						(1)in the first
			 sentence—
							(A)by striking
			 For and inserting (a)
			 In
			 general.—For; and
							(B)by striking
			 Office and inserting Directorate;
							(2)by amending the
			 second sentence to read as follows:
							
								(b)Availability of
				feesFees credited to the
				account referred to in subsection (a) shall be available only for payment of
				expenses incurred for—
									(1)management,
									(2)licensing (in
				order to meet the requirements of section 805 of the
				Defense Trade Controls Performance
				Improvement Act of 2009 (relating to adequate staff and resources
				of the Directorate of Defense Trade Controls)),
									(3)compliance,
									(4)policy activities,
				and
									(5)facilities,
									of defense trade controls
				functions.;
				and
						(3)by adding at the
			 end the following:
							
								(c)Allocation of
				feesIn allocating fees for
				payment of expenses described in subsection (b), the Secretary of State shall
				accord the highest priority to payment of expenses incurred for personnel and
				equipment of the Directorate of Defense Trade Controls, including payment of
				expenses incurred to meet the requirements of section 805 of the Defense Trade
				Controls Performance Improvement Act of
				2009.
								.
						(b)Conforming
			 amendmentSection 38(b) of the Arms Export Control Act (22 U.S.C.
			 2778(b)) is amended by striking paragraph (3).
					808.Review of
			 International Traffic in Arms Regulations and United States Munitions
			 List
					(a)In
			 generalThe Secretary of
			 State, in coordination with the heads of other relevant departments and
			 agencies of the United States Government, shall review, with the assistance of
			 United States manufacturers and other interested parties described in section
			 811(2) of this Act, the International Traffic in Arms Regulations and the
			 United States Munitions List to determine those technologies and goods that
			 warrant different or additional controls.
					(b)Conduct of
			 reviewIn carrying out the
			 review required under subsection (a), the Secretary of State shall review not
			 less than 20 percent of the technologies and goods on the International Traffic
			 in Arms Regulations and the United States Munitions List in each calendar year
			 so that for the 5-year period beginning with calendar year 2010, and for each
			 subsequent 5-year period, the International Traffic in Arms Regulations and the
			 United States Munitions List will be reviewed in their entirety.
					(c)ReportThe Secretary of State shall submit to the
			 appropriate congressional committees and the Committee on Armed Services of the
			 House of Representatives and the Committee on Armed Services of the Senate an
			 annual report on the results of the review carried out under this
			 section.
					809.Special
			 licensing authorization for certain exports to NATO member states, Australia,
			 Japan, New Zealand, Israel, and South Korea
					(a)In
			 generalSection 38 of the Arms Export Control Act (22 U.S.C.
			 2778) is amended by adding at the end the following:
						
							(k)Special
				licensing authorization for certain exports to NATO member states, Australia,
				Japan, New Zealand, Israel, and South Korea
								(1)Authorization(A)The President may
				provide for special licensing authorization for exports of United
				States-manufactured spare and replacement parts or components listed in an
				application for such special licensing authorization in connection with defense
				items previously exported to NATO member states, Australia, Japan, New Zealand,
				Israel, and South Korea. A special licensing authorization issued pursuant to
				this clause shall be effective for a period not to exceed 5 years.
									(B)An
				authorization may be issued under subparagraph (A) only if the applicable
				government of the country described in subparagraph (A), acting through the
				applicant for the authorization, certifies that—
										(i)the export of spare and replacement parts
				or components supports a defense item previously lawfully exported;
										(ii)the spare and replacement parts or
				components will be transferred to a defense agency of a country described in
				subparagraph (A) that is a previously approved end-user of the defense items
				and not to a distributor or a foreign consignee of such defense items;
										(iii)the spare and replacement parts or
				components will not to be used to materially enhance, optimize, or otherwise
				modify or upgrade the capability of the defense items;
										(iv)the spare and replacement parts or
				components relate to a defense item that is owned, operated, and in the
				inventory of the armed forces a country described in subparagraph (A);
										(v)the export of spare and replacement parts
				or components will be effected using the freight forwarder designated by the
				purchasing country’s diplomatic mission as responsible for handling transfers
				under chapter 2 of this Act as required under regulations; and
										(vi)the spare and replacement parts or
				components to be exported under the special licensing authorization are
				specifically identified in the application.
										(C)An authorization may not be issued
				under subparagraph (A) for purposes of establishing offshore procurement
				arrangements or producing defense articles offshore.
									(D)(i)For purposes of this
				subsection, the term United States-manufactured spare and replacement
				parts or components means  spare and replacement parts or
				components—
											(I)with respect to which—
												(aa)United States-origin content costs
				constitute at least 85 percent of the total content costs;
												(bb)United States manufacturing costs
				constitute at least 85 percent of the total manufacturing costs; and
												(cc)foreign content, if any, is limited to
				content from countries eligible to receive exports of items on the United
				States Munitions List under the International Traffic in Arms Regulations
				(other than de minimis foreign content);
												(II)that were last substantially
				transformed in the United States; and
											(III)that are not—
												(aa)classified as significant military
				equipment; or
												(bb)listed on the Missile Technology Control
				Regime Annex.
												(ii)For purposes of clause (i)(I) (aa)
				and (bb), the costs of non-United States-origin content shall be determined
				using the final price or final cost associated with the non-United
				States-origin content.
										(2)Inapplicability
				provisions(A)The provisions of this
				subsection shall not apply with respect to re-exports or re-transfers of spare
				and replacement parts or components and related services of defense items
				described in paragraph (1).
									(B)The congressional notification requirements
				contained in section 36(c) of this Act shall not apply with respect to an
				authorization issued under paragraph
				(1).
									.
					(b)Effective
			 dateThe President shall issue regulations to implement
			 amendments made by subsection (a) not later than 180 days after the date of the
			 enactment of this Act.
					810.Availability of
			 information on the status of license applications under chapter 3 of the Arms
			 Export Control ActChapter 3
			 of the Arms Export Control Act (22 U.S.C. 2771 et seq.) is amended by inserting
			 after section 38 the following new section:
					
						38A.Availability of
				information on the status of license applications under this chapter
							(a)Availability of
				informationNot later than
				one year after the date of the enactment of the Defense Trade Controls
				Performance Improvement Act of 2009, the President shall make available to
				persons who have pending license applications under this chapter and the
				committees of jurisdiction the ability to access electronically current
				information on the status of each license application required to be submitted
				under this chapter.
							(b)Matters To be
				includedThe information referred to in subsection (a) shall be
				limited to the following:
								(1)The case number of
				the license application.
								(2)The date on which
				the license application is received by the Department of State and becomes an
				open application.
								(3)The date on which
				the Directorate of Defense Trade Controls makes a determination with respect to
				the license application or transmits it for interagency review, if
				required.
								(4)The date on which the interagency review
				process for the license application is completed, if such a review process is
				required.
								(5)The date on which
				the Department of State begins consultations with the congressional committees
				of jurisdiction with respect to the license application.
								(6)The date on which
				the license application is sent to the congressional committees of
				jurisdiction.
								.
				811.Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)(A)the advice provided to
			 the Secretary of State by the Defense Trade Advisory Group (DTAG) supports the
			 regulation of defense trade and helps ensure that United States national
			 security and foreign policy interests continue to be protected and advanced
			 while helping to reduce unnecessary impediments to legitimate exports in order
			 to support the defense requirements of United States friends and allies;
			 and
						(B)therefore, the Secretary of State
			 should share significant planned rules and policy shifts with DTAG for comment;
			 and
						(2)recognizing the
			 constraints imposed on the Department of State by the nature of a voluntary
			 organization such as DTAG, the Secretary of State is encouraged to ensure that
			 members of DTAG are drawn from a representative cross-section of subject matter
			 experts from the United States defense industry, relevant trade and labor
			 associations, academic, and foundation personnel.
					812.DefinitionsIn this subtitle:
					(1)International
			 traffic in arms regulations; ITARThe term International
			 Traffic in Arms Regulations or ITAR means those regulations
			 contained in parts 120 through 130 of title 22, Code of Federal Regulations (or
			 successor regulations).
					(2)Major non-NATO
			 allyThe term major
			 non-NATO ally means a country that is designated in accordance with
			 section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k) as a major
			 non-NATO ally for purposes of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.) and the Arms Export Control Act (22 U.S.C. 2751 et seq.).
					(3)Manufacturing
			 license agreementThe term Manufacturing License
			 Agreement means an agreement described in section 120.21 of title 22,
			 Code of Federal Regulations (or successor regulations).
					(4)Missile
			 technology control regime; MTCRThe term Missile Technology
			 Control Regime or MTCR has the meaning given the term in
			 section 11B(c)(2) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2401b(c)(2)).
					(5)Missile
			 technology control regime annex; MTCR annexThe term
			 Missile Technology Control Regime Annex or MTCR Annex
			 has the meaning given the term in section 11B(c)(4) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401b(c)(4)).
					(6)OffsetsThe term offsets includes
			 compensation practices required of purchase in either government-to-government
			 or commercial sales of defense articles or defense services under the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) and the International Traffic in
			 Arms Regulations.
					(7)United States
			 Munitions List; USMLThe term
			 United States Munitions List or USML means the list
			 referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C.
			 2778(a)(1)).
					813.Authorization
			 of appropriationsOf the
			 amounts authorized to be appropriated under section 101, there are authorized
			 to be appropriated such sums as may be necessary for each of fiscal years 2010
			 and 2011 to carry out this subtitle and the amendments made by this
			 subtitle.
				BProvisions
			 Relating to Export Licenses
				821.Availability to
			 Congress of Presidential directives regarding United States arms export
			 policies, practices, and regulations
					(a)In
			 generalThe President shall
			 make available to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate the text
			 of each Presidential directive regarding United States export policies,
			 practices, and regulations relating to the implementation of the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.) not later than 15 days after the date on
			 which the directive has been signed or authorized by the President.
					(b)Transition
			 provisionEach Presidential directive described in subsection (a)
			 that is signed or authorized by the President on or after January 1, 2009, and
			 before the date of the enactment of this Act shall be made available to the
			 congressional committees specified in subsection (a) not later than 90 days
			 after the date of the enactment of this Act.
					(c)FormTo the maximum extent practicable, each
			 Presidential directive described in subsection (a) shall be made available to
			 the congressional committees specified in subsection (a) on an unclassified
			 basis.
					822.Increase in
			 value of defense articles and services for congressional review and expediting
			 congressional review for Israel
					(a)Foreign military
			 sales
						(1)In
			 generalSection 36(b) of the Arms Export Control Act (22 U.S.C.
			 2776(b)) is amended—
							(A)in paragraph
			 (1)—
								(i)by
			 striking $50,000,000 and inserting
			 $100,000,000;
								(ii)by
			 striking $200,000,000 and inserting
			 $300,000,000;
								(iii)by
			 striking $14,000,000 and inserting $25,000,000;
			 and
								(iv)by
			 striking The letter of offer shall not be issued and all that
			 follows through enacts a joint resolution and inserting the
			 following:
									
										(2)The letter of offer shall not be
				issued—
											(A)with respect to a
				proposed sale of any defense articles or defense services under this Act for
				$200,000,000 or more, any design and construction services for $300,000,000 or
				more, or any major defense equipment for $75,000,000 or more, to the North
				Atlantic Treaty Organization (NATO), any member country of NATO, Japan,
				Australia, the Republic of Korea, Israel, or New Zealand, if Congress, within
				15 calendar days after receiving such certification, or
											(B)with respect to a
				proposed sale of any defense articles or services under this Act for
				$100,000,000 or more, any design and construction services for $200,000,000 or
				more, or any major defense equipment for $50,000,000 or more, to any other
				country or organization, if Congress, within 30 calendar days after receiving
				such certification,
											enacts a
				joint resolution;
				and
								(B)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively.
							(2)Technical and
			 conforming amendmentsSection
			 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended—
							(A)in subsection
			 (b)—
								(i)in
			 paragraph (6)(C), as redesignated, by striking Subject to paragraph (6),
			 if and inserting If; and
								(ii)by
			 striking paragraph (7), as redesignated; and
								(B)in subsection
			 (c)(4), by striking subsection (b)(5) each place it appears and
			 inserting subsection (b)(6).
							(b)Commercial
			 salesSection 36(c) of the
			 Arms Export Control Act (22 U.S.C. 2776(c)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 Subject to paragraph (5), in and inserting
			 In;
							(B)by striking
			 $14,000,000 and inserting $25,000,000; and
							(C)by striking
			 $50,000,000 and inserting $100,000,000;
							(2)in paragraph (2)—
							(A)in subparagraph
			 (A)—
								(i)by
			 inserting after for an export the following: “of any major
			 defense equipment sold under a contract in the amount of $75,000,000 or more or
			 of defense articles or defense services sold under a contract in the amount of
			 $200,000,000 or more, (or, in the case of a defense article that is a firearm
			 controlled under category I of the United States Munitions List, $1,000,000 or
			 more)”; and
								(ii)by
			 striking Organization, and inserting Organization
			 (NATO), and by further striking that Organization and
			 inserting NATO; and
								(B)in subparagraph (C), by inserting after
			 “license” the following: “for an export of any major defense equipment sold
			 under a contract in the amount of $50,000,000 or more or of defense articles or
			 defense services sold under a contract in the amount of $100,000,000 or more,
			 (or, in the case of a defense article that is a firearm controlled under
			 category I of the United States Munitions List, $1,000,000 or more)”;
			 and
							(3)by striking paragraph (5).
						823.Diplomatic
			 efforts to strengthen national and international arms export controls
					(a)Sense of
			 congressIt is the sense of
			 Congress that the President should redouble United States diplomatic efforts to
			 strengthen national and international arms export controls by establishing a
			 senior-level initiative to ensure that those arms export controls are
			 comparable to and supportive of United States arms export controls,
			 particularly with respect to countries of concern to the United States.
					(b)ReportNot later than one year after the date of
			 the enactment of this Act, and annually thereafter for 4 years, the President
			 shall transmit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on United States diplomatic efforts described in subsection (a).
					824.Reporting
			 requirement for unlicensed exportsSection 655(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2415(b)) is amended—
					(1)in paragraph (2),
			 by striking or at the end;
					(2)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(4)were exported
				without a license under section 38 of the Arms Export Control Act (22 U.S.C.
				2778) pursuant to an exemption established under the International Traffic in
				Arms Regulations, other than defense articles exported in furtherance of a
				letter of offer and acceptance under the Foreign Military Sales program or a
				technical assistance or manufacturing license agreement, including the specific
				exemption provision in the regulation under which the export was
				made.
							.
					825.Report on value
			 of major defense equipment and defense articles exported under section 38 of
			 the Arms Export Control ActSection 38 of the Arms Export Control Act
			 (22 U.S.C. 2778) is amended by adding at the end the following:
					
						(k)Report
							(1)In
				generalThe President shall
				transmit to the Committee on Foreign Affairs of the House of Representatives
				and the Committee on Foreign Relations of the Senate a report that contains a
				detailed listing, by country and by international organization, of the total
				dollar value of major defense equipment and defense articles exported pursuant
				to licenses authorized under this section for the previous fiscal year.
							(2)Inclusion in
				annual budgetThe report required by this subsection shall be
				included in the supporting information of the annual budget of the United
				States Government required to be submitted to Congress under section 1105 of
				title 31, United States
				Code.
							.
				826.Authority to
			 remove satellites and related components from the United States Munitions
			 List
					(a)AuthorityExcept
			 as provided in subsection (b) and subject to subsection (d), the President is
			 authorized to remove satellites and related components from the United States
			 Munitions List, consistent with the procedures in section 38(f) of the Arms
			 Export Control Act (22 U.S.C. 2778(f)).
					(b)ExceptionThe
			 authority of subsection (a) may not be exercised with respect to any satellite
			 or related component that may, directly or indirectly, be transferred to, or
			 launched into outer space by, the People’s Republic of China.
					(c)United States
			 Munitions ListIn this
			 section, the term United States Munitions List means the list
			 referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C.
			 2778(a)(1)).
					(d)Effective
			 dateThe President may not exercise the authority provided in
			 this section before the date that is 90 days after the date of the enactment of
			 this Act.
					827.Review and
			 report of investigations of violations of section 3 of the Arms Export Control
			 Act
					(a)ReviewThe Inspector General of the Department of
			 State shall conduct a review of investigations by the Department of State
			 during each of fiscal years 2010 through 2014 of any and all possible
			 violations of section 3 of the Arms Export Control Act (22 U.S.C. 2753) with
			 respect to misuse of United States-origin defense items to determine whether
			 the Department of State has fully complied with the requirements of such
			 section, as well as its own internal procedures (and whether such procedures
			 are adequate), for reporting to Congress any information regarding the unlawful
			 use or transfer of United States-origin defense articles, defense services, and
			 technology by foreign countries, as required by such section.
					(b)ReportThe Inspector General of the Department of
			 State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate for each
			 of fiscal years 2010 through 2014 a report that contains the findings and
			 results of the review conducted under subsection (a). The report shall be
			 submitted in unclassified form to the maximum extent possible, but may include
			 a classified annex.
					828.Report on
			 self-financing options for export licensing functions of DDTC of the Department
			 of StateNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report on possible
			 mechanisms to place the export licensing functions of the Directorate of
			 Defense Trade Controls of the Department of State on a 100 percent
			 self-financing basis.
				829.Clarification of
			 certification requirement relating to Israel’s qualitative military
			 edgeSection 36(h)(1) of the
			 Arms Export Control Act (22 U.S.C. 2776(h)(1)) is amended by striking a
			 determination and inserting an unclassified
			 determination.
				830.Expediting
			 congressional defense export review period for IsraelThe Arms Export Control Act (22 U.S.C. 2751
			 et seq.) is amended—
					(1)in sections
			 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 21(e)(2)(A), 36(b)(2), 36(c)(2)(A),
			 36(d)(2)(A), 62(c)(1), and 63(a)(2) by inserting “Israel,” before “or New
			 Zealand”; and
					(2)in section
			 3(b)(2), by inserting the Government of Israel, before or
			 the Government of New Zealand.
					831.Updating and
			 conforming penalties for violations of sections 38 and 39 of the Arms Export
			 Control Act
					(a)In
			 generalSection 38(c) of the
			 Arms Export Control Act (22 U.S.C. 2778(c)) is amended to read as
			 follows:
						
							(c)Violations of
				this section and section 39
								(1)Unlawful
				actsIt shall be unlawful for
				any person to violate, attempt to violate, conspire to violate, or cause a
				violation of any provision of this section or section 39, or any rule or
				regulation issued under either section, or who, in a registration or license
				application or required report, makes any untrue statement of a material fact
				or omits to state a material fact required to be stated therein or necessary to
				make the statements therein not misleading.
								(2)Civil
				penaltiesA person who
				commits an unlawful act described in paragraph (1) shall upon conviction be
				fined for each violation in an amount not to exceed the greater of—
									(A)$250,000;
				or
									(B)an amount that is
				twice the amount of the transaction that is the basis of the violation with
				respect to which the penalty is imposed.
									(3)Criminal
				penaltiesA person who willfully commits an unlawful act
				described in paragraph (1) shall upon conviction—
									(A)be fined for each
				violation in an amount not to exceed $1,000,000, or
									(B)in the case of a
				natural person, imprisoned for not more than 20 years,
									or
				both..
					(b)Mechanisms To
			 identify violatorsSection 38(g) of the Arms Export Control Act
			 (22 U.S.C. 2778(g)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A)—
								(i)in
			 the matter preceding clause (i), by inserting or otherwise
			 charged after indictment;
								(ii)in
			 clause (xi), by striking or at the end; and
								(iii)by
			 adding at the end the following:
									
										(xiii)section 542 of title 18, United
				States Code, relating to entry of goods by means of false statements;
										(xiv)section 554 of title 18, United States
				Code, relating to smuggling goods from the United States; or
										(xv)section 1831 of title 18, United
				States Code, relating to economic
				espionage.
										;
				and
								(B)in subparagraph (B), by inserting or
			 otherwise charged after indictment; and
							(2)in paragraph (3)(A), by inserting or
			 otherwise charged after indictment.
						(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply with respect to
			 violations of sections 38 and 39 of the Arms Export Control Act committed on or
			 after that date.
					CMiscellaneous
			 provisions
				841.Authority to
			 build the capacity of foreign military forces
					(a)AuthorityThe
			 Secretary of State is authorized to conduct a program to respond to
			 contingencies in foreign countries or regions by providing training,
			 procurement, and capacity-building of a foreign country’s national military
			 forces and dedicated counter-terrorism forces in order for that country
			 to—
						(1)conduct
			 counterterrorist operations; or
						(2)participate in or
			 support military and stability operations in which the United States is a
			 participant.
						(b)Types of
			 capacity-buildingThe program authorized under subsection (a) may
			 include the provision of equipment, supplies, and training.
					(c)Limitations
						(1)Assistance
			 otherwise prohibited by lawThe Secretary of State may not use
			 the authority in subsection (a) to provide any type of assistance described in
			 subsection (b) that is otherwise prohibited by any provision of law.
						(2)Limitation on
			 eligible countriesThe
			 Secretary of State may not use the authority in subsection (a) to provide
			 assistance described in subsection (b) to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other provision of
			 law.
						(d)Formulation and
			 execution of activitiesThe Secretary of State shall consult with
			 the head of any other appropriate department or agency in the formulation and
			 execution of the program authorized under subsection (a).
					(e)Congressional
			 notification
						(1)Activities in a
			 countryNot less than 15 days before obligating funds for
			 activities in any country under the program authorized under subsection (a),
			 the Secretary of State shall submit to the congressional committees specified
			 in paragraph (2) a notice of the following:
							(A)The country whose
			 capacity to engage in activities in subsection (a) will be assisted.
							(B)The budget,
			 implementation timeline with milestones, and completion date for completing the
			 activities.
							(2)Specified
			 congressional committeesThe congressional committees specified
			 in this paragraph are the following:
							(A)The Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
							(B)The Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
							(f)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized
			 to be appropriated to the Secretary of State $25,000,000 for each of the fiscal
			 years 2010 and 2011 to conduct the program authorized by subsection (a).
						(2)Use of FMF
			 fundsThe Secretary of State may use up to $25,000,000 of funds
			 available under the Foreign Military Financing program for each of the fiscal
			 years 2010 and 2011 to conduct the program authorized under subsection
			 (a).
						(3)Availability and
			 referenceAmounts made available to conduct the program
			 authorized under subsection (a)—
							(A)are authorized to
			 remain available until expended; and
							(B)may be referred to
			 as the Security Assistance Contingency Fund.
							842.Foreign
			 Military Sales Stockpile Fund
					(a)In
			 generalSection 51(a) of the Arms Export Control Act (22 U.S.C.
			 2795(a)) is amended—
						(1)in paragraph (1),
			 by striking Special Defense Acquisition Fund and inserting
			 Foreign Military Sales Stockpile Fund; and
						(2)in paragraph (4),
			 by inserting building the capacity of recipient countries and
			 before narcotics control purposes.
						(b)Contents of
			 FundSection 51(b) of the
			 Arms Export Control Act (22 U.S.C. 2795(b)) is amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph (3),
			 by inserting and at the end; and
						(3)by inserting after
			 paragraph (3) the following:
							
								(4)collections from leases made pursuant to
				section 61 of this
				Act,
								.
						(c)Conforming
			 amendments(1)The heading of section 51 of the Arms
			 Export Control Act is amended by striking special
			 defense acquisition fund and inserting
			 foreign military sales stockpile
			 fund.
						(2)The heading of chapter 5 of the Arms
			 Export Control Act is amended by striking special defense acquisition
			 fund and inserting foreign military sales stockpile
			 fund.
						843.Annual estimate
			 and justification for Foreign Military Sales programSection 25(a)(1) of the Arms Export Control
			 Act (22 U.S.C. 2765(a)(1)) is amended by striking , together with an
			 indication of which sales and licensed commercial exports and inserting
			 and.
				844.Report on
			 United States commitments to the security of Israel
					(a)Initial
			 reportNot later than 30 days after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a report that contains—
						(1)a complete, unedited, and unredacted copy
			 of each assurance made by United States Government officials to officials of
			 the Government of Israel regarding Israel’s security and maintenance of
			 Israel’s qualitative military edge, as well as any other assurance regarding
			 Israel’s security and maintenance of Israel’s qualitative military edge
			 provided in conjunction with exports under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), for the period beginning on January 1, 1975, and ending
			 on the date of the enactment of this Act; and
						(2)an analysis of the
			 extent to which, and by what means, each such assurance has been and is
			 continuing to be fulfilled.
						(b)Subsequent
			 reports
						(1)New assurances
			 and revisionsThe President shall transmit to the appropriate
			 congressional committees a report that contains the information required under
			 subsection (a) with respect to—
							(A)each assurance
			 described in subsection (a) made on or after the date of the enactment of this
			 Act, or
							(B)revisions to any
			 assurance described in subsection (a) or subparagraph (A) of this
			 paragraph,
							within 15
			 days of the new assurance or revision being conveyed.(2)5-year
			 reportsNot later than 5
			 years after the date of the enactment of this Act, and every 5 years
			 thereafter, the President shall transmit to the appropriate congressional
			 committees a report that contains the information required under subsection (a)
			 with respect to each assurance described in subsection (a) or paragraph (1)(A)
			 of this subsection and revisions to any assurance described in subsection (a)
			 or paragraph (1)(A) of this subsection during the preceding 5-year
			 period.
						(c)FormEach report required by this section shall
			 be transmitted in unclassified form, but may contain a classified annex, if
			 necessary.
					845.War Reserves
			 Stockpile
					(a)Department of
			 defense appropriations act, 2005Section 12001(d) of the
			 Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
			 1011), is amended by striking 4 and inserting
			 7.
					(b)Foreign
			 assistance act of 1961Section 514(b)(2)(A) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking
			 fiscal years 2007 and 2008 and inserting fiscal years
			 2010 and 2011.
					846.Excess defense
			 articles for Central and South European countries and certain other
			 countriesSection 516(e) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)) is amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3);
					(2)in paragraph (2), in the heading by
			 striking Exception and inserting
			 General
			 exception; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)Exception for
				specific countriesFor fiscal
				years 2010 and 2011, the President may provide for the crating, packing,
				handling, and transportation of excess defense articles transferred under the
				authority of this section to Albania, Afghanistan, Bulgaria, Croatia, Estonia,
				Macedonia, Georgia, India, Iraq, Israel, Kazakhstan, Kyrgyzstan, Latvia,
				Lithuania, Moldova, Mongolia, Pakistan, Romania, Slovakia, Tajikistan,
				Turkmenistan, and
				Ukraine.
							.
					IXActions to
			 Enhance the Merida Initiative
			901.Coordinator of
			 United States Government activities to implement the Merida Initiative
				(a)Declaration of
			 policyCongress declares that the Merida Initiative is a
			 Department of State-led initiative which combines the programs of numerous
			 United States Government departments and agencies and therefore requires a
			 single individual to coordinate and track all Merida Initiative-related efforts
			 government-wide to avoid duplication, coordinate messaging, and facilitate
			 accountability to and communication with Congress.
				(b)Designation of
			 high-level coordinator
					(1)In
			 generalThe President shall designate, within the Department of
			 State, a Coordinator of United States Government Activities to Implement the
			 Merida Initiative (hereafter in this section referred to as the
			 Coordinator) who shall be responsible for—
						(A)designing and
			 shaping an overall strategy for the Merida Initiative;
						(B)ensuring program and policy coordination
			 among United States Government departments and agencies in carrying out the
			 Merida Initiative, including avoiding duplication among programs and ensuring
			 that a consistent message emanates from the United States Government;
						(C)ensuring that
			 efforts of the United States Government are in full consonance with the efforts
			 of the countries within the Merida Initiative;
						(D)tracking, in
			 coordination with the relevant officials of the Department of Defense and other
			 departments and agencies, United States assistance programs that fulfill the
			 goals of the Merida Initiative or are closely related to the goals of the
			 Merida Initiative, including to the extent possible, tracking information
			 required under the second section 620J of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2378d) (as added by section 651 of division J of Public Law 110–161)
			 with respect to countries participating in the Merida Initiative; and
						(E)consulting with
			 the Attorney General and the Secretary of Homeland Security with respect to the
			 activities of Federal, State, and local law enforcement authorities in the
			 United States relating to the goals of the Merida Initiative, particularly
			 along the United States-Mexico border.
						(2)Rank and status
			 of the coordinatorThe Coordinator should have the rank and
			 status of ambassador.
					902.Adding the
			 Caribbean to the Merida Initiative
				(a)FindingsCongress
			 finds the following:
					(1)The illicit drug trade—which has taken a
			 toll on the small countries of the Caribbean Community (CARICOM) for many
			 years—is now moving even more aggressively into these countries.
					(2)A March 2007 joint report by the United
			 Nations Office on Drugs and Crime (UNODC) and the World Bank noted that murder
			 rates in the Caribbean—at 30 per 100,000 population annually—are higher than
			 for any other region of the world and have risen in recent years for many of
			 the region’s countries. The report also argues that the strongest explanation
			 for the high crime and violence rates in the Caribbean and their rise in recent
			 years is drug trafficking.
					(3)If the United
			 States does not move quickly to provide Merida Initiative assistance to the
			 CARICOM countries, the positive results of the Merida Initiative in Mexico and
			 Central America will move the drug trade deeper into the Caribbean and multiply
			 the already alarming rates of violence.
					(b)ConsultationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of State is authorized to consult with the countries of the Caribbean Community
			 (CARICOM) in preparation for their inclusion into the Merida Initiative.
				(c)Incorporation of
			 CARICOM countries into the Merida InitiativeThe President is authorized to incorporate
			 the CARICOM countries into the Merida Initiative.
				903.CARICOM country
			 definedIn this title, the
			 term CARICOM country means a country that has been a full member
			 country of the Caribbean Community (CARICOM) for at least five years or the
			 Dominican Republic, but does not include—
				(1)a
			 country having observer or associate status in CARICOM;
				(2)a
			 country the government of which the Secretary of State has determined, for
			 purposes of section 6(j) of the Export Administration Act of 1979 (as continued
			 in effect pursuant to the International Emergency Economic Powers Act), section
			 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act
			 of 1961, or any other provision of law, is a government that has repeatedly
			 provided support for acts of international terrorism; or
				(3)a
			 country that fails to adhere to human rights standards pursuant to sections 116
			 and 502B(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n and
			 2304).
				904.Merida
			 Initiative monitoring and evaluation mechanism
				(a)DefinitionsIn
			 this section:
					(1)Impact
			 evaluation researchThe term impact evaluation
			 research means the application of research methods and statistical
			 analysis to measure the extent to which change in a population-based outcome
			 can be attributed to program intervention instead of other environmental
			 factors.
					(2)Operations
			 researchThe term operations research means the
			 application of social science research methods, statistical analysis, and other
			 appropriate scientific methods to judge, compare, and improve policies and
			 program outcomes, from the earliest stages of defining and designing programs
			 through their development and implementation, with the objective of the rapid
			 dissemination of conclusions and concrete impact on programming.
					(3)Program
			 monitoringThe term program monitoring means the
			 collection, analysis, and use of routine program data to determine how well a
			 program is carried out and how much the program costs.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)to successfully
			 support building the capacity of recipient countries’ civilian security
			 institutions, enhance the rule of law in recipient countries, and ensure the
			 protection of human rights, the President should establish a program to conduct
			 impact evaluation research, operations research, and program monitoring to
			 ensure effectiveness of assistance provided under the Merida Initiative;
					(2)long-term
			 solutions to the security problems of Merida recipient countries depend on
			 increasing the effectiveness and responsiveness of their civilian institutions,
			 including their judicial system;
					(3)a
			 specific program of impact evaluation research, operations research, and
			 program monitoring, established at the inception of the program, is required to
			 permit assessment of the operational effectiveness of the impact of United
			 States assistance towards these goals; and
					(4)the President, in
			 developing performance measurement methods under the impact evaluation
			 research, operations research, and program monitoring, should consult with the
			 appropriate congressional committees as well as the governments of Merida
			 recipient countries.
					(c)Impact
			 evaluation research, operation research, and program monitoring of
			 assistanceThe President shall establish and implement a program
			 to assess the effectiveness of assistance provided under the Merida Initiative
			 through impact evaluation research on a selected set of programmatic
			 interventions, operations research in areas to ensure efficiency and
			 effectiveness of program implementation, and monitoring to ensure timely and
			 transparent delivery of assistance.
				(d)RequirementsThe
			 program required under subsection (c) shall include—
					(1)a
			 delineation of key impact evaluation research and operations research questions
			 for main components of assistance provided under the Merida Initiative;
					(2)an identification
			 of measurable performance goals for each of the main components of assistance
			 provided under the Merida Initiative, to be expressed in an objective and
			 quantifiable form at the inception of the program;
					(3)the use of
			 appropriate methods, based on rigorous social science tools, to measure program
			 impact and operational efficiency; and
					(4)adherence to a
			 high standard of evidence in developing recommendations for adjustments to such
			 assistance to enhance the impact of such assistance.
					(e)Consultation
			 with CongressNot later than 60 days after the date of the
			 enactment of this Act, the President shall brief and consult with the
			 appropriate congressional committees regarding the progress in establishing and
			 implementing the program required under subsection (c).
				(f)Report
					(1)In
			 generalNot later than 180
			 days after the date of the enactment of this section and not later than
			 December 1 of each year thereafter, the President shall transmit to the
			 appropriate congressional committees a report regarding programs and activities
			 carried out under the Merida Initiative during the preceding fiscal
			 year.
					(2)Matters to be
			 includedThe reports required under this subsection shall include
			 the following:
						(A)FindingsFindings related to the impact evaluation
			 research, operation research, and program monitoring of assistance program
			 established under subsection (c).
						(B)CoordinationEfforts
			 of the United States Government to coordinate its activities, including—
							(i)a
			 description of all counternarcotics and organized crime assistance provided to
			 Merida Initiative recipient countries in the previous fiscal year;
							(ii)an
			 assessment of how such assistance was coordinated; and
							(iii)recommendations
			 for improving coordination.
							(C)Transfer of
			 equipmentA description of the transfer of equipment,
			 including—
							(i)a
			 description of the progress of each recipient country toward the transfer of
			 equipment, if any, from its armed forces to law enforcement agencies;
							(ii)a
			 list of agencies that have used air assets provided by the United States under
			 the Merida Initiative to the government of each recipient country, and, to the
			 extent possible, a detailed description of those agencies that have utilized
			 such air assets, such as by a percentage breakdown of use by each agency;
			 and
							(iii)a
			 description of training of law enforcement agencies to operate equipment,
			 including air assets.
							(D)Human
			 rightsIn accordance with sections 116(d) and 502B(b) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) and section 504
			 of the Trade Act of 1974 (19 U.S.C. 2464), an assessment of the human rights
			 impact of the equipment and training provided under the Merida Initiative,
			 including—
							(i)a
			 list of accusations of serious human rights abuses committed by the armed
			 forces and law enforcement agencies of recipient countries on or after the date
			 of the enactment of this Act; and
							(ii)a
			 description of efforts by the governments of Merida recipient countries to
			 investigate and prosecute allegations of abuses of human rights committed by
			 any agency of such recipient countries.
							(E)Effectiveness of
			 equipmentAn assessment of the long-term effectiveness of the
			 equipment and maintenance packages and training provided to each recipient
			 country’s security institutions.
						(F)Mexico public
			 security strategyA description of Mexico’s development of a
			 public security strategy, including—
							(i)effectiveness of
			 the Mexican Federal Registry of Police Personnel to vet police recruiting at
			 the National, state, and municipal levels to prevent rehiring from one force to
			 the next after dismissal for corruption and other reasons; and
							(ii)an
			 assessment of how the Merida Initiative complements and supports the Mexican
			 Government’s own public security strategy.
							(G)Central American
			 Regional Security PlanA
			 description of implementation by the countries of Central America of the
			 Central American Regional Security Plan, including an assessment of how the
			 Merida Initiative complements and supports the Central American Regional
			 Security Plan.
						(H)Use of
			 contractorsA detailed description of contracts awarded to
			 private companies to carry out provisions of the Merida Initiative,
			 including—
							(i)a
			 description of the number of United States and foreign national civilian
			 contractors awarded contracts;
							(ii)a
			 list of the total dollar value of the contracts; and
							(iii)the purposes of
			 the contracts.
							(I)Phase out of law
			 enforcement activitiesA description of the progress of phasing
			 out law enforcement activities of the armed forces of each recipient
			 country.
						(J)Impact on border
			 violence and securityA description of the impact that activities
			 authorized under the Merida Initiative have had on violence against United
			 States and Mexican border personnel and the extent to which these activities
			 have increased the protection and security of the United States-Mexico
			 border.
						905.Merida
			 Initiative definedIn this
			 subtitle, the term Merida Initiative means the program announced
			 by the United States and Mexico on October 22, 2007, to fight illicit narcotics
			 trafficking and criminal organizations throughout the Western
			 Hemisphere.
			XReporting
			 Requirements
			1001.Report on United
			 States capacities to prevent genocide and mass atrocities
				(a)Statement of
			 policy and strategy requiredIt is the policy of the United States to
			 make the prevention of genocide and mass atrocities wherever they may occur a
			 national priority. Toward this end, the President, in consultation with
			 Congress, shall develop and promulgate a government wide-strategy for effective
			 early warning and preventive action in situations where genocide or mass
			 atrocities may occur, and strengthen preventive diplomacy capacities within the
			 Department of State to prevent and respond to threats of genocide or mass
			 atrocities.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees a report on specific plans for the development of a
			 government-wide strategy for preventing genocide and mass atrocities in
			 accordance with subsection (a).
				1002.Reports relating to
			 programs to encourage good governance
				(a)In
			 generalSubparagraph (C) of
			 section 133(d)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152c(d)(2))
			 is amended by inserting at the end before the period the following: ,
			 including, with respect to a country that produces or exports large amounts of
			 natural resources such as petroleum or natural resources, the degree to which
			 citizens of the country have access to information about government revenue
			 from the extraction of such resources and credible reports of human rights
			 abuses against individuals from civil society or the media seeking to monitor
			 such extraction..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to reports required to be transmitted under section 133(d)(2) of the
			 Foreign Assistance Act of 1961, as so amended, on or after the date of the
			 enactment of this Act.
				1003.Reports on Hong
			 KongSection 301 of the United
			 States-Hong Kong Policy Act of 1992 (Public Law 102–383; 22 U.S.C. 5731) is
			 amended, in the matter preceding paragraph (1), by striking and March
			 31, 2006 and inserting March 31, 2006, and March 31, 2010, and
			 March 31 of every subsequent year through 2020.
			1004.Democracy in
			 Georgia
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the development and consolidation of effective democratic
			 governance in Georgia, including free and fair electoral processes, respect for
			 human rights and the rule of law, an independent media, an independent
			 judiciary, a vibrant civil society, as well as transparency and accountability
			 of the executive branch and legislative process, is critically important to
			 Georgia’s integration into Euro-Atlantic institutions, stability in the
			 Caucasus region, and United States national security. It is further the sense
			 of Congress that United States should continue to affirm the right of Georgia
			 to exercise sovereignty over all of its territory and the United States should
			 urge the European Union, its member-states, and the entire international
			 community to call for an immediate and complete withdrawal by Russia of its
			 troops now deployed within Georgia and an immediate end of all forms of
			 Russia’s support for the separatist regions of Georgia.
				(b)Report on
			 democracy in Georgia
					(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, and not later than December
			 31 of each of the two fiscal years thereafter, the Secretary of State shall
			 submit to the Committee on Foreign Affairs of the House of Representatives and
			 the Committee on Foreign Relations of the Senate a report on the programs,
			 projects, and activities carried out in Georgia with United States foreign
			 assistance following the August 2008 conflict with Russia and on continuing
			 United States efforts to monitor the security of Georgia, Russian activities in
			 Georgia, and diplomatic efforts to support the sovereignty of Georgia.
					(2)ContentsThe
			 report required under paragraph (1) shall include information concerning the
			 following:
						(A)The amount of United States assistance
			 obligated and expended for reconstruction activities for the prior fiscal
			 year.
						(B)A description of
			 the programs funded by such assistance, including humanitarian aid,
			 reconstruction of critical infrastructure, economic development, political and
			 democratic development, and broadcasting.
						(C)An evaluation of
			 the impact of such programs, including their contribution to the consolidation
			 of democracy in Georgia and efforts by the Government of Georgia to improve
			 democratic governance.
						(D)An analysis of the
			 implementation of the United States-Georgia Charter on Strategic
			 Partnership.
						(E)An assessment of the security of Georgia
			 from external attack and internal conflict, including any acts by Russia or
			 elements of its military or other agencies that may violate the sovereignty of
			 Georgia or increase the likelihood of renewed conflict in Georgia.
						(F)The status of United States diplomatic
			 efforts in support of Georgia’s sovereignty, specifically those steps
			 undertaken by the United States to assist Georgia in ensuring those defenses
			 necessary to deter further attacks and steps taken to work with the European
			 Union and its member-states to persuade the Government of Russia to full and
			 immediately withdraw its forces from all of the territory of Georgia and to end
			 all of its forms of support for the separatist regions within Georgia.
						1005.Diplomatic
			 relations with Israel
				(a)Sense of
			 CongressIt is the sense of Congress that the United States
			 should assist Israel in its efforts to establish diplomatic relations.
				(b)ReportNot
			 later than 90 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of State shall submit to the appropriate
			 congressional committees a report that includes the following
			 information:
					(1)Actions taken by
			 representatives of the United States to encourage other countries to establish
			 full diplomatic relations with Israel.
					(2)Specific responses
			 solicited and received by the Secretary from countries that do not maintain
			 full diplomatic relations with Israel with respect to their attitudes toward
			 and plans for entering into diplomatic relations with Israel.
					(3)Other measures
			 being undertaken, and measures that will be undertaken, by the United States to
			 ensure and promote Israel’s full participation in the world diplomatic
			 community.
					(c)Form of
			 submissionThe report required under subsection (b) may be
			 submitted in classified or unclassified form, as the Secretary determines
			 appropriate.
				1006.Police
			 training report
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall, in coordination with the heads of relevant
			 Federal departments and agencies, conduct a study and transmit to Congress a
			 report on current overseas civilian police training in countries or regions
			 that are at risk of, in, or are in transition from, conflict or civil
			 strife.
				(b)ContentsThe
			 report required under subsection (a) shall contain information on the
			 following:
					(1)The coordination,
			 communication, program management, and policy implementation among the United
			 States civilian police training programs in countries or regions that are at
			 risk of, in, or are in transition from, conflict or civil strife.
					(2)The number of
			 private contractors conducting such training, and the quality and cost of such
			 private contractors.
					(3)An assessment of
			 pre-training procedures for verification of police candidates to adequately
			 assess their aptitude, professional skills, integrity, and other qualifications
			 that are essential to law enforcement work.
					(4)An analysis of the
			 practice of using existing Federal police entities to provide civilian police
			 training in countries or regions that are at risk of, in, or are in transition
			 from, conflict or civil strife, along with the subject matter expertise that
			 each such entity may provide to meet local needs in lieu of the use of private
			 contractors.
					(5)Provide
			 recommendations, including recommendations related to required resources and
			 actions, to maximize the effectiveness and interagency coordination and the
			 adequate provision of civilian police training programs in countries or regions
			 that are at risk of, in, or are in transition from, conflict or civil
			 strife.
					1007.Review of
			 security assistance for Egypt
				(a)Declaration of
			 policyIt shall be the policy of the United States to use its
			 foreign assistance for Egypt, including assistance under the Foreign Military
			 Financing Program, to encourage the advancement of political, economic, and
			 religious liberty in Egypt.
				(b)Review of
			 security assistance for Egypt
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall conduct a study and submit to the
			 appropriate congressional committees a report on United States security
			 assistance to the Government of Egypt.
					(2)ContentsThe
			 report submitted under paragraph (1) shall contain—
						(A)a description of
			 the strategic objectives of the United States regarding the provision of
			 security assistance and security cooperation programs to the Government of
			 Egypt;
						(B)biennial outlays
			 for United States assistance to the Government of Egypt for the purposes of
			 strategic planning, training, provision of equipment, and construction of
			 facilities, including funding streams;
						(C)a description of
			 vetting and end-user monitoring systems in place by both the Government of
			 Egypt and the United States for defense articles and training provided by the
			 United States, including human rights vetting; and
						(D)recommendations,
			 including required resources and actions to maximize the effectiveness of
			 United States security assistance to the Government of Egypt.
						(3)CoordinationThe
			 report submitted under paragraph (1) shall be coordinated with the Secretary of
			 Defense and other relevant agencies.
					(c)Government
			 Accountability Office reportNot later than 120 days after the
			 date of the submission of the report required under subsection (b), the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report that—
					(1)reviews and
			 comments on the report required under subsection (b); and
					(2)provides
			 recommendations regarding any additional necessary actions.
					1008.Review of
			 security assistance for Yemen
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall conduct a study and submit to
			 Congress a report on United States security assistance to the Government of
			 Yemen.
				(b)ContentsThe report required under subsection (a)
			 shall contain—
					(1)a
			 description of the strategic objectives of the United States regarding the
			 provision of security assistance and security cooperation programs to the
			 Government of Yemen;
					(2)a
			 threat assessment for Yemen;
					(3)biennial outlays
			 for United States assistance to the Government of Yemen for the purposes of
			 strategic planning, training, provision of equipment, and construction of
			 facilities, including funding streams;
					(4)a
			 description of vetting and end-user monitoring systems in place by both the
			 Government of Yemen and the United States for defense articles and training
			 provided by the United States, to include human rights vetting;
					(5)a
			 description of actions that the Government of Yemen is taking to combat foreign
			 terrorist organizations; and
					(6)recommendations,
			 including required resources and actions to maximize the effectiveness United
			 States security assistance to the Government of Yemen.
					(c)CoordinationThe
			 report required under subsection (a) shall be coordinated with the Secretary of
			 Defense and other relevant agencies.
				(d)Government
			 Accountability Office reportNot later than 120 days after the
			 date of the submission of the report required under subsection (a), the
			 Comptroller General of the United States shall submit to Congress a report
			 that—
					(1)reviews and
			 comments on such report; and
					(2)provides
			 recommendations regarding any additional necessary actions.
					1009.Review of
			 security assistance for the Government of Lebanon
				(a)RequirementNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter in connection with the submission of congressional presentation
			 materials for the foreign operations appropriations and defense appropriations
			 budget request, the Secretary of State shall submit to the appropriate
			 congressional committees a report that includes the following:
					(1)A
			 description of the strategic objectives of the United States regarding the
			 provision of security assistance and security cooperation programs to the
			 Government of Lebanon, including arms sales to the Government of Lebanon, and a
			 strategy for achieving those objectives.
					(2)Biennial outlays
			 for United States security assistance to the Government of Lebanon for the
			 purposes of strategic planning, training, provision of equipment, and
			 construction of facilities.
					(3)A
			 breakdown of contributions and assistance provided by the United States,
			 international organizations, and other countries and entities to the Government
			 of Lebanon, including the Ministry of Defense, the Ministry of Interior, the
			 Lebanese Armed Forces, the Internal Security Forces, the General Security
			 Directorate, the General Directorate of State Security, Lebanese Military
			 Intelligence, and other organizations or agencies.
					(4)A
			 description of vetting and end-user monitoring systems in place by the
			 Government of Lebanon, the United States, international organizations, and
			 other countries and entities providing security assistance to the Government of
			 Lebanon.
					(5)Metrics utilized
			 by the United States Government for measuring whether United States security
			 assistance and security cooperation programs have improved the capacity of the
			 Government of Lebanon’s security forces to operate.
					(b)Classified
			 annexThe report required under subsection (a) shall be in
			 unclassified form to the maximum extent possible, and may include a classified
			 annex where necessary.
				1010.Report on
			 activities in HaitiNot later
			 than 180 days after the date of the enactment of this Act, the Director of
			 United States Foreign Assistance, in conjunction with the Secretary of State,
			 shall submit to the appropriate congressional committees a report on the
			 following:
				(1)Hurricane
			 emergency recoveryThe status of activities in Haiti funded or
			 authorized, in whole or in part, by the Department of State and the United
			 States Agency for International Development (USAID) through assistance
			 appropriated under the Consolidated Security, Disaster Assistance, and
			 Continuing Appropriations Act, 2009.
				(2)General
			 activitiesA summary of
			 activities funded or authorized, in whole or in part, by the Department of
			 State and USAID in the previous 12-month period, how such activities are
			 coordinated with the work of the Government of Haiti to provide a safe and
			 prosperous democracy for its citizens, and a description of efforts being made
			 to build the capacity of the Government of Haiti to assume management and
			 implementation of such activities.
				(3)CoordinationA
			 description of how United States assistance is coordinated—
					(A)among United
			 States departments and agencies; and
					(B)with other donors
			 to Haiti, including programs through the United Nations, the Inter-American
			 Development Bank, and the Organization of American States.
					(4)BenchmarksA
			 summary of short-term and long-term objectives for United States assistance to
			 Haiti and metrics that will be used to identify, track, and manage the progress
			 of United States activities in Haiti.
				XIMiscellaneous
			 Provisions
			1101.Assistance to
			 support measures for the reunification of Cyprus
				(a)Assistance
			 authorizedThe President is
			 authorized to provide assistance under this Act and the Foreign Assistance Act
			 of 1961 to support measures aimed at the reunification of Cyprus.
				(b)ConsultationThe
			 President shall, to the maximum extent practicable, consult with the Government
			 of the Republic of Cyprus with respect to the provision of assistance under
			 subsection (a) in order to ensure the transparency of such assistance.
				(c)ReportThe
			 President shall transmit to the appropriate congressional committees a report
			 on the implementation of this section for each of the fiscal years 2010 and
			 2011. The report shall include a description of the recipients of assistance
			 under subsection (a), the objectives of the programs and activities for which
			 the assistance is provided, and the role of United States-funded programs and
			 activities in helping achieve the reunification of Cyprus.
				(d)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated under this Act and the Foreign Assistance Act of
			 1961 for development, reconciliation, and cooperation between communities of
			 foreign countries and related purposes, there is authorized to be appropriated
			 to the President such sums as may be necessary for each of the fiscal years
			 2010 and 2011 to carry out this section.
				1102.Limitation on
			 assistance to the Former Yugoslav Republic of Macedonia
				(a)FindingsCongress finds the following:
					(1)Greece has demonstrated an enormous good
			 will gesture in agreeing that Macedonia may be included in the
			 future name of the Former Yugoslav Republic of Macedonia (FYROM) as long as
			 that term is combined with a geographic qualifier that makes it clear that
			 there are no territorial ambitions on the part of the FYROM with regard to the
			 historical boundaries of the Greek province of Macedonia.
					(2)The FYROM
			 continues to utilize materials that violate provisions of the United
			 Nations-brokered Interim Agreement between the FYROM and Greece regarding
			 hostile activities or propaganda, and has failed to work with the United
			 Nations and Greece to achieve the longstanding goals of the United States and
			 the United Nations to find a mutually acceptable, new official name for the
			 FYROM.
					(b)Sense of
			 CongressIt is the sense of
			 Congress that amounts authorized to be appropriated under this Act or the
			 Foreign Assistance Act of 1961 for the FYROM should be conditioned on the
			 FYROM’s willingness to engage in meaningful discussions with Greece in
			 accordance with United Nations Security Council Resolution 817.
				(c)LimitationNone of the funds authorized to be
			 appropriated under this Act or the Foreign Assistance Act of 1961 may be made
			 available to the FYROM for programs and activities that directly or indirectly
			 promote hostile activities or propaganda by state-controlled agencies of the
			 FYROM or encourage acts by private entities likely to incite violence, hatred
			 or hostility, including support for printing and publishing of textbooks, maps,
			 and teaching aids that may include inaccurate information on the histories and
			 geographies of Greece and FYROM.
				(d)ReportThe President shall transmit to the
			 appropriate congressional committees a report on the implementation of this
			 section for each of the fiscal years 2010 and 2011. The report shall include a
			 description of the recipients of assistance provided to the FYROM under this
			 Act and the Foreign Assistance Act of 1961, the objectives of the programs and
			 activities for which the assistance is provided, and the role of United
			 States-funded programs and activities in helping achieve an agreement between
			 Greece and the FYROM on an acceptable name for the FYROM.
				1103.Statement of
			 policy regarding the Ecumenical Patriarchate
				(a)FindingsCongress finds the following:
					(1)The Ecumenical Patriarchate is the
			 spiritual home of the world’s oldest and second largest Christian
			 Church.
					(2)Within the 2,000
			 year old Sacred See of the Ecumenical Patriarchate, the New Testament was
			 codified and the Nicene Creed was created.
					(3)Ecumenical
			 Patriarch Bartholomew is one of the world’s preeminent spiritual leaders and
			 peacemakers representing over 300 million Orthodox Christians worldwide.
					(4)The disappearance
			 of the Sacred See would mean the end of a crucial link between the Christian
			 and the Muslim world since the continuing presence of the Ecumenical
			 Patriarchate in Turkey is a living testimony of religious co-existence since
			 1453.
					(5)The Ecumenical
			 Patriarchate has a record of reaching out and working for peace and
			 reconciliation amongst all faiths and has fostered dialogue among Christians,
			 Jews, and Muslims.
					(6)The Ecumenical
			 Patriarchate co-sponsored the Peace and Tolerance Conference in Istanbul which
			 issued the Bosphorus Declaration that stated, A crime committed in the
			 name of religion is a crime against religion..
					(7)The Ecumenical
			 Patriarch Bartholomew stated in Brussels in 2004, The Ecumenical
			 Patriarchate is a supranational ecclesiastical institution … which demonstrates
			 religious tolerance as a beautiful reality. For we bear respect toward all of
			 our humans, irrespective of their faith. Without any trace of fanaticism or
			 discrimination on account of differences of religion, we coexist peacefully and
			 in a spirit that honors each and every human being..
					(8)The Ecumenical
			 Patriarch Bartholomew has called for the admission of Turkey into the European
			 Union because, … it may provide a concrete example and a powerful symbol
			 of mutually beneficial cooperation between the western and Islamic worlds and
			 put an end to the talk of the clash of civilizations. This in turn would be a
			 true strengthening of Europe and the European ideals that converge with the
			 values of the pilgrims of the book spoken of by the current
			 Prime Minister of Turkey..
					(9)In 1993 the
			 European Union defined the membership criteria for accession to the European
			 Union at the Copenhagen European Council, obligating candidate countries to
			 have achieved certain levels of reform, including stability of institutions
			 guaranteeing democracy, the rule of law, and human rights, and respect for and
			 protection of minorities.
					(10)Under the terms
			 of the draft European Union Constitution, current, and prospective member
			 states should have the goal of eliminating discrimination based on sex, race,
			 color, ethnic or social origin, genetic features, language, religion or belief,
			 political or any other opinion, membership of a national minority, property,
			 birth, disability, age, or sexual orientation.
					(11)The Turkish
			 Constitution secures religious rights for all Turkish citizens.
					(12)The Government of
			 Turkey has failed to recognize the Ecumenical Patriarchate’s international
			 status.
					(13)The Government of
			 Turkey has limited to Turkish nationals the candidates available to the Holy
			 Synod of the Greek Orthodox Church for selection as the Ecumenical Patriarchate
			 and reneged on its agreement to reopen the Theological School at Halki, thus
			 impeding training for the Orthodox clergy in Turkey.
					(14)The Government of
			 Turkey has confiscated 75 percent of the Ecumenical Patriarchate properties and
			 has placed a 42 percent retroactive tax on the Balukli Hospital of Istanbul
			 which is operated by the Ecumenical Patriarchate.
					(15)The European
			 Council has agreed to open accession negotiations with Turkey, conditional upon
			 the continuation by Turkey of reform processes to increase protection and
			 support for human rights and civil liberties.
					(b)Statement of
			 policyThe United States
			 calls on the Republic of Turkey to—
					(1)based on the goals
			 set forth in the draft of the European Union Constitution, eliminate all forms
			 of discrimination, particularly those based on race or religion, and
			 immediately—
						(A)grant the
			 Ecumenical Patriarchate appropriate international recognition and ecclesiastic
			 succession;
						(B)grant the
			 Ecumenical Patriarchate the right to train clergy of all nationalities, not
			 just Turkish nationals; and
						(C)respect the human
			 rights and property rights of the Ecumenical Patriarchate;
						(2)pledge to uphold
			 and safeguard religious and human rights without compromise;
					(3)continue the
			 achievement of processes and programs to modernize and democratize its society;
			 and
					(4)respect
			 international law and the basic tenets of human rights.
					1104.Freedom of the
			 press
				(a)Short
			 titleThis section may be
			 cited as the Daniel Pearl Freedom of
			 the Press Act of 2009.
				(b)Inclusion of
			 additional information relating to freedom of the press worldwide in annual
			 country reports on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
					(1)in section 116(d)
			 (22 U.S.C. 2151n(d)), as amended by section 333(d) of this Act—
						(A)in paragraph (11),
			 by striking and at the end;
						(B)in paragraph (12),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(13)wherever
				applicable—
									(A)a description of
				the status of freedom of the press, including initiatives in favor of freedom
				of the press and efforts to improve or preserve, as appropriate, the
				independence of the media, together with an assessment of progress made as a
				result of those efforts;
									(B)an identification
				of countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
									(C)in countries where
				there are particularly severe violations of freedom of the press—
										(i)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
										(ii)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder journalists.
										;
				and
						(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
						
							(i)The report
				required by subsection (b) shall include, wherever applicable—
								(1)a description of
				the status of freedom of the press, including initiatives in favor of freedom
				of the press and efforts to improve or preserve, as appropriate, the
				independence of the media, together with an assessment of progress made as a
				result of those efforts;
								(2)an identification
				of countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
								(3)in countries where
				there are particularly severe violations of freedom of the press—
									(A)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
									(B)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder
				journalists.
									.
					(c)Freedom of the
			 press grant program
					(1)In
			 generalThe Secretary of State shall administer a grant program
			 with the aim of promoting freedom of the press worldwide. The grant program
			 shall be administered by the Department of State’s Bureau of Democracy, Human
			 Rights and Labor in consultation with the Undersecretary for Public Affairs and
			 Public Diplomacy.
					(2)Amounts and
			 timeGrants may be awarded to nonprofit and international
			 organizations and may span multiple years, up to five years.
					(3)PurposeGrant
			 proposals should promote and broaden press freedoms by strengthening the
			 independence of journalists and media organizations, promoting a legal
			 framework for freedom of the press, or through providing regionally and
			 culturally relevant training and professionalization of skills to meet
			 international standards in both traditional and digital media.
					(d)Media
			 organization definedIn this section, the term media
			 organization means a group or organization that gathers and
			 disseminates news and information to the public (through any medium of mass
			 communication) in a foreign country in which the group or organization is
			 located, except that the term does not include a group or organization that is
			 primarily an agency or instrumentality of the government of such foreign
			 country. The term includes an individual who is an agent or employee of such
			 group or organization who acts within the scope of such agency or
			 employment.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				1105.Information for
			 Country Commercial Guides on business and investment climates
				(a)In
			 generalThe Director General
			 of the Foreign Commercial Service, in consultation with the Assistant Secretary
			 of Commerce for Trade Promotion and the Assistant Secretary of State for
			 Economic, Energy and Business Affairs, should ensure that the annual Country
			 Commercial Guides for United States businesses include—
					(1)detailed
			 assessments concerning each foreign country in which acts of unfair business
			 and investment practices or other actions that have resulted in poor business
			 and investment climates were, in the opinion of the Director General of the
			 Foreign Commercial Service, of major significance;
					(2)all relevant
			 information about such unfair business and investment practices or other
			 actions during the preceding year by members of the business community, the
			 judiciary, and the government of such country which may have impeded United
			 States business or investment in such country, including the capacity for
			 United States citizens to operate their businesses without fear of reprisals;
			 and
					(3)information
			 on—
						(A)the extent to
			 which the government of such country is working to prevent unfair business and
			 investment practices; and
						(B)the extent of
			 United States Government action to prevent unfair business and investment
			 practices or other actions that harm United States business or investment
			 interests in relevant cases in such country.
						(b)Additional
			 provisions To be includedThe information required under
			 subsection (a) should, to the extent feasible, include—
					(1)with respect to
			 paragraph (1) of such subsection—
						(A)a review of the
			 efforts undertaken by each foreign country to promote a healthy business and
			 investment climate that is also conducive to the United States business
			 community and United States investors, including, as appropriate, steps taken
			 in international fora;
						(B)the response of
			 the judicial and local arbitration systems of each such country that is the
			 subject of such detailed assessment with respect to matters relating to the
			 business and investment climates affecting United States citizens and entities,
			 or that have, in the opinion of the Director General of the Foreign Commercial
			 Service, a significant impact on United States business and investment efforts;
			 and
						(C)each such
			 country’s access to the United States market;
						(2)with respect to
			 paragraph (2) of such subsection—
						(A)any actions
			 undertaken by the government of each foreign country that prevent United States
			 citizens and businesses from receiving equitable treatment;
						(B)actions taken by
			 private businesses and citizens of each such country against members of the
			 United States business community and United States investors;
						(C)unfair decisions
			 rendered by the legal systems of each such country that clearly benefit State
			 and local corporations and industries; and
						(D)unfair decisions
			 rendered by local arbitration panels of each such country that do not exemplify
			 objectivity and do not provide an equitable ground for United States citizens
			 and businesses to address their disputes; and
						(3)with respect to
			 paragraph (3) of such subsection, actions taken by the United States Government
			 to—
						(A)promote the rule
			 of law;
						(B)prevent
			 discriminatory treatment of United States citizens and businesses engaged in
			 business or investment activities in each foreign country;
						(C)allow United
			 States goods to enter each such country without requiring a co-production
			 agreement; and
						(D)protect United
			 States intellectual property rights.
						(c)ConsultationIn carrying out this section, the Director
			 General of the Foreign Commercial Service shall consult with business leaders,
			 union leaders, representatives of the judicial system of each foreign country
			 described in subsection (a), and relevant nongovernmental organizations.
				(d)Business and
			 investment climate warningsThe Secretary of State, with the
			 assistance of the Assistant Secretary of State for Economic, Energy and
			 Business Affairs, as well as the Assistant Secretary of Commerce for Trade
			 Promotion and the Director General of the Foreign Commercial Service, shall
			 establish a warning system that effectively alerts United States businesses and
			 investors of—
					(1)a
			 significant deterioration in the business and investment climate in a foreign
			 country, including discriminatory treatment of United States businesses;
			 or
					(2)a
			 significant constraint on the ability of the United States Government to assist
			 United States businesses and investors in a foreign country, such as to the
			 closure of a United States diplomatic or consular mission, that is not
			 explained in the most recent Country Commercial Guide for such country.
					(e)DefinitionsIn
			 this section:
					(1)Co-production
			 agreementThe term
			 co-production agreement means a United States Government or
			 United States business working with a foreign government, foreign company, or
			 an international organization to produce or manufacture an item.
					(2)Rule of
			 lawThe term rule of
			 law means the extent to which laws of a foreign country are publicly
			 promulgated, equally enforced, independently adjudicated, and are consistent
			 with international norms and standards.
					(3)Unfair business
			 and investment practicesThe
			 term unfair business and investment practices includes any of
			 the following:
						(A)Unlawful actions
			 under international law or the law of the foreign country taken by the
			 government of such country or by businesses, citizens, or other entities of
			 such country that have resulted in lost assets, contracts, or otherwise
			 contributed to an inhospitable business or investment climate.
						(B)Discriminatory
			 treatment of United States businesses, whether wholly or partially
			 owned.
						(C)Failure to protect
			 intellectual property rights.
						(D)Requiring a
			 co-production agreement in order for goods from the United States to enter a
			 foreign country.
						1106.International
			 Protecting Girls by Preventing Child Marriage
				(a)Sense of
			 congressIt is the sense of Congress that—
					(1)child marriage is
			 a violation of human rights and the prevention and elimination of child
			 marriage should be a foreign policy goal of the United States;
					(2)the practice of
			 child marriage undermines United States investments in foreign assistance to
			 promote education and skills building for girls, reduce maternal and child
			 mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent
			 gender-based violence, and reduce poverty; and
					(3)expanding
			 educational opportunities for girls, economic opportunities for women, and
			 reducing maternal and child mortality are critical to achieving the Millennium
			 Development Goals and the global health and development objectives of the
			 United States, including efforts to prevent HIV/AIDS.
					(b)Strategy To
			 prevent child marriage in developing countries
					(1)Strategy
			 requiredThe President, acting through the Secretary of State,
			 shall establish a multi-year strategy to prevent child marriage in developing
			 countries and promote the empowerment of girls at risk of child marriage in
			 developing countries, including by addressing the unique needs,
			 vulnerabilities, and potential of girls under 18 in developing
			 countries.
					(2)ConsultationIn
			 establishing the strategy required by paragraph (1), the President shall
			 consult with Congress, relevant Federal departments and agencies, multilateral
			 organizations, and representatives of civil society.
					(3)ElementsThe
			 strategy required by paragraph (1) shall—
						(A)focus on areas in
			 developing countries with high prevalence of child marriage; and
						(B)encompass
			 diplomatic initiatives between the United States and governments of developing
			 countries, with attention to human rights, legal reforms and the rule of law,
			 and programmatic initiatives in the areas of education, health, income
			 generation, changing social norms, human rights, and democracy building.
						(4)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that includes—
						(A)the strategy
			 required by paragraph (1);
						(B)an assessment,
			 including data disaggregated by age and gender to the extent possible, of
			 current United States-funded efforts to specifically assist girls in developing
			 countries; and
						(C)examples of best
			 practices or programs to prevent child marriage in developing countries that
			 could be replicated.
						(c)Research and
			 data collectionThe Secretary of State shall work with relevant
			 Federal departments and agencies as part of their ongoing research and data
			 collection activities, to—
					(1)collect and make
			 available data on the incidence of child marriage in countries that receive
			 foreign or development assistance from the United States where the practice of
			 child marriage is prevalent; and
					(2)collect and make
			 available data on the impact of the incidence of child marriage and the age at
			 marriage on progress in meeting key development goals.
					(d)Department of
			 State’s country reports on human rights practicesThe Foreign
			 Assistance Act of 1961 is amended—
					(1)in section 116 (22
			 U.S.C. 2151n), by adding at the end the following new subsection:
						
							(g)The report required by subsection (d) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description of the
				status of the practice of child marriage in such country. In this subsection,
				the term child marriage means the marriage of a girl or boy, not
				yet the minimum age for marriage stipulated in law in the country in which such
				girl or boy is a resident.
							;
				and
					(2)in section 502B
			 (22 U.S.C. 2304), as amended by section 1106(b)(2) of this Act, is further
			 amended by adding at the end the following new subsection:
						
							(j)The report required by subsection (b) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description of the
				status of the practice of child marriage in such country. In this subsection,
				the term child marriage means the marriage of a girl or boy, not
				yet the minimum age for marriage stipulated in law in the country in which such
				girl or boy is a
				resident.
							.
					(e)DefinitionIn
			 this section, the term child marriage means the marriage of a
			 girl or boy, not yet the minimum age for marriage stipulated in law in the
			 country in which the girl or boy is a resident.
				(f)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated pursuant to section 101 of this Act, there is
			 authorized to be appropriated as such sums as necessary for fiscal years 2010
			 through 2011 to carry out this section and the amendments made by this
			 section.
				1107.Program to
			 improve building construction and practices in Haiti
				(a)In
			 generalThe President, acting through the Administrator of the
			 United States Agency for International Development, is authorized, under such
			 terms and conditions as the President may determine, to carry out a program to
			 improve the building construction codes and practices in Haiti.
				(b)Program
			 descriptionThe program shall be in the form of grants to, or
			 contracts with, organizations to support the following activities:
					(1)TrainingTraining
			 of appropriate professionals in Haiti from both the public and private sectors
			 to enhance their understanding of building and housing codes and
			 standards.
					(2)Other
			 assistanceOffering other relevant assistance as needed, such as
			 helping government officials draft pertinent legislation to implement building
			 codes and practices that will help improve the resistance of buildings and
			 housing in Haiti to hurricanes and other natural disasters.
					1108.Limitation on
			 assistance to the Palestinian Authority
				(a)AmendmentSection 620K of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2378b) is amended to read as follows:
					
						620K.Limitation on
				assistance to the Palestinian Authority
							(a)LimitationExcept as provided in subsection (e),
				assistance may be provided under this Act to the Palestinian Authority only
				during a period for which a certification described in subsection (b) is in
				effect.
							(b)CertificationA
				certification described in this subsection is a certification transmitted by
				the President to Congress that contains a determination of the President
				that—
								(1)no ministry,
				agency, or instrumentality of the Palestinian Authority is controlled by a
				foreign terrorist organization and no member of a foreign terrorist
				organization serves in a senior policy making position in a ministry, agency,
				or instrumentality of the Palestinian Authority;
								(2)the Palestinian
				Authority has—
									(A)publicly
				acknowledged Israel’s right to exist as a Jewish state; and
									(B)recommitted itself
				and is adhering to all previous agreements and understandings by the Palestine
				Liberation Organization and the Palestinian Authority with the Government of
				the United States, the Government of Israel, and the international community,
				including agreements and understandings pursuant to the Performance-Based
				Roadmap to a Permanent Two-State Solution to the Israeli-Palestinian Conflict
				(commonly referred to as the Roadmap); and
									(3)the Palestinian
				Authority has taken effective steps and made demonstrable progress
				toward—
									(A)completing the
				process of purging from its security services individuals with ties to
				terrorism;
									(B)dismantling all
				terrorist infrastructure, confiscating unauthorized weapons, arresting and
				bringing terrorists to justice, destroying unauthorized arms factories,
				thwarting and preempting terrorist attacks, and fully cooperating with Israel’s
				security services;
									(C)halting all
				anti-Israel incitement in Palestinian Authority-controlled electronic and print
				media and in schools, mosques, and other institutions it controls, and
				replacing these materials, including textbooks, with materials that promote
				tolerance, peace, and coexistence with Israel;
									(D)ensuring
				democracy, the rule of law, and an independent judiciary, and adopting other
				reforms such as ensuring transparent and accountable governance; and
									(E)ensuring the
				financial transparency and accountability of all government ministries and
				operations.
									(c)RecertificationsNot
				later than 90 days after the date on which the President transmits to Congress
				an initial certification under subsection (b), and every six months
				thereafter—
								(1)the President
				shall transmit to Congress a recertification that the requirements contained in
				subsection (b) are continuing to be met; or
								(2)if the President
				is unable to make such a recertification, the President shall transmit to
				Congress a report that contains the reasons therefor.
								(d)Congressional
				notificationAssistance made available under this Act to the
				Palestinian Authority may not be provided until 15 days after the date on which
				the President has provided notice thereof to the appropriate congressional
				committees in accordance with the procedures applicable to reprogramming
				notifications under section 634A(a) of this Act.
							(e)Exception
								(1)Assistance to
				support the middle east peace processSubsection (a) shall not
				apply with respect to assistance to the Office of the President of the
				Palestinian Authority for non-security expenses directly related to
				facilitating a peaceful resolution of the Israeli-Palestinian conflict if the
				President transmits to Congress a certification that contains a determination
				of the President that—
									(A)such assistance is
				critical to facilitating a peaceful resolution of the Israeli-Palestinian
				conflict;
									(B)the President of
				the Palestinian Authority is not a member of or affiliated with a foreign
				terrorist organization and has rejected the use of terrorism to resolve the
				Israeli-Palestinian conflict;
									(C)such assistance
				will not be used to provide funds to any individual who is a member of or
				affiliated with a foreign terrorist organization or who has not rejected the
				use of terrorism to resolve the Israeli-Palestinian conflict; and
									(D)such assistance
				will not be retransferred to any other entity within or outside of the
				Palestinian Authority.
									(2)Additional
				requirementsAssistance described in paragraph (1) may be
				provided only if the President—
									(A)determines that
				the provision of such assistance is important to the national security
				interests of the United States; and
									(B)not less than 30
				days prior to the obligation of amounts for the provision of such
				assistance—
										(i)consults with the
				appropriate congressional committees regarding the specific programs, projects,
				and activities to be carried out using such assistance; and
										(ii)submits to the
				appropriate congressional committees a written memorandum that contains the
				determination of the President under subparagraph (A).
										(f)DefinitionsIn
				this section:
								(1)Appropriate
				congressional committeesThe term appropriate
				congressional committees means—
									(A)the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives; and
									(B)the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate.
									(2)Foreign
				terrorist organizationThe term foreign terrorist
				organization means an organization designated as a foreign terrorist
				organization by the Secretary of State in accordance with section 219(a) of the
				Immigration and Nationality Act (8 U.S.C. 1189(a)).
								(3)Palestinian
				authorityThe term Palestinian Authority means the
				interim Palestinian administrative organization that governs part of the West
				Bank and all of the Gaza Strip (or any successor Palestinian governing entity),
				including the Palestinian Legislative
				Council.
								.
				(b)Applicability to
			 unexpended fundsSection 620K
			 of the Foreign Assistance Act of 1961, as amended by subsection (a), applies
			 with respect to unexpended funds obligated for assistance under the Foreign
			 Assistance Act of 1961 to the Palestinian Authority before the date of the
			 enactment of this Act.
				(c)Sense of
			 CongressIt is the sense of Congress that the President should be
			 guided by the principles and procedures described in section 620K of the
			 Foreign Assistance Act of 1961, as amended by subsection (a), in providing
			 direct assistance to the Palestinian Authority under any provision of law other
			 than the Foreign Assistance Act of 1961.
				1109.Jordan
			 civilian nuclear cooperation agreement
				(a)FindingsCongress finds the following:
					(1)For many decades, the United States and
			 Jordan have maintained a strong and mutually supportive relationship on a range
			 of regional and international issues, especially the creation of a moderate,
			 prosperous, and stable Middle East. Jordan’s support for the
			 Israeli-Palestinian peace process and its efforts to halt Iran’s nuclear
			 weapons program have been especially useful.
					(2)The importance of
			 the relationship between the United States and Jordan has increased in recent
			 years with Jordan’s role as a vital United States ally in the effort to
			 stabilize Iraq and our strengthened military and intelligence cooperation.
			 Jordan has also demonstrated a long-standing commitment to combating terror
			 financing and implementing effective export controls and customs enforcement
			 mechanisms.
					(3)Jordan’s
			 assistance to efforts by the United States and other countries to halt Iran’s
			 nuclear weapons program, its safeguards agreement with the International Atomic
			 Energy Agency, its adherence to the Additional Protocol to that safeguards
			 agreement, and its agreement with the United States to construct a modern
			 storage facility for Jordan’s nuclear waste monitored in strict accordance with
			 IAEA guidelines, has demonstrated Jordan’s commitment to nuclear
			 nonproliferation, including opposition to the enrichment and reprocessing of
			 nuclear materials that could be diverted to military uses.
					(4)Given Jordan’s
			 legitimate energy needs and its desire to benefit from its large deposits of
			 uranium, as well as the potential for significant commercial opportunities for
			 the United States nuclear sector, a nuclear cooperation agreement between the
			 United States and Jordan would be of significant benefit to both
			 countries.
					(5)Given Jordan’s
			 long-established record as a reliable ally of the United States, its efforts to
			 combat terrorism, and its commitment to promoting peace and stability with
			 Israel and throughout the region, a nuclear cooperation agreement between it
			 and the United States could serve as a model for similar agreements with other
			 countries throughout the Middle East.
					(b)Statement of
			 policyIt shall be the policy of the United States to—
					(1)establish an agreement on peaceful nuclear
			 cooperation with Jordan pursuant to section 123 of the Atomic Energy Act of
			 1954; and
					(2)ensure that any
			 United States-Jordan nuclear cooperation agreement is based on whether Jordan
			 has—
						(A)developed and
			 fully implemented an effective export control regime;
						(B)developed and fully implemented the
			 necessary legislative and functional actions to effectively combat the
			 logistical and financial networks that support terrorist organizations;
						(C)cooperated with the United States in
			 identifying, preventing, disrupting, and prosecuting entities and individuals
			 that assist Iran's procurement of nuclear goods, services, or technology and
			 entities affiliated with the Iranian Revolutionary Guard Corps; and
						(D)permanently renounced the enrichment or
			 reprocessing of nuclear materials and has undertaken all measures, including
			 unrestricted inspection of its facilities by the International Atomic Energy
			 Agency, that are necessary to ensure that no clandestine programs exist.
						1110.United States
			 contributions to the International Trust Fund for Demining and Mine Victims
			 AssistanceOf the amounts
			 authorized to be appropriated for nonproliferation, anti-terrorism, demining
			 and related programs and activities, there is authorized to be appropriated
			 $12,000,000 for each of the fiscal years 2010 and 2011 for United States
			 contributions to the International Trust Fund for Demining and Mine Victims
			 Assistance for the removal of landmines, mine victim assistance programs, mine
			 risk education programs, and conventional weapons destruction.
			1111.Transfer of
			 liquidated assets of certain Enterprise Funds to legacy institutions
				(a)Transfer of
			 liquidated assets
					(1)To legacy
			 institutionsThe President, acting through the Administrator of
			 the United States Agency for International Development, shall instruct each
			 Enterprise Fund described in subsection (b) to make available to the legacy
			 institution of the Enterprise Fund not more than 50 percent of all assets from
			 the liquidation, dissolution, or winding up of the Enterprise Fund.
					(2)To U.S.
			 TreasuryNot less than 50 percent of all assets from the
			 liquidation, dissolution, or winding up of the Enterprise Fund shall be
			 transferred to the Treasury of the United States for purposes of payment on the
			 public debt.
					(b)Enterprise Funds
			 describedThe Enterprise Funds described in this subsection are
			 the following:
					(1)The U.S.-Russia
			 Investment Fund and the Western Newly Independent States Enterprise Fund
			 established pursuant to Section 498b(c) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2295b(c)).
					(2)The
			 Albanian-American Enterprise Fund, the Baltic-American Enterprise Fund, the
			 Czech and Slovak-American Enterprise Fund (or Slovak-American Enterprise Fund),
			 and the Romanian-American Enterprise Fund established pursuant to section 201
			 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
					(3)The South African
			 Enterprise Development Fund established pursuant to sections 496 and 635(b) of
			 the Foreign Assistance Act of 1961.
					(c)Oversight of
			 Legacy InstitutionsAny legacy institution of an Enterprise Fund
			 to which is transferred no more than 50 percent of all assets from the
			 liquidation, dissolution, or winding up of the Enterprise Fund shall receive
			 such assets only upon the approval of the Administrator of the United States
			 Agency for International Development of appropriate and regular oversight
			 procedures for the legacy institution, to include regular reports by the legacy
			 institution regarding its programs and operations, expenditures for salary and
			 travel costs, personnel appointment procedures and personnel benefits programs,
			 and the value at the time of reporting of the assets held by the legacy
			 institution.
				(d)Legacy
			 Institution definedFor purposes of this section, the term
			 legacy institution means a non-profit foundation established to
			 carry out successor programs and activities in the country or countries for
			 which an Enterprise Fund was established by the United States after that
			 Enterprise Fund has agreed with the United States Agency for International
			 Developments on the termination and winding up of its operations. The
			 non-profit foundation shall have as its objectives the promotion of civil
			 society, rule of law, democracy, transparency of governance, and economic
			 reform in the country or countries for which the Enterprise Fund was
			 established by the United States.
				1112.Sense of
			 Congress on restrictions on religious freedom in Vietnam
				(a)FindingsCongress finds the following:
					(1)The Secretary of
			 State, under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et
			 seq.) and authority delegated by the President, designates nations found guilty
			 of particularly severe violations of religious freedom as
			 Countries of Particular Concern.
					(2)In November 2006,
			 the Secretary of State announced that the Socialist Republic of Vietnam was no
			 longer designated as a Country of Particular Concern.
					(3)The Unified
			 Buddhist Church of Vietnam (UBCV), the Hoa Hao Buddhists, and the Cao Dai
			 groups continue to face unwarranted abuses because of their attempts to
			 organize independently of the Government of Vietnam, including the detention
			 and imprisonment of individual members of these religious communities.
					(4)Over the last 3
			 years, 18 Hoa Hao Buddhists have been arrested for distributing sacred texts or
			 publically protesting the religious restrictions placed on them by the
			 Government of Vietnam, at least 12 remain in prison, including 4 sentenced in
			 2007 for staging a peaceful hunger strike.
					(5)At least 15
			 individuals are being detained in long term house arrest for reasons relating
			 to their faith, including the most venerable Thich Quang Do and most of the
			 leadership of the UBCV.
					(6)According to Human
			 Rights Watch, In April 2008 Montagnard Christian Y Ben Hdok was beaten
			 to death while in police custody in Dak Lak after other Montagards in his
			 district tried to flee to Cambodia to seek political asylum..
					(7)According to the
			 United States Commission on International Religious Freedom 2009 Annual Report,
			 religious freedom advocates and human rights defenders Nguyen Van Dai, Le Thi
			 Cong Nhan, and Fr. Thaddeus Nguyen Van Ly are in prison under Article 88 of the
			 Criminal Code of Vietnam and Fr. Nguyen Van Loi is being held without official
			 detention orders under house arrest.
					(8)In February 2009,
			 as many as 11 Montagnard Protestants were detained for refusing to join the
			 officially recognized Southern Evangelical Church of Vietnam, and 2 still
			 remain in prison.
					(9)Since August 2008,
			 the Government of Vietnam has arrested and sentenced at least eight individuals
			 and beaten, tear-gassed, harassed, publicly slandered, and threatened Catholics
			 engaged in peaceful activities seeking the return of Catholic Church properties
			 confiscated by the Vietnamese Government after 1954 in Hanoi, including in the
			 Thai Ha parish.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Secretary of
			 State should place Vietnam on the list of Countries of Particular
			 Concern for particularly severe violations of religious freedom;
			 and
					(2)the Government of
			 Vietnam should lift restrictions on religious freedom and implement necessary
			 legal and political reforms to protect religious freedom.
					1113.Sense of
			 Congress on Holocaust-era property restitution and compensationIt is the sense of Congress that—
				(1)countries in
			 Central and Eastern Europe which have not already done so—
					(A)should return
			 looted and confiscated properties to their rightful owners or, where
			 restitution is not possible, pay equitable compensation to the rightful owners,
			 in accordance with principles of justice and in a manner that is expeditious,
			 transparent, and fair; and
					(B)should enact and
			 implement appropriate restitution and compensation laws to effectively
			 facilitate private, communal, and religious property restitution in a manner
			 that is expeditious, transparent and fair; and
					(2)the Secretary of
			 State should urge all governments of countries whose domestic insurance
			 companies have not done an adequate job of settling Holocaust-era insurance
			 policies and disclosing the names of policy owners to enact and implement
			 necessary laws to resolve these remaining matters.
				XIIIsrael
			1201.Foreign Military
			 Financing for Israel
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the United States should continue to support the August 2007
			 announcement that it would increase United States military assistance to Israel
			 by $6 billion through incremental $150 million annual increases in Foreign
			 Military Financing to Israel, starting at $2.55 billion in fiscal year 2009 and
			 reaching $3.15 billion by 2013 through 2018.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 President for grant assistance to Israel under section 23 of the Arms Export
			 Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing
			 Program) such sums as may be necessary for each of fiscal years 2010 and
			 2011.
				1202.Support to
			 Israel for missile defense
				(a)Statement of
			 policyIt shall be the policy of the United States to—
					(1)provide for
			 deployment as soon as is technologically possible of effective missile defense
			 systems capable of defending Israel and all member nations of the North
			 Atlantic Treaty Organization against ballistic missile attack from Iran, Syria
			 and other potential threats; and
					(2)fully resource and
			 expand the ballistic missile defense system of the United States to fully
			 integrate with the defenses of Israel to provide robust, layered protection
			 against ballistic missile, and medium and short range projectile attack.
					(b)Authorization of
			 assistanceOf the amounts authorized to be appropriated to carry
			 out this Act, there are authorized to be appropriated such sums as may be
			 necessary for co-development of joint ballistic missile, medium and short-range
			 projectile defense projects with Israel, including—
					(1)complete
			 accelerated co-production of Arrow missiles and continued integration with the
			 ballistic missile defense system of the United States;
					(2)system development
			 of the Missile Defense Agency and Israel Missile Defense Organization joint
			 program to develop a short-range ballistic missile defense capability, David’s
			 Sling weapon system, and integrate the weapon system with the ballistic missile
			 defense system and force protection efforts of the United States; and
					(3)research,
			 development, and test and evaluation of the Iron Dome short-range projectile
			 defense system.
					(c)Report and
			 strategy
					(1)RequirementNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter in connection with the submission of congressional presentation
			 materials for the foreign operations appropriations and defense appropriations
			 budget request, the Secretary of State, in consultation with the Secretary of
			 Defense, shall submit to the appropriate congressional committees a report
			 regarding the activities authorized under subsection (b)(1).
					(2)Classified
			 annexThe report required under paragraph (1) shall be submitted
			 in unclassified form to the maximum extent practicable, but may include a
			 classified annex, if necessary.
					(3)Definition of
			 appropriate congressional committeesIn this subsection, the term
			 appropriate congressional committees means—
						(A)the Committee on
			 Foreign Affairs and the Committee on Armed Services of the House of
			 Representatives; and
						(B)the Committee on
			 Foreign Relations and the Committee on Armed Services in the Senate.
						1203.United
			 States-Israel civilian nuclear cooperation agreement
				(a)FindingsCongress finds the following:
					(1)The United States and Israel are robust
			 democracies, with a deeply rooted alliance that is based on a shared commitment
			 to freedom, the promotion of human rights and dignity, and the determination to
			 secure a just and lasting peace in the Middle East.
					(2)The cooperation
			 between the United States and Israel on political, military, intelligence, and
			 economic matters is among the strongest of all of United States allies.
					(3)Israel’s economic
			 well-being and security require a guaranteed source of energy, which can be
			 supplied through the use of peaceful nuclear power. Israel’s role as a key ally
			 in the Middle East ensures that the United States will have a strong and
			 continuing interest in enhancing that well-being and security.
					(b)Statement of
			 policyIt shall be the policy of the United States to secure an
			 agreement on peaceful nuclear cooperation with Israel pursuant to section 123
			 of the Atomic Energy Act of 1954.
				1204.United States
			 support for Israel in the Organization for Economic Cooperation and
			 DevelopmentIt shall be the
			 policy of the United States to support and advocate for Israel’s accession to
			 the OECD, including through coordination of efforts with other countries
			 supportive of Israel’s membership in the OECD.
			1205.Recognition of
			 Jerusalem as the capital of the state of Israel and relocation of the United
			 States Embassy to Jerusalem
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)Jerusalem must
			 remain an undivided city in which the rights of every ethnic and religious
			 group are protected as they have been by Israel since 1967;
					(2)the President and
			 the Secretary of State should publicly affirm as a matter of United States
			 policy that Jerusalem must remain the undivided capital of the State of
			 Israel;
					(3)the President
			 should immediately implement the provisions of Jerusalem Embassy Act of 1995
			 (Public Law 104–45) and begin the process of relocating the United States
			 Embassy in Israel to Jerusalem; and
					(4)United States
			 officials should refrain from any actions that contradict United States law on
			 this subject.
					(b)Removal of
			 waiver authorityThe Jerusalem Embassy Act of 1995 (Public Law
			 104–45) is amended—
					(1)by striking
			 section 7; and
					(2)by redesignating
			 section 8 as section 7.
					(c)Identification
			 of Jerusalem on Government documentsNotwithstanding any other
			 provision of law, any official document of the United States Government which
			 lists countries and their capital cities shall identify Jerusalem as the
			 capital of Israel.
				(d)Timetable
					(1)Statement of
			 policyIt is the policy of the United States that the United
			 States Embassy in Israel should be established in Jerusalem as soon as
			 possible, and not later than January 1, 2012.
					(2)Opening
			 determinationNot more than 50 percent of the funds appropriated
			 to the Department of State for fiscal year 2012 for Acquisition and
			 Maintenance of Buildings Abroad may be obligated until the Secretary of
			 State determines and reports to Congress that the United States Embassy in
			 Jerusalem has officially opened.
					(e)Fiscal years
			 2010 and 2011 funding
					(1)Fiscal year
			 2010Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2010, such sums as may be necessary should
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
					(2)Fiscal year
			 2011Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2011, such sums as may be necessary should
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
					(f)DefinitionAs used in this Act, the term United
			 States Embassy means the offices of the United States diplomatic
			 mission and the residence of the United States chief of mission.
				XIIIIran Refined
			 Petroleum Sanctions
			1301.Short
			 titleThis title may be cited
			 as the Iran Refined Petroleum
			 Sanctions Act of 2009.
			1302.Amendments to
			 the Iran Sanctions Act of 1996
				(a)Expansion of
			 sanctionsSection 5(a) of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended to read as follows:
					
						(a)Sanctions with
				respect to the development of petroleum resources of Iran and exportation of
				refined petroleum to Iran
							(1)Development of
				petroleum resources of Iran
								(A)InvestmentExcept as provided in subsection (f), the
				President shall impose 2 or more of the sanctions described in paragraphs (1)
				through (6) of section 6(a) if the President determines that a person has, with
				actual knowledge, on or after the date of the enactment of this Act, made an
				investment of $20,000,000 or more (or any combination of investments of at
				least $5,000,000 each, which in the aggregate equals or exceeds $20,000,000 in
				any 12-month period), that directly and significantly contributed to the
				enhancement of Iran’s ability to develop petroleum resources of Iran.
								(B)Production of
				refined petroleum resourcesExcept as provided in subsection (f),
				the President shall impose the sanctions described in section 6(b) (in addition
				to any sanctions imposed under subparagraph (A)) if the President determines
				that a person has, with actual knowledge, on or after the date of the enactment
				of the Iran Refined Petroleum Sanctions Act
				of 2009, sold, leased, or provided to Iran any goods, services,
				technology, information, or support that would allow Iran to maintain or expand
				its domestic production of refined petroleum resources, including any
				assistance in refinery construction, modernization, or repair.
								(2)Exportation of
				refined petroleum resources to IranExcept as provided in
				subsection (f), the President shall impose the sanctions described in section
				6(b) if the President determines that a person has, with actual knowledge, on
				or after the date of the enactment of the Iran Refined Petroleum Sanctions Act of
				2009, provided Iran with refined petroleum resources or engaged
				in any activity that could contribute to the enhancement of Iran’s ability to
				import refined petroleum resources, including—
								(A)providing ships or
				shipping services to deliver refined petroleum resources to Iran;
								(B)underwriting or
				otherwise providing insurance or reinsurance for such activity; or
								(C)financing or
				brokering such
				activity.
								.
				(b)Description of
			 sanctionsSection 6 of such Act is amended—
					(1)by striking
			 The sanctions to be imposed on a sanctioned person under section 5 are
			 as follows: and inserting the following:
						
							(a)In
				generalThe sanctions to be imposed on a sanctioned person under
				subsections (a)(1)(A) and (b) of section 5 are as
				follows:
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Additional
				sanctionsThe sanctions to be imposed on a sanctioned person
				under paragraphs (1)(B) and (2) of section 5(a) are as follows:
								(1)Foreign
				exchangeThe President shall, under such regulations as the
				President may prescribe, prohibit any transactions in foreign exchange by the
				sanctioned person.
								(2)Banking
				transactionsThe President shall, under such regulations as the
				President may prescribe, prohibit any transfers of credit or payments between,
				by, through, or to any financial institution, to the extent that such transfers
				or payments involve any interest of the sanctioned person.
								(3)Property
				transactionsThe President shall, under such regulations as the
				President may prescribe, prohibit any acquisition, holding, withholding, use,
				transfer, withdrawal, transportation, importation, or exportation of, dealing
				in, or exercising any right, power, or privilege with respect to, or
				transactions involving, any property in which the sanctioned person has any
				interest by any person, or with respect to any property, subject to the
				jurisdiction of the United
				States.
								.
					(c)Presidential
			 waiverSection 9(c)(2) of such Act is amended by amending
			 subparagraph (C) to read as follows:
					
						(C)an estimate of the significance of the
				provision of the items described in paragraph (1) or (2) of section 5(a) or
				section 5(b) to Iran’s ability to develop its petroleum resources, to maintain
				or expand its domestic production of refined petroleum resources, to import
				refined petroleum resources, or to develop its weapons of mass destruction or
				other military capabilities (as the case may be);
				and
						.
				(d)Strengthening of
			 waiver authority and sanctions implementation
					(1)InvestigationsSection
			 4(f) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
						(A)in paragraph
			 (1)—
							(i)by
			 striking should initiate and inserting shall immediately
			 initiate;
							(ii)by
			 inserting or 5(b) after section 5(a); and
							(iii)by
			 striking as described in such section and inserting as
			 described in section 5(a)(1) or other activity described in section 5(a)(2) or
			 5(b) (as the case may be);
							(B)in paragraph (2),
			 by striking , pursuant to section 5(a), if a person has engaged in
			 investment activity in Iran as described in such section and inserting
			 , pursuant to section 5(a) or (b) (as the case may be), if a person has
			 engaged in investment activity in Iran as described in section 5(a)(1) or other
			 activity described in section 5(a)(2) or 5(b) (as the case may be);
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(3)Definition of
				credible informationFor the
				purposes of this subsection, the term credible information means
				public or classified information or reporting supported by other substantiating
				evidence.
								.
						(2)Exception for
			 Proliferation Security InitiativeSection 5(f) of the Iran
			 Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
						(A)in paragraph (6),
			 by striking or at the end;
						(B)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following new paragraph:
							
								(8)if the President determines in writing that
				the person to which the sanctions would otherwise be applied is—
									(A)a citizen or
				resident of a country that is a participant in the Proliferation Security
				Initiative; or
									(B)a foreign person
				that is organized under the laws of a country described in subparagraph (A) and
				is a subsidiary of a United States
				person.
									.
						(3)General Waiver
			 AuthoritySection 9(c)(1) of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended by striking important to the national
			 interest of the United States and inserting vital to the
			 national security interest of the United States.
					(4)Rule of
			 ConstructionThe amendments made by this subsection shall not be
			 construed to affect any exercise of the authority of section 4(f) or section
			 9(c) of the Iran Sanctions Act of 1996 as in effect on the day before the date
			 of the enactment of this Act.
					(e)Reports on
			 United States efforts To curtail certain business transactions relating to
			 IranSection 10 of such Act is amended by adding at the end the
			 following:
					
						(d)Reports on
				certain business transactions relating to Iran
							(1)In
				generalNot later than 90
				days after the date of the enactment of the Iran Refined Petroleum Sanctions Act of
				2009, and every 6 months thereafter, the President shall submit a
				report to the appropriate congressional committees regarding any person who
				has—
								(A)provided Iran with refined petroleum
				resources;
								(B)sold, leased, or provided to Iran any
				goods, services, or technology that would allow Iran to maintain or expand its
				domestic production of refined petroleum resources; or
								(C)engaged in any
				activity that could contribute to the enhancement of Iran’s ability to import
				refined petroleum resources.
								(2)DescriptionFor each activity set forth in
				subparagraphs (A) through (C) of paragraph (1), the President shall provide a
				complete and detailed description of such activity, including—
								(A)the date or dates
				of such activity;
								(B)the name of any
				persons who participated or invested in or facilitated such activity;
								(C)the United States
				domiciliary of the persons referred to in subparagraph (B);
								(D)any Federal
				Government contracts to which the persons referred to in subparagraph (B) are
				parties; and
								(E)the steps taken by
				the United States to respond to such activity.
								(3)Form of reports;
				publicationThe reports
				required under this subsection shall be—
								(A)submitted in unclassified form, but may
				contain a classified annex; and
								(B)published in the Federal
				Register.
								.
				(f)Clarification
			 and expansion of definitionsSection 14 of such Act is
			 amended—
					(1)in paragraph
			 (13)(B)—
						(A)by inserting
			 financial institution, insurer, underwriter, guarantor, any other
			 business organization, including any foreign subsidiary, parent, or affiliate
			 of such a business organization, after trust,;
			 and
						(B)by inserting
			 , such as an export credit agency before the semicolon at the
			 end; and
						(2)by amending
			 paragraph (14) to read as follows:
						
							(14)Petroleum
				resources
								(A)In
				generalThe term
				petroleum resources includes petroleum, petroleum by-products,
				oil or liquefied natural gas, oil or liquefied natural gas tankers, and
				products used to construct or maintain pipelines used to transport oil or
				compressed or liquefied natural gas.
								(B)Petroleum
				by-productsThe term
				petroleum by-products means gasoline, kerosene, distillates,
				propane or butane gas, diesel fuel, residual fuel oil, and other goods
				classified in headings 2709 and 2710 of the Harmonized Tariff Schedule of the
				United
				States.
								.
					(g)Conforming
			 amendments
					(1)Multilateral
			 regimeSection 4 of such Act is amended—
						(A)in subsection
			 (b)(2), by striking (in addition to that provided in subsection
			 (d)); and
						(B)by striking
			 subsection (d) and redesignating subsections (e) and (f) as subsections (d) and
			 (e), respectively.
						(2)Impositions of
			 sanctionsSection 5(b) of such Act is amended by striking
			 section 6 and inserting section 6(a).
					XIVLimitation on
			 Nuclear Cooperation with the United Arab Emirates
			1401.Short
			 titleThis title may be cited
			 as the Limitation on Nuclear Cooperation with the United Arab Emirates
			 Act of 2009.
			1402.DefinitionsIn this title:
				(1)Government of
			 the United Arab Emirates
					(A)In
			 generalThe term
			 Government of the United Arab Emirates includes the government of
			 any subdivision of the United Arab Emirates, and any agency or instrumentality
			 of the Government of the United Arab Emirates.
					(B)Agency or
			 instrumentalityFor purposes of subparagraph (A), the term
			 agency or instrumentality of the Government of the United Arab
			 Emirates means an agency or instrumentality of a foreign state as
			 defined in section 1603(b) of title 28, United States Code, with each reference
			 in such section to a foreign state deemed to be a reference to
			 the United Arab Emirates.
					(2)Government of
			 Iran
					(A)In
			 generalThe term Government of Iran includes the
			 government of any subdivision of Iran, and any agency or instrumentality of the
			 Government of Iran.
					(B)Agency or
			 instrumentalityFor purposes
			 of subparagraph (A), the term agency or instrumentality of the Government
			 of Iran means an agency or instrumentality of a foreign state as defined
			 in section 1603(b) of title 28, United States Code, with each reference in such
			 section to a foreign state deemed to be a reference to
			 Iran.
					(3)National of the
			 United Arab EmiratesThe term national of the United Arab
			 Emirates means—
					(A)any citizen of the United Arab Emirates;
			 or
					(B)any other legal entity that is organized
			 under the laws of the United Arab Emirates.
					(4)National of
			 IranThe term national of Iran means—
					(A)any citizen of
			 Iran; or
					(B)any other legal
			 entity that is organized under the laws of Iran.
					1403.Restriction on
			 nuclear cooperation with the United Arab Emirates
				(a)Restriction on
			 nuclear cooperation agreementNotwithstanding any other provision of law
			 or any international agreement, no agreement for cooperation between the United
			 States of America and the United Arab Emirates pursuant to section 123 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2153) may enter into force on or after the
			 date of the enactment of this Act unless not less than 30 legislative days
			 prior to such entry into force the President certifies to the appropriate
			 congressional committees that the requirements of subsection (c) have been
			 met.
				(b)Restriction on
			 exports of nuclear material, equipment, or technologyNo license may be issued for the export of
			 nuclear material, equipment, or technology to the United Arab Emirates pursuant
			 to an agreement for cooperation between the United States of America and the
			 United Arab Emirates pursuant to section 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153) for any fiscal year beginning after the date of the enactment
			 of this Act unless not less than 30 legislative days prior to the issuance of
			 such license the President certifies to the appropriate congressional
			 committees for such fiscal year that the requirements of subsection (c) have
			 been met.
				(c)RequirementsThe
			 requirements referred to in this subsection are the following:
					(1)The Government of the United Arab Emirates
			 has taken, and is continuing to take, effective actions to prohibit, terminate,
			 and prevent the transfer of goods, services, or technology to the Government of
			 Iran, including fully implementing United Nations Security Council sanctions
			 against Iran.
					(2)For the preceding
			 12-month period—
						(A)there has been no cooperation with respect
			 to any activity described in paragraph (1) between the Government of the United
			 Arab Emirates and the Government of Iran, any national of Iran, or any
			 Iranian-controlled entity based on all credible information available to the
			 United States at the time of the certification;
						(B)(i)there has been no cooperation with respect
			 to any activity described in paragraph (1) between any national of the United
			 Arab Emirates and the Government of Iran, any national of Iran, or any
			 Iranian-controlled entity based on all credible information available to the
			 United States at the time of the certification; or
							(ii)the Government of the United Arab Emirates
			 has—
								(I)terminated all cooperation between any such
			 United Arab Emirates national and the Government of Iran, any such Iranian
			 national, or any such Iranian-controlled entity;
								(II)instituted effective measures to prevent
			 a reoccurrence of any such cooperation; and
								(III)prosecuted any such United Arab Emirates
			 national; and
								(C)the Government of
			 the United Arab Emirates has not engaged in or condoned activities that
			 violate—
							(i)the Iran Sanctions Act of 1996, including
			 Executive Orders 12957, 12959, 13059 and other executive orders issued pursuant
			 to such Act;
							(ii)the
			 Iran, North Korea, and Syria Nonproliferation Act; and
							(iii)other provisions
			 of applicable United States law.
							(3)The Government of
			 the United Arab Emirates—
						(A)has developed and
			 fully implemented an export control regime in accordance with international
			 standards;
						(B)has developed and
			 implemented the appropriate or necessary legislative and functional actions to
			 target the logistical and financial networks that support terrorist
			 organizations; and
						(C)has cooperated with the United States in
			 identifying, preventing, disrupting and, where appropriate, prosecuting
			 entities and individuals that assist Iran’s procurement of goods, services, or
			 technology, and entities affiliated with the Iranian Revolutionary Guard
			 Corps.
						(d)Goods, services,
			 or technology defined
					(1)In
			 generalExcept as provided in paragraph (2), in this section, the
			 term goods, services, or technology means—
						(A)goods, services,
			 or technology listed on—
							(i)(I)the Nuclear Suppliers
			 Group Guidelines for the Export of Nuclear Material, Equipment and Technology
			 (published by the International Atomic Energy Agency as Information Circular
			 INFCIRC/254/Rev. 8/Part 1, and subsequent revisions) and Guidelines for
			 Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIRC/254/Rev. 7/Part 2, and subsequent revisions);
								(II)the Missile Technology Control Regime
			 Equipment and Technology Annex of June 11, 1996, and subsequent
			 revisions;
								(III)the lists of items and substances
			 relating to biological and chemical weapons the export of which is controlled
			 by the Australia Group;
								(IV)the Schedule One or Schedule Two list of
			 toxic chemicals and precursors the export of which is controlled pursuant to
			 the Convention on the Prohibition of the Development, Production, Stockpiling
			 and Use of Chemical Weapons and on Their Destruction;
								(V)the Wassenaar Arrangement list of Dual
			 Use Goods and Technologies and Munitions list of July 12, 1996, and subsequent
			 revisions;
								(VI)the United States Munitions List under
			 section 38 of the Arms Export Control Act (22 U.S.C. 2778) for which special
			 export controls are warranted under such Act (22 U.S.C. 2751 et seq.);
			 or
								(VII)the
			 Commerce Control List maintained under part 774 of title 15, Code of Federal
			 Regulations; or
								(B)goods, services,
			 or technology not listed on any list identified in subparagraph (A) but which
			 nevertheless would be, if they were United States goods, services, or
			 technology, prohibited for export to Iran because of their potential to make a
			 material contribution to the development of nuclear, biological, or chemical
			 weapons, or of ballistic or cruise missile systems.
						(2)ExclusionThe term goods, services, or
			 technology does not include goods, services, or technology that are
			 directly related to the operation of the Bushehr nuclear power reactor.
					XVHolocaust
			 Insurance Accountability
			1601.Short
			 titleThis title may be cited
			 as the Holocaust Insurance
			 Accountability Act of 2009.
			1602.Validity of
			 State laws
				(a)Validity of laws
			 creating cause of actionAny
			 State law creating a cause of action against any insurer or related company
			 based on a claim arising out of or related to a covered policy shall not be
			 invalid or preempted by reason of any Executive agreement between the United
			 States and any foreign country.
				(b)Validity of laws
			 requiring disclosure of informationAny State law that is enacted on or after
			 March 1, 1998, and that requires an insurer doing business in that State,
			 including any related company, to disclose information regarding any covered
			 policy shall be deemed to be in effect on the date of the enactment of such law
			 and shall not be invalid or preempted by reason of any Executive agreement
			 between the United States and any foreign country.
				(c)WaiverThe President may waive the application of
			 subsection (a) or (b) with respect to any Executive agreement that is entered
			 into between the United States and a foreign country on or after the date of
			 the enactment of this Act and that involves covered policies if, not later than
			 30 legislative days before the signing of the Executive agreement—
					(1)the President
			 determines that the Executive agreement is vital to the national security
			 interests of the United States; and
					(2)the President provides to the appropriate
			 congressional committees a report explaining the reasons for such
			 determination.
					(d)Statements of
			 interestNo funds may be used by the Department of State, or any
			 other department or agency of the United States, for the purpose of issuing a
			 statement of interest seeking to encourage a court in the United States to
			 dismiss any claim brought to recover compensation arising out of or related to
			 a covered policy.
				(e)Statute of
			 limitationsNo court may dismiss a claim that is brought under a
			 State law described in subsection (a) or (b) within 10 years after the date of
			 the enactment of this Act on the ground that the claim is barred under any
			 statute of limitations.
				1603.ApplicabilityThis title shall apply to any claim that is
			 brought, before, on, or after the date of the enactment of this Act, under a
			 State law described in subsection (a) or (b), including—
				(1)any claim
			 dismissed, before the date of the enactment of this Act, on the ground of
			 executive preemption; and
				(2)any claim that is
			 deemed released as a result of the settlement of a class action that was
			 entered into before the date of the enactment of this title, if the claimant
			 did not receive any payment pursuant to the settlement.
				1604.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs in the
			 House of Representatives, the Committee on Foreign Relations in the Senate, and
			 the Committees on the Judiciary of the House of Representatives and the
			 Senate.
				(2)Covered
			 policy
					(A)In
			 generalThe term covered policy means any life,
			 dowry, education, property, or other insurance policy that—
						(i)was
			 in effect at any time after January 30, 1933, and before December 31, 1945;
			 and
						(ii)was
			 issued to a policyholder domiciled in any area that was occupied or controlled
			 by Nazi Germany.
						(B)Nazi
			 GermanyIn this paragraph,
			 the term Nazi Germany means—
						(i)the
			 Nazi government of Germany; and
						(ii)any
			 government in any area occupied by the military forces of the Nazi government
			 of Germany.
						(3)InsurerThe
			 term insurer means any person engaged in the business of
			 insurance (including reinsurance) in interstate or foreign commerce, if the
			 person issued a covered policy, or a successor in interest to such
			 person.
				(4)Legislative
			 daysThe term
			 legislative days means those days on which both Houses of
			 Congress are in session.
				(5)Related
			 companyThe term
			 related company means an affiliate, as that term is defined in
			 section 104(g) of the Gramm-Leach-Bliley Act (15 U.S.C. 6701(g)).
				XVIBelarus Arms
			 Transfers Accountability
			1701.Short
			 titleThis title may be cited
			 as the Belarus Arms Transfers Accountability Act of 2009.
			1702.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Secretary of State should take into
			 consideration the continuing reports of arms sales by Belarus to state sponsors
			 of terrorism and states that do not fully cooperate with the United States in
			 its anti-terrorism efforts, as well as any information gathered in the process
			 of drafting the report to the appropriate congressional committees required
			 under this title, and carefully consider whether the imposition of existing
			 terrorism and nonproliferation sanctions would be appropriate to deter any such
			 arms sales by Belarus; and
				(2)any use by Iran of
			 civilian nuclear cooperation agreements with other countries as a means to
			 proliferate weapons technology and expertise to countries such as Venezuela,
			 either directly or by means of arrangements with Belarus or other countries
			 would not be in the interest of the United States.
				1703.Report
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and on annual basis
			 thereafter, the Secretary of State shall transmit to the appropriate
			 congressional committees a report that describes, with respect to the preceding
			 12-month period, the following:
					(1)The scale and
			 modalities of exports of weapons and related services by the Government of
			 Belarus and Belarusian enterprises, including revenues flows, and the potential
			 role of the government and enterprise of the Russian Federation in such exports
			 and revenues.
					(2)The status of the
			 stockpiles of weapons inherited by Belarus from the former Soviet regime,
			 including a determination as to the role such stockpiles may continue to play
			 in the export of weapons by Belarus, and an assessment of the capability of
			 Belarusian enterprises to manufacture conventional and advanced weaponry and
			 provide services for such sales.
					(3)A
			 determination as to whether civilian nuclear cooperation agreements and
			 activities involving Iran, Belarus, or Venezuela are being used as a means to
			 proliferate nuclear arms technology and expertise.
					(4)The sale or delivery of weapons or
			 weapons-related technologies from Belarus to any country that is designated as
			 a state sponsor of terrorism or not fully cooperating with United States
			 antiterrorism efforts for purposes of section 40A of the Arms Export Control
			 Act, including Venezuela.
					(b)FormThe report shall be in an unclassified form
			 but may include a classified annex.
				1704.State sponsor
			 of terrorism definedIn this
			 title, the term state sponsor of terrorism means a country the
			 government of which the Secretary of State has determined, for purposes of
			 section 6(j) of the Export Administration Act of 1979, section 620A of the
			 Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or
			 any other provision of law, to be a government that has repeatedly provided
			 support for acts of international terrorism.
			XVIIAsia-Pacific
			 Economic Cooperation Forum Engagement
			1801.Asia-Pacific
			 Economic Cooperation
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the United States
			 continued engagement in Asia must be a cornerstone of United States foreign
			 policy in the 21st Century;
					(2)the President must
			 elevate the role of the United States in the Asia-Pacific Economic Cooperation
			 forum (APEC) by ensuring that United States Government officials of the
			 appropriate rank attend APEC activities; and
					(3)increased
			 participation by United States small businesses, particularly manufacturers,
			 will add substantial benefit to APEC discussions and help strengthen the
			 influence of the United States within APEC.
					(b)Small business
			 definedIn this section, the
			 term small business shall have the meaning given the term
			 small business concern in section 410(9) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 694a(9)).
				(c)United States
			 participation at APEC
					(1)Designation of
			 APEC coordinatorsThe President shall designate in appropriate
			 departments and agencies an existing official compensated at a rate of basic
			 pay not less than the minimum rate of basic pay payable to a member of the
			 Senior Executive Service to serve as each such department’s or agency’s
			 APEC Coordinator.
					(2)Duties of APEC
			 coordinators
						(A)In
			 generalThe APEC Coordinators of the appropriate departments and
			 agencies designated in accordance with paragraph (1) shall, in consultation
			 with the United States Ambassador to APEC, set department- and agency-wide
			 guidelines for each such department’s or agency’s participation at APEC.
						(B)ReportEach
			 APEC Coordinator shall annually submit to the appropriate congressional
			 committees a report on efforts to enhance each department’s and agency’s
			 participation at APEC.
						(d)Enhancing small
			 business participation at APEC
					(1)Designation of
			 small business liaisonThe Secretary of State shall designate an
			 existing officer within the Bureau of East Asian and Pacific Affairs to serve
			 as a Small Business Liaison. Such designated officer is
			 authorized to be compensated at a rate of basic pay not less than the minimum
			 rate of basic pay payable to an individual at GS–14 of the General Schedule or
			 FS–02 of the Foreign Service Schedule.
					(2)Department of
			 State websiteThe Secretary of State shall post on the website of
			 the Department of State a dedicated page for United States small businesses to
			 facilitate direct communication between the United States Government and the
			 business community concerning APEC.
					(3)CoordinationThe
			 Secretary of State shall coordinate with existing private sector partners and
			 relevant business associations to promote participation by small businesses at
			 APEC. The Secretary shall ensure that notices about meetings and briefings
			 provided by United States APEC officials on APEC-related issues are posted on
			 the website of the Department of State (in accordance with paragraph (2)) not
			 later than 15 days before the dates of such meetings and briefings.
					(4)RenamingThe
			 Office of Economic Policy within the Bureau of East Asian and Pacific Affairs
			 of the Department of State shall be referred to as the Office of APEC
			 Affairs. Any reference in a law, map, regulation, document, paper, or
			 other record of the United States to the Office of Economic Policy shall be
			 deemed to be a reference to the Office of APEC Affairs.
					(e)Report on
			 hosting of APEC 2011 in the United StatesNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report detailing the mechanisms that are
			 in place or are being considered for hosting the 2011 meeting of APEC in the
			 United States, including an analysis of the estimated or projected costs
			 associated with such meetings.
				
